


Exhibit 10.31

 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted
and separately filed with the Securities and Exchange Commission pursuant to a
request
for confidential treatment.]

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated
as of December 18, 2014
by and among

 

NEENAH PAPER, INC. AND
CERTAIN SUBSIDIARIES OF NEENAH PAPER, INC.,
as Domestic Borrowers,

 

NEENAH SERVICES GmbH & CO. KG

AND CERTAIN OF ITS SUBSIDIARIES,

as German Borrowers,

 

CERTAIN OTHER SUBSIDIARIES OF NEENAH PAPER, INC.,
as Guarantors,

 

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS
A SIGNATORY HERETO OR
WHICH MAY FROM TIME TO TIME
BECOME A PARTY HERETO, as Lenders,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

Article I

Definitions

2

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

Classification of Loans and Borrowings

64

Section 1.03

Terms Generally

65

Section 1.04

Accounting Terms; GAAP

65

Section 1.05

Status of Obligations

66

Section 1.06

Determination of U.S. Dollar Amounts

66

 

 

 

Article II

The Credits

67

 

 

 

Section 2.01

Commitments

67

Section 2.02

Loans and Borrowings

67

Section 2.03

Requests for Revolving Borrowings

68

Section 2.04

Protective Advances

69

Section 2.05

Swingline Loans

70

Section 2.06

Letters of Credit

72

Section 2.07

Funding of Borrowings

78

Section 2.08

Interest Elections

79

Section 2.09

Termination and Reduction of Commitments; Increase in Commitments

80

Section 2.10

Repayment of Loans; Evidence of Debt

82

Section 2.11

Prepayment of Loans

84

Section 2.12

Fees

84

Section 2.13

Interest

85

Section 2.14

Alternate Rate of Interest

86

Section 2.15

Increased Costs

87

Section 2.16

Break Funding Payments

89

Section 2.17

Withholding of Taxes; Gross-Up

90

Section 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

95

Section 2.19

Mitigation Obligations; Replacement of Lenders

98

Section 2.20

Defaulting Lenders

99

Section 2.21

Returned Payments

101

Section 2.22

Banking Services and Swap Agreements

101

Section 2.23

Judgment Currency

101

Section 2.24

Designation of Additional German Borrowers

102

Section 2.25

Special Cash Collateral Account

103

Section 2.26

German Separate Borrowing Base Trigger Period

103

 

 

 

Article III

Representations and Warranties

104

 

 

 

Section 3.01

Organization; Powers

104

Section 3.02

Authorization; Enforceability

104

Section 3.03

Governmental Approvals; No Conflicts

104

Section 3.04

Financial Condition; No Material Adverse Change

104

 

i

--------------------------------------------------------------------------------


 

Section 3.05

Properties

105

Section 3.06

Litigation and Environmental Matters

105

Section 3.07

Compliance with Laws and Agreements; No Default

106

Section 3.08

Investment Company Status

106

Section 3.09

Taxes

106

Section 3.10

ERISA; Pension Plans

107

Section 3.11

Disclosure

107

Section 3.12

Solvency. Immediately after the consummation of the Transactions to occur on the
Effective Date:

107

Section 3.13

Insurance

108

Section 3.14

Capitalization and Subsidiaries

108

Section 3.15

Security Interest in Collateral

109

Section 3.16

Employment Matters

109

Section 3.17

Federal Reserve Regulations

109

Section 3.18

Use of Proceeds

109

Section 3.19

Common Enterprise

109

Section 3.20

No Change in Credit Criteria or Collection Policies

110

Section 3.21

Status of Receivables and Other Collateral

110

Section 3.22

Transactions with Related Parties

110

Section 3.23

Deposit Accounts

110

Section 3.24

Qualified ECP Guarantor

110

Section 3.25

Anti-Corruption Laws and Sanctions

111

Section 3.26

Centre of Main Interest

111

 

 

 

Article IV

Conditions

111

 

 

 

Section 4.01

Effective Date

111

Section 4.02

Each Credit Event

118

Section 4.03

Designation of a German Borrower

119

 

 

 

Article V

Affirmative Covenants

121

 

 

 

Section 5.01

Businesses and Properties

121

Section 5.02

Taxes

121

Section 5.03

Financial Statements and Information

122

Section 5.04

Inspections; Field Examinations; Inventory Appraisals and Physical Counts

125

Section 5.05

Further Assurances

126

Section 5.06

Books and Records

127

Section 5.07

Insurance

127

Section 5.08

ERISA; Foreign Pension Plans

128

Section 5.09

Use of Proceeds

129

Section 5.10

Additional Borrowers; Guarantors; Joinder Agreements

130

Section 5.11

Notice of Events

131

Section 5.12

Environmental Matters

132

Section 5.13

End of Fiscal Year

133

Section 5.14

Pay Obligations and Perform Other Covenants

133

Section 5.15

Collection of Receivables; Application of Receivables Proceeds

133

Section 5.16

Receivables and Other Collateral Matters

135

 

ii

--------------------------------------------------------------------------------


 

Section 5.17

Material Agreements

136

Section 5.18

Hedging Strategy

136

Section 5.19

Financial Assistance and Capital Impairment

136

Section 5.20

German Collateral

136

Section 5.21

Post Closing Deliveries

136

 

 

 

Article VI

Negative Covenants

137

 

 

 

Section 6.01

Indebtedness

137

Section 6.02

Liens

139

Section 6.03

Contingent Liabilities

142

Section 6.04

Mergers, Consolidations and Dispositions and Acquisitions of Assets

143

Section 6.05

Nature of Business

147

Section 6.06

Transactions with Related Parties

147

Section 6.07

Investments, Loans

147

Section 6.08

ERISA Compliance; Foreign Pension Plan Compliance

148

Section 6.09

Trade Credit Extensions

149

Section 6.10

Change in Accounting Method

149

Section 6.11

Redemption, Dividends, Equity Interests Issuance, Distributions and Payments

149

Section 6.12

Fixed Charge Coverage Ratio

150

Section 6.13

Sale of Receivables

151

Section 6.14

Sale and Lease-Back Transactions

151

Section 6.15

Change of Name or Place of Business

151

Section 6.16

Restrictive Agreements

151

Section 6.17

Tax Classification

151

Section 6.18

Deposit Accounts

151

Section 6.19

Organizational Documents; Tax Sharing Agreements

152

 

 

 

Article VII

Events of Default

152

 

 

 

Section 7.01

Events of Default Without Automatic Acceleration

152

Section 7.02

Events of Default With Automatic Acceleration

155

 

 

 

Article VIII

The Administrative Agent

156

 

 

 

Section 8.01

Appointment

156

Section 8.02

Rights as a Lender

156

Section 8.03

Duties and Obligations

156

Section 8.04

Reliance

157

Section 8.05

Actions through Sub-Agents

157

Section 8.06

Resignation

157

Section 8.07

Non-Reliance

158

Section 8.08

Other Agency Titles

159

Section 8.09

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

159

Section 8.10

Flood Laws

163

 

 

 

Article IX

Miscellaneous

163

 

 

 

Section 9.01

Notices

163

 

iii

--------------------------------------------------------------------------------


 

Section 9.02

Waivers; Amendments

166

Section 9.03

Expenses; Indemnity; Damage Waiver

170

Section 9.04

Successors and Assigns

172

Section 9.05

Survival

176

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

176

Section 9.07

Severability

177

Section 9.08

Right of Setoff

177

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

178

Section 9.10

WAIVER OF JURY TRIAL

179

Section 9.11

Headings

179

Section 9.12

Confidentiality

179

Section 9.13

Several Obligations; Nonreliance; Violation of Law

180

Section 9.14

USA PATRIOT Act

180

Section 9.15

Disclosure

180

Section 9.16

Appointment for Perfection

181

Section 9.17

Interest Rate Limitation

181

Section 9.18

No Advisory or Fiduciary Responsibility

181

Section 9.19

Limitation on Subsidiaries

182

 

 

 

Article X

Loan Guaranty of Domestic Loan Parties

182

 

 

 

Section 10.01

Guaranty

182

Section 10.02

Guaranty of Payment

182

Section 10.03

No Discharge or Diminishment of Loan Guaranty

183

Section 10.04

Defenses Waived

183

Section 10.05

Rights of Subrogation

184

Section 10.06

Reinstatement; Stay of Acceleration

184

Section 10.07

Information

184

Section 10.08

Termination

184

Section 10.09

Taxes

185

Section 10.10

Maximum Liability

185

Section 10.11

Contribution

185

Section 10.12

Liability Cumulative

186

Section 10.13

Keepwell

186

 

 

 

Article XI

Loan Guaranty of German Loan Parties

187

 

 

 

Section 11.01

Guaranty

187

Section 11.02

Guaranty of Payment

187

Section 11.03

No Discharge or Diminishment of Loan Guaranty

187

Section 11.04

Defenses Waived

188

Section 11.05

Rights of Subrogation

189

Section 11.06

Reinstatement; Stay of Acceleration

189

Section 11.07

Information

189

Section 11.08

Termination

189

Section 11.09

Taxes

189

Section 11.10

Maximum Liability

190

Section 11.11

Contribution

190

Section 11.12

Liability Cumulative

191

 

iv

--------------------------------------------------------------------------------


 

Section 11.13

[Reserved]

191

Section 11.14

German Guaranty Limitations

191

 

 

 

Article XII

The Borrower Representatives

194

 

 

 

Section 12.01

Appointment; Nature of Relationship

194

Section 12.02

Powers

194

Section 12.03

Employment of Agents

195

Section 12.04

Notices

195

Section 12.05

Successor Borrower Representative

195

Section 12.06

Execution of Loan Documents; Borrowing Base Certificate

195

 

 

 

Article XIII

Subordination of Intercompany Indebtedness

195

 

 

 

Section 13.01

Subordination of Intercompany Indebtedness

195

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

 

 

 

Exhibit B

—

Form of Borrowing Base Certificate

 

 

 

Exhibit C

—

Form of Compliance Certificate

 

 

 

Exhibit D

—

Joinder Agreement

 

 

 

Exhibit E-1

—

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

 

 

 

Exhibit E-2

—

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

 

 

Exhibit E-3

—

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

 

 

 

Exhibit E-4

—

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 

 

 

Exhibit F

—

Form of Borrowing Subsidiary Agreement

 

 

 

Exhibit G

—

Form of Perfection Certificate

 

 

 

Exhibit H

—

Form of Receivables Report

 

 

 

Exhibit I

—

Form of Inventory Designation Report

 

 

 

Exhibit J-1

—

Form of Borrowing Request for Domestic Borrowers

 

 

 

Exhibit J-2

—

Form of Borrowing Request for German Borrowers

 

 

 

SCHEDULES

 

Commitment Schedule

 

 

 

Schedule 2.06

—

Existing Letters of Credit

 

 

 

Schedule 3.06

—

Disclosed Matters

 

 

 

Schedule 3.09

—

Taxes

 

 

 

Schedule 3.13

—

Insurance

 

 

 

Schedule 3.14

—

Capitalization and Subsidiaries

 

 

 

Schedule 4.01

—

Listing of Effective Date Mortgaged Properties

 

 

 

Schedule 4.01(a)

—

Listing of Effective Date Material Leasehold Properties

 

 

 

Schedule 6.01

—

Existing Indebtedness

 

 

 

Schedule 6.02

—

Existing Liens

 

 

 

Schedule 6.06

—

Permitted Affiliate Transactions

 

 

 

Schedule 6.13

—

Permitted Sales of Receivables

 

vi

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 18, 2014
(as it may be amended, restated, supplemented or modified from time to time,
this “Agreement”) among NEENAH PAPER, INC., a Delaware corporation, the other
DOMESTIC BORROWERS (as defined below) party hereto, the GERMAN BORROWERS (as
defined below) party hereto, the other Loan Parties (as defined below) party
hereto, the Lenders (as defined below) party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, J.P. Morgan Europe Limited, as German Collateral Agent,
and BANK OF AMERICA, N.A., as Syndication Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company, certain of the other Domestic Borrowers, Neenah Paper
Company of Canada (“Neenah Canada”), the Administrative Agent, and JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian collateral agent (in such
capacity, together with its successors in such capacity, the “Canadian
Collateral Agent”), and each of the financial institutions a party thereto as
lenders, were parties to that certain Credit Agreement dated as of November 30,
2004 (the “Original Closing Date”), pursuant to which the lenders party thereto
provided certain loans and extensions of credit to the Company, certain of the
other Domestic Borrowers and Neenah Canada (such Credit Agreement, as amended
prior to November 5, 2009, the “Original Credit Agreement”); and

 

WHEREAS, the Original Credit Agreement was amended and restated by the Amended
and Restated Credit Agreement dated as of November 5, 2009 by and among the
Company, certain of the other Domestic Borrowers, Neenah Canada, as guarantor,
the Administrative Agent, the Canadian Collateral Agent and each of the
financial institutions a party thereto as lenders, pursuant to which the lenders
party thereto provided certain loans and extensions of credit to the Company,
certain of the other Domestic Borrowers, and Neenah Canada, as guarantor (such
Amended and Restated Credit Agreement, as amended prior to October 11, 2012, the
“Amended Credit Agreement”); and

 

WHEREAS, the Amended Credit Agreement was amended and restated by the Second
Amended and Restated Credit Agreement dated as of October 11, 2012, by and among
the Company, certain of the other Domestic Borrowers, the Administrative Agent
and each of the financial institutions a party thereto as lenders (the “Existing
Lenders”), pursuant to which the Existing Lenders provided certain loans and
extensions of credit to the Company and the other Domestic Borrowers (such
Second Amended and Restated Credit Agreement, as heretofore amended, the
“Existing Credit Agreement” and all indebtedness arising pursuant to the
Existing Credit Agreement, the “Existing Indebtedness”); and

 

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement, and (a) the Domestic Borrowers desire to modify
and extend the Existing Indebtedness and obtain Loans and Letters of Credit for
the purposes permitted herein and (b) the German Borrowers desire to become
parties hereto and to obtain Loans and Letters of Credit for the purposes
permitted herein; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, after giving effect to the amendment and restatement of the Existing
Credit Agreement pursuant to the terms hereof, the Commitment (as defined below)
of each Lender hereunder will be as set forth on the Commitment Schedule (as
defined below) hereto;

 

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and subject to the satisfaction of each condition precedent
contained in Section 4.01 hereof, the Existing Credit Agreement shall be amended
and restated as of the Effective Date in the form of this Agreement.  It is the
intention of the Borrowers, the Guarantors, the Administrative Agent, and
Lenders, and such parties hereby agree, that this Agreement supersedes and
replaces the Existing Credit Agreement in its entirety, and that (i) such
amendment and restatement shall operate to renew, amend and modify certain of
the rights and obligations of the parties under the Existing Credit Agreement as
provided herein, but shall not act as a novation thereof, and (ii) the Liens
securing the “Obligations” under and as defined in the Existing Credit Agreement
shall not be extinguished, but shall be carried forward and shall secure such
obligations and indebtedness as renewed, amended, restated and modified hereby.

 

The parties hereto further agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account Debtor” means any Person obligated on a Receivable.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger, amalgamation or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

 

“Additional Mortgaged Property” shall have the meaning specified for such term
in Section 5.05(b).

 

“Additional Senior Indenture” means any trust indenture between the Company and
a financial institution serving as trustee thereunder, having covenants (but not
necessarily

 

2

--------------------------------------------------------------------------------


 

economic terms) substantially consistent with those in the Senior Note Indenture
(and if relating to senior subordinated Additional Senior Notes, having
subordination provisions customary for similar financings and satisfactory to
the Administrative Agent and its counsel).

 

“Additional Senior Note Documents” means any and all agreements, instruments and
other documents pursuant to which the Additional Senior Notes have been or will
be issued or otherwise setting forth the terms of the Additional Senior Notes,
the Additional Senior Indenture and the obligations with respect thereto,
including any guaranty agreements, bank product agreements or hedging agreements
related thereto, all ancillary agreements as to which any agent, trustee or
lender is a party or a beneficiary and all other agreements, instruments,
documents and certificates executed in connection with any of the foregoing, in
each case as such agreement, instrument or other document may be amended,
restated, supplemented, refunded, replaced or otherwise modified from time to
time in accordance with the terms thereof.

 

“Additional Senior Notes” means any senior unsecured or senior subordinated
unsecured Indebtedness (other than the Senior Notes) issued by the Company as
permitted pursuant to Section 6.01(m) pursuant to an Additional Senior
Indenture.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent, security trustee and collateral agent for the Secured
Parties hereunder or, as applicable, such branches or affiliates of JPMorgan
Chase Bank, N.A. as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity.  References to the
“Administrative Agent” shall include J.P. Morgan Europe Limited (including but
not limited to matters pertaining to the German Loan Parties) and any such other
branch or affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase
Bank, N.A. for the purpose of performing such obligations in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, control of the right to vote of ten
percent (10%) or more of all voting securities of a Person or beneficial
ownership of ten percent (10%) of the outstanding equity interests in such
Person shall be deemed to be control for purposes of compliance with the
provisions of Section 6.06 hereof.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Aggregate Borrowing Base minus
(b) the Aggregate Revolving Exposure.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base at such time plus the applicable German Borrowing Base at such time.

 

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased and/or reduced from time to time pursuant to
the terms and conditions hereof.  As of the Effective Date, the Aggregate
Commitment is $200,000,000.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 

“Agreed Currencies” means, collectively, U.S. Dollars, Euro and Sterling.

 

“AIM Filtertech” means AIM Filtertech Private Limited (India), an Indian private
company with limited liability in which German Borrower B owns a minority equity
interest as of the Effective Date.

 

“Allocated Domestic Borrowing Base Amount” means, any portion of the Domestic
Availability (which shall be calculated without reference to the Domestic
Tranche Commitments in effect at such time) designated by the Borrowers to be
allocated to one or more of the individual Borrowing Bases of the respective
German Borrowers in accordance with Section 5.03(i).

 

“ALTA” means the American Land Title Association.

 

“ALTA Survey” means, with respect to real Property located in the United States
(or any other jurisdiction in which a German Loan Party is organized), an ALTA
survey (or its equivalent in non-ALTA jurisdictions) as of a date acceptable to
the Administrative Agent and the title company issuing the applicable Mortgage
Policy, certified to the Administrative Agent and the issuer of the Mortgage
Policy in a manner reasonably satisfactory to the Administrative Agent by a land
surveyor duly registered and licensed in the state in which such real Property
is located and acceptable to the Administrative Agent, showing no encumbrances
other than the Liens permitted under Section 6.02(a), Section 6.02(e) (other
than contested Liens), Section 6.02(f), Section 6.02(j), Section 6.02(n),
Section 6.02(o) and Section 6.02(p) and containing any Table A items (or their
equivalent in non-ALTA jurisdictions) requested by the Administrative Agent and
sufficient in all respects to remove the standard survey exceptions from the
applicable Mortgage Policy.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floor set forth therein. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such

 

4

--------------------------------------------------------------------------------


 

change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.  If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.14 hereof, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

 

“Alternate Rate” means, for any day and for any Agreed Currency, the sum of
(i) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions, reflecting the cost to the Lenders of
obtaining funds, plus (ii) the Applicable Rate for Eurocurrency Revolving
Loans.  When used in reference to any Loan or Borrowing, “Alternate Rate” refers
to whether such Loan, or the Loans comprising such Borrowing are bearing
interest at a rate determined by reference to the Alternate Rate.

 

“Amended Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.

 

“Annual Audited Financial Statements” means the annual financial statements of
the Company and its Subsidiaries, including all notes thereto, which statements
shall include, on a Consolidated basis, a balance sheet as of the end of such
fiscal year and a statement of operations, a retained earnings statement and a
statement of cash flows for such fiscal year, all setting forth in comparative
form the corresponding figures from the previous fiscal year and accompanied by
a report and opinion of independent certified public accountants with Deloitte &
Touche LLP or an accounting firm of national standing reasonably acceptable to
the Administrative Agent, which report shall not contain any qualification (and
be without comment as to the accountants’ opinion whether such Person is a
“going concern” or can continue to be a “going concern”), except that such
report may contain qualification with respect to new accounting principles
mandated by the Financial Accounting Standards Board (or its successor
organization), and shall state that such financial statements, in the opinion of
such accountants, present fairly, in all material respects, the financial
position of such Person as of the date thereof and the results of its operations
and cash flows for the period covered thereby in conformity with GAAP.  Such
statements shall be accompanied by a certificate of such accountants that in
making the appropriate audit and/or investigation in connection with such report
and opinion, such accountants did not become aware of any Default or Event of
Default with respect to a breach of Section 6.12, or if in the opinion of such
accountant any such Default or Event of Default exists with respect to a breach
of Section 6.12, a description of the nature and status thereof.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

 

“Applicable Percentage” means (i) with respect to any Domestic Tranche Lender in
respect of a Domestic Tranche Credit Event, its Domestic Tranche Percentage and
(ii) with respect to any German Tranche Lender in respect of a German Tranche
Credit Event, its German Tranche Percentage.

 

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or “Eurocurrency
and Overnight LIBO

 

5

--------------------------------------------------------------------------------


 

Spread”, as the case may be, based upon the average Aggregate Availability as of
the most recent determination date:

 

 

 

Aggregate Availability

 

ABR Spread

 

Eurocurrency and
Overnight LIBO Spread

 

Category 1

 

Less than $50,000,000

 

0.50

%

2.00

%

Category 2

 

Greater than or equal to $50,000,000 but less than $100,000,000

 

0.25

%

1.75

%

Category 3

 

Greater than or equal to $100,000,000

 

0.00

%

1.50

%

 

As of the end of each fiscal quarter of the Loan Parties, commencing with the
quarter ending June 30, 2015, the Applicable Rate for Revolving Loans shall be
adjusted upward or downward, as applicable, to the respective percentages shown
in the schedule above based on Aggregate Availability, tested on an average
daily basis for the most recently completed fiscal quarter of the Loan Parties.
For purposes hereof, any such adjustment in the respective amounts of the
Applicable Rate, whether upward or downward, shall be effective ten
(10) Business Days after the Borrowing Base Certificate with respect to the
final month of such fiscal quarter has been delivered to and received by the
Administrative Agent in accordance with the terms of Section 5.03(i) hereof;
provided, however, if any such Borrowing Base Certificate is not delivered in a
timely manner as required under the terms of Section 5.03(i) hereof, the
Applicable Rate for Revolving Loans from the date such Borrowing Base
Certificate was due until ten (10) Business Days after the Administrative Agent
and the applicable Lenders receive the same will be the applicable rate per
annum set forth above in Category 1; provided further, that the Applicable Rate
from and after the Effective Date and continuing until the first upward or
downward adjustment of the Applicable Rate for Revolving Loans, as hereinabove
provided, shall be at the applicable rate per annum set forth above in Category
2.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and, if the
applicable Borrower Representative’s consent is required for the related
assignment, the applicable Borrower Representative (such approval not to be
unreasonably withheld or delayed).

 

“Auditor’s Determination” has the meaning assigned to such term in
Section 11.14(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party (or any Subsidiaries of such Loan Parties if the applicable
Borrower Representative has provided written notice to the Administrative Agent
of the services in favor of such Subsidiaries to be secured) by any Lender or
any of its Affiliates: (a) any deposit, lockbox or

 

6

--------------------------------------------------------------------------------


 

other cash management arrangement, (b) credit cards for commercial customers
(including, without limitation, “commercial credit cards”, E-Payables and
purchasing cards), (c) stored value cards, (d) merchant processing services and
(e) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, direct debit
arrangement, overdrafts and interstate depository network services).

 

“Banking Services Obligations” (a) of the Domestic Loan Parties means any and
all obligations of the Loan Parties (or any Subsidiaries of the Loan Parties if
the applicable Borrower Representative has provided written notice to the
Administrative Agent of the Banking Services in favor of such Subsidiaries to be
secured), separately calculated and reported for the Domestic Loan Parties and
(b) of the German Loan Parties means any and all obligations of the German Loan
Parties (or any Subsidiaries of the German Loan Parties, if the applicable
Borrower Representative has provided written notice to the Administrative Agent
of the Banking Services in favor of such Subsidiaries to be secured), separately
calculated and reported for the German Loan Parties, and in each case whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

“Banking Services Obligations Amount” means, with respect to any Banking
Services at any time, the applicable Loan Party’s or Subsidiary’s net payment
obligation with respect to such Banking Services as of the end of the preceding
calendar month (or other period as provided herein), as determined utilizing the
methodology agreed to with respect to such Banking Services between the
applicable Secured Party and Loan Party and reported to the Administrative Agent
pursuant to the terms hereof.  In the event that no Banking Services Obligations
Amount is reported as provided herein for any Banking Services for any period,
the Administrative Agent may use the most recently reported Banking Services
Obligations Amount for such Banking Services, as adjusted in the Administrative
Agent’s reasonable credit judgment.  For the avoidance of doubt, in no event
shall the Banking Services Obligation Amount of any German Loan Party include
any amount representing an obligation of any Domestic Loan Party with respect to
Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its reasonable credit judgment for Banking
Services then provided or outstanding.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, monitor, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such

 

7

--------------------------------------------------------------------------------


 

Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrowers” means, collectively, the Domestic Borrowers and the German
Borrowers.

 

“Borrower Representative” means the Domestic Borrower Representative or the
German Borrower Representative, as applicable.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F and/or such other agreement reasonably
acceptable to the Administrative Agent and the German Borrower Representative.

 

“Borrowing Bases” means, collectively, the Domestic Borrowing Base and the
applicable German Borrowing Base of each German Borrower.

 

“Borrowing Base Certificate” means a certificate, setting forth the calculation
of each Borrowing Base, signed and certified as accurate and complete by a
Financial Officer of the Company, in substantially the form of Exhibit B or
another form which is acceptable to the Administrative Agent in its reasonable
credit judgment.

 

“Borrowing Request” means a request by the applicable Borrower Representative
for a Revolving Borrowing in accordance with Section 2.03 substantially in the
form of Exhibit J-1 or Exhibit J-2, as applicable, attached hereto.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Frankfurt am Main, Germany or Munich,
Germany are authorized or required by law to remain closed; provided that when
used in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the relevant Agreed
Currency in the London interbank market or the principal financial center of
such Agreed Currency (and, if the Borrowings or LC Disbursements which are the
subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro).

 

“Capital Expenditures” means, with respect to any Person for any period, all
capital expenditures of such Person, on a Consolidated basis, for such period
(including without limitation, the aggregate amount of Capital Lease Obligations
incurred during such period which are required to be capitalized and reported as
a liability on the Consolidated balance sheet of such Person), determined in
accordance with GAAP, consistently applied.

 

8

--------------------------------------------------------------------------------


 

“Capital Impairment” has the meaning assigned to such term in Section 11.14(a).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Dividends” means, with respect to any Person for any period, all cash
dividend or cash distribution payments actually made on any Equity Interests of
such Person for such period.

 

“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (i) when a
Default or an Event of Default has occurred and is continuing, or
(ii) commencing with the date on which Aggregate Availability is less than the
greater of 12.5% of the Aggregate Commitment and $25,000,000, and continuing
until such subsequent date on which the Aggregate Availability has exceeded the
greater of 17.5% of the Aggregate Commitment and $35,000,000 for sixty (60)
consecutive days and no Default or Event of Default has occurred and is
continuing.

 

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

 

“CFC Holding Company” means a Domestic Subsidiary (a) with no material assets or
business activities other than the ownership of Equity Interests in one or more
CFCs or other CFC Holding Company, and Indebtedness of the Company or one or
more CFCs, or any of the foregoing and (b) does not incur, and is not otherwise
liable for, any Indebtedness other than Indebtedness constituting intercompany
Indebtedness permitted under this Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the Company shall cease to
have beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 100% of the aggregate voting
power of the Equity Interests of each other Loan Party, free and clear of all
Liens (other than any Liens granted under the Loan Documents and Liens permitted
under Section 6.02), except to the extent resulting from a transaction
specifically permitted under Section 6.04; (d) (i) any Loan Party consolidates
or amalgamates with or merges into another entity or conveys, transfers or
leases all or substantially all of its Property and assets to another Person
except in a transaction specifically permitted under Section 6.04, or (ii) any
entity consolidates or amalgamates with or merges into any Loan Party in a
transaction pursuant to which the outstanding voting Equity Interests of such
Loan Party is reclassified or changed into or exchanged for cash, securities or
other Property, other than any such transaction described in this clause (ii) in
which either (A) in the case of any such transaction involving the Company, no

 

9

--------------------------------------------------------------------------------


 

Person or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934) has, directly or indirectly, acquired beneficial ownership
of more than 30% of the aggregate outstanding ordinary voting Equity Interests
of the Company, or (B) in the case of any such transaction involving a Loan
Party other than the Company, the Company has beneficial ownership, directly or
indirectly, of 100% of the aggregate voting power of all Equity Interests of the
resulting, surviving or transferee entity; or (e) any “change of control” (or
any similar term) as set forth in the Senior Note Indenture or any Additional
Senior Note Indenture (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing).

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, or any European
equivalent regulation (such as the European Market and Infrastructure
Regulation) and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Tranche
Revolving Loans, German Tranche Revolving Loans, Swingline Loans or Protective
Advances and (b) any Commitment, refers to whether such Commitment is a Domestic
Tranche Commitment or a German Tranche Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all Property of a Loan Party subject to a Lien
created by the Collateral Documents and any and all other Property of any Loan
Party, now existing or hereafter acquired, that may at any time be subject to a
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations; provided that
“Collateral” shall not include any Excluded Assets.

 

10

--------------------------------------------------------------------------------

 

 

“Collateral Documents” means, collectively, the Domestic Collateral Documents,
the German Collateral Documents and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure any or all of the Secured
Obligations.

 

“Collection Account” means a deposit account of a Loan Party or any of its
Subsidiaries into which payments on account of Receivables of the Loan Parties
are received, including through (a) associated lockbox addresses and
(b) accounts related to foreign exchange conversion and similar purposes
pursuant to arrangements acceptable to the Administrative Agent, provided that
separate Collection Accounts shall be maintained for the Domestic Loan Parties
and the German Loan Parties.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Domestic Tranche Commitment and German Tranche Commitment.  The initial U.S.
Dollar Amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means Neenah Paper, Inc., a Delaware corporation.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C attached hereto.

 

“Computation Date” is defined in Section 1.06.

 

“Concentration Limit” means, with respect to any Account Debtor owing any
Receivables to any Loan Party, the maximum amount of Receivables from such
Account Debtor which may be included as Eligible Receivables, expressed as a
percentage of the total amount of Receivables owing to the Domestic Loan Parties
(if such Loan Party is a Domestic Loan Party) or to the German Loan Parties (if
such Loan Party is a German Loan Party) by all Account Debtors, which percentage
shall be (a) seventeen and one-half percent (17.5%), or (b) such other
percentage for the applicable account debtor as determined by the Administrative
Agent from time to time in the Administrative Agent’s reasonable credit
judgment.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes, or
branch profits Taxes.

 

“Consolidated” means, for any Person, as applied to any financial or accounting
term, such term determined on a Consolidated basis in accordance with GAAP
(except as otherwise required herein) for such Person and all Subsidiaries
thereof.

 

11

--------------------------------------------------------------------------------


 

“Consolidating” means, with respect to any monthly financial statements or
Borrowing Base information required to be delivered by the Loan Parties pursuant
to this Agreement on a “Consolidating” basis, such separate financial statements
of (i) the Company and its Subsidiaries that are Domestic Loan Parties, and
(ii) the German Loan Parties and their Subsidiaries.

 

“Contingent Obligation” means, as to any Person (the “guarantor”), any
obligation of such guarantor guaranteeing the payment or performance of any
Indebtedness, leases, dividends or other obligations (collectively “primary
obligations”) of any other Person (the “primary obligor”), whether directly or
indirectly, including without limitation any obligation of such guarantor (a) to
purchase any such primary obligation or other Property constituting direct or
indirect security therefor, (b) assume or contingently agree to become or be
secondarily liable in respect of any such primary obligation, (c) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital for the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (d) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (e) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of checks or other negotiable instruments in the ordinary course of
business.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means a deposit account (including a Collection Account) of
any Loan Party that is subject to a Tri-Party Agreement.

 

“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as zero
balance, cash management accounts pursuant to and under any agreement between
the Loan Parties and the Administrative Agent, as modified and amended from time
to time, and through which disbursements of the Borrowers, any other Loan Party
and any designated Subsidiary of the Borrowers are made and settled on a daily
basis with no uninvested balance remaining overnight.

 

“Copyrights” shall have the meaning specified for such term in the definition of
Intellectual Property.

 

“Corresponding Debt” has the meaning assigned to such term in Section 8.09(d).

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.

 

12

--------------------------------------------------------------------------------


 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender.

 

“Customer” has the meaning assigned to such term in Section 2.17(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default; provided that no Default shall be deemed to exist hereunder
if, solely as a result of currency fluctuations, any monetary limitation which
is expressed in U.S. Dollars and is contained in Article VI or Article VII (or
in any defined term used therein) shall be exceeded.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) has notified the Company or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Deposit Account” has the meaning assigned to such term in the applicable
Collateral Documents.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Discontinued Operations” means, as of any day, operations of any Loan Party or
any of its Subsidiaries which have been discontinued, and which, as of such day,
have been fully terminated, disposed of or liquidated.

 

“Disposition” means the sale, transfer, lease or other disposition (including
pursuant to a merger resulting in the subject Property no longer being owned by
a Loan Party) of any Property.

 

“Document” has the meaning assigned to such term in the applicable Collateral
Documents.

 

“Domestic Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Domestic Tranche Commitment and (ii) the Domestic Borrowing Base minus
(b) the Domestic Tranche Revolving Exposure.

 

“Domestic Borrower Representative” has the meaning assigned to such term in
Section 12.01.

 

13

--------------------------------------------------------------------------------


 

“Domestic Borrowers” means, collectively, the Company and each Domestic
Subsidiary (other than a CFC Holding Company) that is a Wholly-Owned Subsidiary
and is or becomes a party hereto as a Domestic Borrower and to the Domestic
Collateral Documents on the Effective Date or pursuant to Section 5.10. As of
the Effective Date, the Domestic Borrowers are the Company, Neenah Paper
Michigan, Inc., NPCC Holding Company, LLC, Neenah Paper FVC, LLC, Neenah Paper
FR, LLC, Neenah Filtration, LLC, and Neenah Technical Materials, Inc.

 

“Domestic Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Receivables of the Domestic Borrowers at such time, plus (b) the lesser of
(i) 75% of the Eligible Inventory of the Domestic Borrowers at such time, valued
at the lower of cost or market value, determined on a first-in-first-out basis
and (ii) the product of 85% multiplied by the applicable Net Recovery Value
Percentage multiplied by the Eligible Inventory of the Domestic Borrowers at
such time, valued at the lower of cost or market value, determined on a
first-in-first-out basis plus (c) the Domestic Equipment Component of the
Domestic Borrowers at such time plus (d) the Domestic Real Estate Component of
the Domestic Borrowers at such time plus (e) the Pledged Cash (if any) held in
the Special Cash Collateral Account at such time minus (f) the Allocated
Domestic Borrowing Base Amount in effect at such time minus (g) Reserves
applicable to the Domestic Borrowing Base (together with, if not imposed by the
Administrative Agent against the German Borrowing Base in effect at such time,
the Net Asset Reserve) as determined by the Administrative Agent in its
reasonable credit judgment.

 

“Domestic Collateral Documents” means that certain Amended and Restated Security
Agreement (Personal Property) dated as of the date hereof between the Domestic
Loan Parties and the Administrative Agent, that certain Amended and Restated
Pledge Agreement dated as of the date hereof between the Domestic Loan Parties
and other Loan Parties named therein and the Administrative Agent, all
Mortgages, debentures, deeds of trust, chattel mortgages, Intellectual Property
security agreements, Tri-Party Agreements, guarantees, subordination agreements,
reaffirmation agreements, powers of attorney, consents, assignments of income,
standby agreements,  and any other pledge agreement, security agreement,
instrument or other collateral agreement that is entered into by any Domestic
Loan Party in favor of the Administrative Agent, securing the Secured
Obligations, in each case, in Proper Form and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.10), as any of
them may from time to time be amended, modified, restated or supplemented.

 

“Domestic Equipment Component” means $12,886,850 as of the Effective Date, as
such amount shall reduce (a) by the Quarterly Domestic Equipment Component
Amortization Amount, commencing on the last Business Day of the fiscal quarter
ending June 30, 2015, and continuing on the last Business Day of each March,
June, September and December thereafter, and (b) (i) upon the consummation of
Dispositions of Eligible Equipment owned by the Domestic Borrowers on the
Effective Date, or (ii) at such time as any Equipment which was previously
Eligible Equipment ceases to be Eligible Equipment hereunder, by the applicable
percentage of the Net Recovery Value Percentage of the Property so disposed of
or the Equipment which has ceased to be Eligible Equipment hereunder, as
applicable.

 

“Domestic Guarantors” means, collectively, each Domestic Subsidiary (other than
a CFC Holding Company) that is a Wholly-Owned Subsidiary and is or becomes a
party hereto as

 

14

--------------------------------------------------------------------------------


 

a Domestic Guarantor and to the Domestic Collateral Documents pursuant to
Section 5.10.  As of the Effective Date, there are no Domestic Guarantors.

 

“Domestic Loan Parties” means, collectively, the Domestic Borrowers and Domestic
Guarantors.

 

“Domestic Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

“Domestic Real Estate Component” means $18,813,750 as of the Effective Date, as
such amount shall reduce (a) by the Quarterly Domestic Real Estate Component
Amortization Amount commencing on the last Business Day of the fiscal quarter
ending June 30, 2015, and continuing on the last Business Day of each March,
June, September and December thereafter, and (b) (i) upon the consummation of
Dispositions of Effective Date Mortgaged Properties consisting of Eligible Real
Estate owned by the Domestic Borrowers on the Effective Date, or (ii) at such
time as any Real Property Asset which was previously Eligible Real Estate ceases
to be Eligible Real Estate hereunder, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Real Property
Asset which has ceased to be Eligible Real Estate hereunder, as applicable.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

 

“Domestic Swingline Loan” has the meaning assigned to such term in Section 2.05.

 

“Domestic Tranche Commitment” means, with respect to each Domestic Tranche
Lender, the commitment, if any, of such Lender to make Domestic Tranche
Revolving Loans and to acquire participations in Domestic Tranche Letters of
Credit, Domestic Protective Advances and Domestic Swingline Loans hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Domestic Tranche Lender’s Domestic
Tranche Commitment is set forth on the Commitment Schedule, or in the Assignment
and Assumption (or other documentation contemplated by this Agreement) pursuant
to which such Domestic Tranche Lender shall have assumed its Domestic Tranche
Commitment, as applicable.  The aggregate principal amount of the Domestic
Tranche Commitments on the Effective Date is $125,000,000.

 

“Domestic Tranche Credit Event” means a Domestic Tranche Revolving Borrowing,
the issuance, amendment, renewal or extension of a Domestic Tranche Letter of
Credit, the making of a Domestic Swingline Loan or Domestic Protective Advance
that the Domestic Tranche Lenders are required to participate in pursuant to the
terms hereof, or any of the foregoing.

 

“Domestic Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Domestic Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Domestic Tranche Letters of Credit that have not yet been
reimbursed by or on behalf of the Domestic Borrowers at such time.  The Domestic
Tranche LC Exposure of any Domestic Tranche Lender

 

15

--------------------------------------------------------------------------------


 

at any time shall be its Domestic Tranche Percentage of the total Domestic
Tranche LC Exposure at such time.

 

“Domestic Tranche Lender” means a Lender with a Domestic Tranche Commitment or
holding Domestic Tranche Revolving Loans.

 

“Domestic Tranche Letter of Credit” means any Standby Letter of Credit or any
Trade Letter of Credit issued under the Domestic Tranche Commitments pursuant to
this Agreement; provided that the Domestic Tranche Letters of Credit shall
include the Existing Letters of Credit.

 

“Domestic Tranche Percentage” means, with respect to any Domestic Tranche
Lender, the percentage equal to a fraction, the numerator of which is such
Lender’s Domestic Tranche Commitment and the denominator of which is the
aggregate Domestic Tranche Commitments of all Domestic Tranche Lenders (provided
that, if the Domestic Tranche Commitments have terminated or expired, the
Domestic Tranche Percentages shall be determined based upon such Lender’s share
of the aggregate Domestic Tranche Revolving Exposures of all Lenders at that
time; provided that, in accordance with Section 2.20, so long as any Domestic
Tranche Lender shall be a Defaulting Lender, such Domestic Tranche Lender’s
Domestic Tranche Commitment shall be disregarded in the foregoing calculation.

 

“Domestic Tranche Revolving Borrowing” means a Borrowing comprised of Domestic
Tranche Revolving Loans.

 

“Domestic Tranche Revolving Exposure” means, with respect to any Domestic
Tranche Lender at any time, and without duplication, the sum of (a) the U.S.
Dollar Amount of the outstanding principal amount of such Lender’s Domestic
Tranche Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s
Domestic Tranche LC Exposure plus (c) the U.S. Dollar Amount of such Lender’s
Domestic Tranche Swingline Exposure.

 

“Domestic Tranche Revolving Loan” means a Loan made by a Domestic Tranche Lender
pursuant to Section 2.01.

 

“Domestic Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Domestic Swingline Loans
that the Domestic Tranche Lenders have purchased participations in pursuant to
the terms hereof.  The Domestic Tranche Swingline Exposure of any Domestic
Tranche Lender at any time shall be its Domestic Tranche Percentage of the total
Domestic Tranche Swingline Exposure at such time.

 

“Domestic Tranche Unused Commitment” means, at any time, the aggregate Domestic
Tranche Commitments of all Domestic Tranche Lenders at such time minus the
aggregate Domestic Tranche Revolving Exposures of all Domestic Tranche Lenders
at such time.

 

“EAV Distributions” means, with regard to the German Borrowers, cash
distribution payments made on the Equity Interests of such German Borrower on
account of the dissolution and distribution of free capital reserves, profit
reserves or retained earnings, and cash payments on account of profit
distributions under the German EAV.

 

16

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

“EBITDA” means, with respect to any Person for any period, the sum of (a) Net
Income, (b) Interest Expense, (c) depreciation and amortization expense
(excluding depreciation and amortization applicable to Discontinued Operations
as of such period), (d) federal, state and local income or franchise taxes, in
each case whether foreign or domestic, (e) non-cash expenses related to stock
based compensation, and (f) ***, in each case of such Person for such period,
computed and calculated, without duplication, on a Consolidated basis and in
accordance with GAAP, consistently applied.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Mortgaged Property” shall have the meaning specified for such
term in Section 4.01(w).

 

“Effective Date Mortgages” shall have the meaning specified for such term in
Section 4.01(w).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Equipment” means Equipment of a Loan Party which meets all of the
following specifications; provided that such specifications may be revised from
time to time by the Administrative Agent to account for events, conditions,
contingencies and risks that the Administrative Agent becomes actually aware of
after the Effective Date that, in the Administrative Agent’s reasonable credit
judgment, could adversely affect any Equipment or the Administrative Agent’s
interest therein:

 

(a)                                 one of the Loan Parties has good title to
such Equipment;

 

(b)                                 such Loan Party has the right to subject
such Equipment to a Lien in favor of the Administrative Agent; such Equipment is
subject to a first priority perfected Lien in favor of the Administrative Agent
for the ratable benefit of the Secured Parties under the laws of the

 

17

--------------------------------------------------------------------------------


 

jurisdiction in which such Equipment is located and is free and clear of all
other Liens of any nature whatsoever (except for Liens permitted under
Section 6.02(e) other than contested Liens);

 

(c)                                  the full purchase price for such Equipment
has been paid by the Loan Parties;

 

(d)                                 such Equipment is located on premises
(i) owned by one of the Loan Parties, which premises are subject to a first
priority perfected Lien in favor of the Administrative Agent, or (ii) leased by
one of the Loan Parties with respect to which (x) the Administrative Agent has
received an executed landlord’s waiver, collateral access agreement or
subordination agreement from the owner of such leased facility pursuant to which
such owner waives or subordinates any Lien it may claim against such Equipment
pursuant to a written waiver, collateral access agreement or subordination
agreement reasonably acceptable to the Administrative Agent or (y) a Reserve for
rent, charges, and other amounts due or to become due with respect to such
facility has been established by the Administrative Agent in its reasonable
credit judgment;

 

(e)                                  such Equipment of a German Borrower is
located in Germany and such Equipment of a Domestic Borrower is located in the
U.S.;

 

(f)                                   such Equipment is in good working order
and condition (ordinary wear and tear excepted) and is used or held for use by
the Loan Parties in the ordinary course of business of the Loan Parties;

 

(g)                                  such Equipment (i) is not subject to any
agreement which restricts the ability of the Loan Parties to use, sell,
transport or dispose of such Equipment or which restricts the Administrative
Agent’s ability to take possession of, sell or otherwise dispose of such
Equipment and (ii) has not been purchased from a Sanctioned Person; and

 

(h)                                 such Equipment does not constitute
“fixtures” under the applicable laws of the jurisdiction in which such Equipment
is located.

 

In the event that Equipment of the Loan Parties with a net value in excess of
$1,000,000 which was previously Eligible Equipment ceases to be Eligible
Equipment hereunder as a result of a sale or other disposition of such
Equipment, the applicable Loan Party or the applicable Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
to the Administrative Agent of the next Borrowing Base Certificate.

 

“Eligible Inventory” means all raw materials, rolled and uncut or sheeted paper,
or finished goods Inventory of the Loan Parties which complies with all of the
following requirements:  (a) such Inventory is owned by and recorded on the
books and records of the applicable Loan Party in the ordinary course of
business; (b) such Inventory is valued in accordance with GAAP at the lower of
fair market value or cost, determined on a first-in-first-out basis; and
(c) such Inventory does not otherwise constitute Ineligible Inventory. 
Standards of eligibility and Reserves for Eligible Inventory may be fixed and
revised from time to time by the Administrative Agent in its reasonable credit
judgment based on events, conditions or other circumstances that the
Administrative Agent becomes actually aware of that, in each case, in the
Administrative Agent’s reasonable credit judgment, adversely affect or could
reasonably be expected to adversely affect Eligible Inventory.

 

18

--------------------------------------------------------------------------------


 

“Eligible Jurisdiction” means the U.K., Ireland, France, Germany, the
Netherlands, Belgium, Luxembourg, Spain, Italy, Austria, Greece, Denmark,
Sweden, Finland, Portugal, Norway, Switzerland and such other jurisdiction that
the Administrative Agent may from time to time designate as an “Eligible
Jurisdiction” in its reasonable credit judgment.

 

“Eligible Real Estate” means any Real Property Asset which meets all of the
following specifications; provided that (x) for any Real Property Asset located
outside the U.S., the following are only required to the extent such
requirements (or their equivalents) are available in the relevant jurisdiction
where such Real Property Asset is located and (y) such specifications may be
revised from time to time by the Administrative Agent in its reasonable credit
judgment to account for events, contingencies and risks that the Administrative
Agent becomes actually aware of after the Effective Date that, in the
Administrative Agent’s reasonable credit judgment, could adversely affect the
Real Property Asset or the Administrative Agent’s interest therein:

 

(a)                                 one of the Loan Parties is the record owner
of and has good fee title to such Real Property Asset;

 

(b)                                 such Loan Party has the right to subject
such Real Property Asset to a Lien in favor of the Administrative Agent for the
ratable benefit of the applicable Secured Parties; such Real Property Asset is
subject to a first priority perfected Lien in favor of the Administrative Agent
for the ratable benefit of the applicable Secured Parties to secure the
applicable Secured Obligations, and is free and clear of all other Liens of any
nature whatsoever (except for Liens permitted under Section 6.02(a),
Section 6.02(e) other than contested Liens, and Liens permitted under
Section 6.02(f), Section 6.02(j), Section 6.02(n), Section 6.02(o) and
Section 6.02(p));

 

(c)                                  such Real Property Asset owned by a German
Borrower is located in Germany and such Real Property Asset owned by a Domestic
Borrower is located in the U.S.;

 

(d)                                 such Real Property Asset is not subject to
any agreement or condition which could restrict or otherwise adversely affect
the Administrative Agent’s ability to sell or otherwise dispose of such Real
Property Asset; and

 

(e)                                  such parcel of real property shall comply
with all the requirements for an Effective Date Mortgaged Property set forth in
Section 4.01(v) and Section 4.01(w).

 

“Eligible Receivables” means, as of any date of determination thereof, all
Receivables of the applicable Loan Parties which comply with all of the
following requirements:  (a) all payments due on the Receivable have been billed
and invoiced in a timely fashion and in the normal course of business; (b) no
balance is outstanding on the Receivable for more than one hundred (100) days
with respect to the Domestic Loan Parties or one hundred twenty (120) days  with
respect to the German Loan Parties, in each case after the date of invoice
(except for Receivables backed by a letter of credit in all respects acceptable
to the Administrative Agent in its reasonable discretion) or more than sixty
(60) days past due; provided that up to $5,000,000 of Receivables owed by Mann +
Hummel GmbH and its Affiliates (in the aggregate) to the German Loan Parties
shall not be treated as Ineligible Receivables if and to the extent such
Receivables are otherwise eligible but for the fact that payments for such
Receivables are outstanding for more than one hundred twenty (120) days but less
than one hundred fifty (150)

 

19

--------------------------------------------------------------------------------


 

days; and (c) the Receivables do not otherwise constitute Ineligible Receivables
(provided, however, that up to $10,000,000 of Ineligible Receivables of the
German Borrowers shall be treated as not being Ineligible Receivables if and to
the extent such Receivables are otherwise eligible but for the fact that such
Receivables are owed by Account Debtors that are not located in an Eligible
Jurisdiction).  Standards of eligibility and Reserves for Eligible Receivables
may be fixed and revised from time to time by the Administrative Agent in its
reasonable credit judgment based on events, conditions or other circumstances
that the Administrative Agent becomes actually aware of that, in each case, in
the Administrative Agent’s reasonable credit judgment, adversely affect or could
reasonably be expected to adversely affect the Eligible Receivables. 
Additionally, in calculating Eligible Receivables, each of the following shall
be excluded (to the extent the same are otherwise included in Eligible
Receivables):  (i) unpaid sales, excise or similar taxes owed by any of the
applicable Loan Parties; and (ii) returns, discounts, claims, credits and
allowances of any nature asserted or taken by Account Debtors of any of the
applicable Loan Parties.

 

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (a) pollution
or contamination by, or Releases or threatened Releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (b) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances; (c) exposure to
Hazardous Substances; (d) the safety or health of employees or other Persons in
connection with any of the activities specified in any other subclause of this
definition; or (e) the manufacture, processing, distribution in commerce,
presence or use of Hazardous Substances.  An “Environmental Claim” includes a
common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit to the extent that such a proceeding attempts to redress
violations of the applicable permit, license, or regulation as alleged by any
Governmental Authority.

 

“Environmental Laws” means all requirements imposed by any law (including The
Resource Conservation and Recovery Act, The Comprehensive Environmental
Response, Compensation, and Liability Act, the Clean Water Act, the Clean Air
Act, and any state analogues of any of the foregoing), rule, regulation, or
order of any Governmental Authority now or hereafter in effect that relate to
(a) pollution, protection or clean-up of the air, surface water, ground water or
land; (b) solid, liquid or gaseous waste or Hazardous Substance generation,
recycling, reclamation, Release, threatened Release, treatment, storage,
disposal or transportation; (c) exposure of Persons or property to Hazardous
Substances; (d) the manufacture, presence, processing, distribution in commerce,
use, discharge, releases, threatened releases, or emissions of Hazardous
Substances into the environment; (e) the storage of any Hazardous Substances; or
(f) occupational health and safety.

 

“Environmental Liabilities” mean all liabilities arising from any Environmental
Claim, Environmental Permit or Requirements of Environmental Law, at law or in
equity, and whether based on negligence, strict liability or otherwise,
including:  remedial, removal, response, abatement, restoration (including
natural resources), investigative, or monitoring liabilities, personal injury
and damage to property, natural resources or injuries to persons, and any other
related costs, expenses, losses, damages, penalties, fines, liabilities and
obligations, and all costs

 

20

--------------------------------------------------------------------------------

 

and expenses necessary to cause the issuance, reissuance or renewal of any
Environmental Permit reasonably necessary for the conduct of any material aspect
of the business of any Loan Party or any of its Subsidiaries, including
attorney’s fees and court costs.  Environmental Liability shall mean any one of
them.

 

“Environmental Permit” means any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of any
Governmental Authority relating to pollution or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Substances or toxic materials or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, recycling, presence, use, treatment,
storage, disposal, transport, or handling of wastes, pollutants, contaminants or
Hazardous Substances.

 

“Equipment” has the meaning assigned to such term in the applicable Collateral
Documents.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date shall mean the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to any Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g)

 

21

--------------------------------------------------------------------------------


 

the receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Borrower or any ERISA Affiliate of any
notice, concerning the imposition upon any Borrower or any ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Euro” means the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to a Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to each Borrower Representative and each Lender.

 

“Event of Default” means the events described in Section 7.01 and Section 7.02.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the applicable Borrower
Representative, may use any reasonable method it deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.

 

“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Loan Party is a party, to the extent that the creation
of a Lien on such assets would, under the express terms of such lease, license,
contract, document, instrument or agreement, result in a breach of the terms of,
or constitute a default under, such lease license, contract, document,
instrument or agreement (other than to the extent that any such term (i) has
been waived (without any obligation on the Loan Parties to obtain such waiver)
or (ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law; provided that, immediately upon the ineffectiveness,
lapse or termination of any such express term, such assets shall automatically
cease to constitute “Excluded Assets”, (b) any Property that is subject to a
purchase money Lien or a capital lease permitted under the Loan Documents if the
agreement pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person other
than any Borrower and/or its Affiliates

 

22

--------------------------------------------------------------------------------


 

which has not been obtained (without any obligation on the Loan Parties to
obtain such consent) as a condition to the creation of any other Lien on such
Property, (c) any leasehold interests in real Property and improvements and
Fixtures thereon, (d) any real Property owned by a Loan Party (and improvements
and Fixtures relating thereto) that is not included in any Borrowing Base,
(e) Equity Interests in any Person that is not a Wholly-Owned Subsidiary of a
Loan Party, (f) payroll accounts, trust accounts, employee benefit accounts and
zero-balance disbursement accounts (that are not collection accounts), (g) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law, (h) any vessels, motor vehicles or
other assets subject to certificates of title if the value of which on an
individual or an aggregate basis is less than $300,000, (i) solely with respect
to any Secured Obligations incurred by or on behalf of a Domestic Loan Party,
any Equity Interests in or assets of (i) a direct or indirect Foreign Subsidiary
of the Company or a CFC Holding Company, except that Excluded Assets shall not
include 65% of the outstanding voting Equity Interests and 100% of any
non-voting Equity Interests of each first-tier non-German CFC or CFC Holding
Company, provided, however, that no more than 65% of the voting Equity Interests
of a first-tier non-German CFC or CFC Holding Company, as applicable, in the
aggregate, may be pledged to secure the Secured Obligations or (ii) a direct or
indirect Domestic Subsidiary of a CFC; and (j) any other Property, to the extent
the granting of a Lien therein is prohibited by any Requirements of Law (other
than to the extent that such prohibition would be rendered ineffective pursuant
to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC
of any relevant jurisdiction or any other applicable law; provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute “Excluded
Assets”); provided that (x) “Excluded Assets” shall not include any right to
receive proceeds from the sale or other disposition of any Excluded Asset or any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

 

“Excluded Subsidiary” means a Foreign Subsidiary that is not a Loan Party;
provided that at no time shall (a) the total assets of any Excluded Subsidiary
represent more than five percent (5%) of the Consolidated total assets of the
Company and its Consolidated Subsidiaries or (b) the total assets of all Foreign
Subsidiaries that are Excluded Subsidiaries represent more than five percent
(5%) of Consolidated total assets of the Company and its Consolidated
Subsidiaries.  As of the Effective Date, Neenah Canada, Leiss GmbH & Co. KG and
Neenah Gessner Unterstützungskasse GmBH are Excluded Subsidiaries.  In the event
German Borrower B exercises its option to acquire additional Equity Interests in
AIM Filtertech giving it majority ownership of the latter company, AIM
Filtertech will also be an Excluded Subsidiary to the extent (x) the total
assets of AIM Filtertech do not represent more than five percent (5%) of the
Consolidated total assets of the Company and its Consolidated Subsidiaries at
such time or (y) the total assets of all Foreign Subsidiaries that are Excluded
Subsidiaries (including AIM Filtertech) do not represent more than five percent
(5%) of Consolidated total assets of the Company and its Consolidated
Subsidiaries at such time.

 

23

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, being a resident for the
purposes of or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, with respect to any Loan incurred by or on behalf of any
Domestic Loan Party, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Commitment (other
than pursuant to an assignment request by the Company under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.

 

“Existing Indebtedness” shall have the meaning specified in the recitals of this
Agreement.

 

“Existing Lenders” shall have the meaning specified in the recitals of this
Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

 

24

--------------------------------------------------------------------------------


 

“Existing Mortgaged Property” shall have the meaning specified for such term in
Section 4.01(v).

 

“Existing Mortgages” shall have the meaning specified for such term in
Section 4.01(v).

 

“Extended Facility Letters of Credit” has the meaning assigned to such term in
Section 2.06(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.03(a) or
Section 5.03(b) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.03(a) or Section 5.03(b), the
most recent financial statements referred to in Section 3.04(a)) on or prior to
the date Aggregate Availability is less than the greater of 10% of the Aggregate
Commitment and $20,000,000 at any time and (b) ending on the day after
(x) Aggregate Availability has exceeded the greater of 17.5% of the Aggregate
Commitment and $35,000,000 for sixty (60) consecutive days and (y) no Default or
Event of Default has occurred and is continuing during such sixty (60) day
period.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or such other director of a
Borrower which fulfills such a role.

 

“FinCo” means Neenah Paper International Finance Company B.V., a company formed
under the laws of the Netherlands, all of whose issued and outstanding Equity
Interests are owned by the Company or another Loan Party.

 

“FinCo Note” means that certain promissory note, dated as of October 3, 2006, by
FinCo to NP International HoldCo, which evidences certain of the Inter-Company
Loans.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person and without
duplication, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness

 

25

--------------------------------------------------------------------------------


 

permitted by Section 6.01(c), Section 6.01(m) or Section 6.01(p); less
(ii) loans, advances and Investments made to Persons that are not Loan Parties,
less (iii) cash payments of federal, state, foreign, provincial and local income
or franchise taxes, plus (iv) Cash Dividends, EAV Distributions and other
distributions with respect to Equity Interests held by a Loan Party to the
extent received in cash by a Loan Party from any Person that is not a Loan
Party, to (b) the sum of (i) cash Interest Expense, plus (ii) Scheduled
Principal Payments, plus (iii) Cash Dividends paid by the Company to its
shareholders, plus (iv) Stock Repurchases, plus (v) the Quarterly Domestic
Equipment Component Amortization Amount per three calendar month period in
respect of scheduled reductions, if any, of the Domestic Equipment Component as
set forth in clause (a) of the definition of Domestic Equipment Component, plus
(vi) the Quarterly German Equipment Component Amortization Amount per three
calendar month period in respect of scheduled reductions, if any, of the German
Equipment Component as set forth in clause (a) of the definition of German
Equipment Component, plus (vii) the Quarterly Domestic Real Estate Component
Amortization Amount per three calendar month period in respect of scheduled
reductions, if any, of the Domestic Real Estate Component as set forth in clause
(a) of the definition of the Domestic Real Estate Component, plus (viii) the
Quarterly German Real Estate Component Amortization Amount per three calendar
month period in respect of scheduled reductions, if any, of the German Real
Estate Component as set forth in clause (a) of the definition of the German Real
Estate Component.

 

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination.

 

“Fixtures” has the meaning assigned to such term in the applicable Collateral
Documents.

 

“Flood Hazard Property” means a Mortgaged Property the improvements on which are
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards and requiring either a Loan Party or
the Administrative Agent to purchase special flood insurance.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the U.S.
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
U.S. Dollar Amount of all LC Disbursements in respect of Foreign Currency
Letters of Credit that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Guaranty” means any separate Guaranty, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by each Loan Guarantor that
is a Foreign

 

26

--------------------------------------------------------------------------------


 

Subsidiary to guarantee the German Secured Obligations, and which is governed by
the laws of the country in which the Foreign Subsidiary is located; provided
that under no circumstances shall such Foreign Guaranty duplicate or otherwise
increase the German Secured Obligations for which each of the relevant German
Loan Parties is liable under or in connection with Article XI.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries has any
liability, obligation or contingent liability.

 

“Foreign Secured Obligations” means the German Secured Obligations and Banking
Services Obligations and Swap Agreement Obligations of any other Foreign
Subsidiaries.  For the avoidance of doubt, the Foreign Secured Obligations
exclude all Secured Obligations of the Domestic Loan Parties.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary,
and any CFC Holding Company.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“German A Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower A
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower A at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower A at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the Allocated
Domestic Borrowing Base Amount for German Borrower A in effect at such time
minus (d) Reserves (including, without limitation, the Net Asset Reserve)
applicable to the German A Borrowing Base as determined by the Administrative
Agent in its reasonable credit judgment.

 

“German B Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower B
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower B at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower B at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the German
Equipment Component applicable for German Borrower B at such time plus (d) the
Allocated Domestic Borrowing Base Amount for German Borrower B in effect at such
time minus (e) Reserves (including, without limitation, the

 

27

--------------------------------------------------------------------------------


 

Net Asset Reserve) applicable to the German B Borrowing Base as determined by
the Administrative Agent in its reasonable credit judgment.

 

“German Borrower A” means the German Borrower Representative.

 

“German Borrower A Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower A at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower A at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower A
at such time.

 

“German Borrower A Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower A Revolving Exposures of all Lenders over
(b) the German A Borrowing Base.

 

“German Borrower Amendment” has the meaning assigned to such term in
Section 2.24.

 

“German Borrower B” means Neenah Gessner GmbH, a limited liability company
organized under the laws of Germany.

 

“German Borrower B Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower B at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower B at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower B
at such time.

 

“German Borrower B Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower B Revolving Exposures of all Lenders over
(b) the German B Borrowing Base.

 

“German Borrower C” means Neenah Lahnstein GmbH, a limited liability company
organized under the laws of Germany.

 

“German Borrower C Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower C at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower C at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower C
at such time.

 

28

--------------------------------------------------------------------------------


 

“German Borrower C Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower C Revolving Exposures of all Lenders over
(b) the German C Borrowing Base.

 

“German Borrower D” means Neenah Lahnstein Grundstücksverwaltungsgesellschaft
mbH & Co. KG, a limited liability partnership organized under the laws of
Germany.

 

“German Borrower D Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower D at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower D at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower D
at such time.

 

“German Borrower D Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower D Revolving Exposures of all Lenders over
(b) the German D Borrowing Base.

 

“German Borrower E” means Neenah Gessner Grundstücksverwaltungsgesellschaft
mbH & Co. KG, a limited liability partnership organized under the laws of
Germany.

 

“German Borrower E Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower E at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower E at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower E
at such time.

 

“German Borrower E Excess Utilization” means, at any time, the excess, if any,
of (a) the aggregate German Borrower E Revolving Exposures of all Lenders over
(b) the German E Borrowing Base.

 

“German Borrower Effective Date” has the meaning assigned to such term in
Section 2.24.

 

“German Borrower Excess Utilization” means, at any time, the excess, if any, of
(a) the aggregate Revolving Exposures of all Lenders with respect to any
particular German Borrower over (b) the applicable German Borrowing Base of such
German Borrower.

 

“German Borrower Representative” has the meaning assigned to such term in
Section 12.01.

 

“German Borrowers” means, collectively, German Borrower A, German Borrower B,
German Borrower C, German Borrower D, German Borrower E and any other Person
organized under the laws of Germany that becomes a Borrower party hereto
pursuant to Section 2.24.

 

29

--------------------------------------------------------------------------------


 

“German Borrowing Base” means the German Combined Borrowing Base in effect at
such time; provided that if a German Separate Borrowing Base Trigger Period has
occurred, then the German Borrowing Base shall mean the individual Borrowing
Base for each German Borrower in effect at such time.

 

“German C Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower C
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower C at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower C at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the German
Equipment Component applicable for German Borrower C at such time plus (d) the
Allocated Domestic Borrowing Base Amount for German Borrower C in effect at such
time minus (e) Reserves (including, without limitation, the Net Asset Reserve)
applicable to the German C Borrowing Base as determined by the Administrative
Agent in its reasonable credit judgment.

 

“German Collateral” has the meaning assigned to such term in Section 8.09(c).

 

“German Collateral Agent” has the meaning assigned to such term in the
applicable German Collateral Documents.

 

“German Collateral Documents” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the Administrative Agent
as assignee, regarding the assignment of trade receivables, insurance claims
and/or intra-group receivables, (b) security transfer agreement between a German
Loan Party as transferor and the Administrative Agent as transferee, regarding
the security transfer of title of inventory and machinery, (c) any Tri-Party
Agreement or account pledge agreement between a German Loan Party as pledgor and
the Administrative Agent as pledgee, regarding the pledge over certain bank
accounts, (d) Intellectual Property transfer and assignment agreement between a
German Loan Party as transferor and the Administrative Agent as transferee
regarding security over Intellectual Property rights, (e) security purpose
agreement between a German Loan Party as security guarantor and the
Administrative Agent and the other Secured Parties as beneficiary in relation to
a Mortgage, (f) the Mortgages executed by any German Loan Party and (g) each
other pledge agreement, security agreement, or other collateral agreement that
is entered into by any German Loan Party (or any share pledge with respect to
the shares of any German Loan Party) or any security agreement otherwise
governed by German law in favor of the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.10), as any of them may from time to time be amended,
modified, restated or supplemented.

 

“German Combined Borrowing Base” means the sum of the German A Borrowing Base,
the German B Borrowing Base, the German C Borrowing Base, the German D Borrowing
Base and the German E Borrowing Base.

 

“German D Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower D
at such time, plus (b)

 

30

--------------------------------------------------------------------------------


 

the lesser of (i) 75% of the Eligible Inventory of the German Borrower D at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis and (ii) the product of 85% multiplied by the
applicable Net Recovery Value Percentage multiplied by the Eligible Inventory of
the German Borrower D at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis plus (c) the German Real Estate
Component applicable for German Borrower D at such time plus (d) the Allocated
Domestic Borrowing Base Amount for German Borrower D in effect at such time
minus (e) Reserves (including, without limitation, the Net Asset Reserve)
applicable to the German D Borrowing Base as determined by the Administrative
Agent in its reasonable credit judgment.

 

“German E Borrowing Base” means, at any time, the sum (calculated as a U.S.
Dollar Amount) of (a) 85% of the Eligible Receivables of the German Borrower E
at such time, plus (b) the lesser of (i) 75% of the Eligible Inventory of the
German Borrower E at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis and (ii) the product of 85% multiplied
by the applicable Net Recovery Value Percentage multiplied by the Eligible
Inventory of the German Borrower E at such time, valued at the lower of cost or
market value, determined on a first-in-first-out basis plus (c) the German Real
Estate Component applicable for German Borrower E at such time plus (d) the
Allocated Domestic Borrowing Base Amount for German Borrower E in effect at such
time minus (e) Reserves (including, without limitation, the Net Asset Reserve)
applicable to the German E Borrowing Base as determined by the Administrative
Agent in its reasonable credit judgment.

 

“German EAV” means the Gessner EAV, the Lahnstein EAV, the Neenah Germany EAV or
each one of them (as the case may be).

 

“German Equipment Component” means $26,659,000 as of the Effective Date, as such
amount shall reduce (a) by the Quarterly German Equipment Component Amortization
Amount, commencing on the last Business Day of the fiscal quarter ending
June 30, 2015, and continuing on the last Business Day of each March, June,
September and December thereafter, and (b) (i) upon the consummation of
Dispositions of Eligible Equipment owned by the German Borrowers on the
Effective Date, or (ii) at such time as any Equipment which was previously
Eligible Equipment ceases to be Eligible Equipment hereunder, by the applicable
percentage of the Net Recovery Value Percentage of the Property so disposed of
or the Equipment which has ceased to be Eligible Equipment hereunder, as
applicable; provided that for purposes of calculating the German Equipment
Component for each German Borrower if a German Separate Borrowing Base Trigger
Period is in effect, the initial German Equipment Component for German Borrower
B and German Borrower C is $6,393,000 and $20,266,000, respectively, and shall
reduce on a proportionate basis as provided above.  For purposes of clarity, if
a German Separate Borrowing Base Trigger Period is in effect, the German
Equipment Component for German Borrower A, German Borrower D and German Borrower
E shall be $0 at all times.

 

“German GAAP” means generally accepted accounting principles pursuant to the
German Commercial Code (Handelsgesetzbuch - HGB).

 

“German Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.

 

31

--------------------------------------------------------------------------------

 

“German Guarantors” means, collectively, each Foreign Subsidiary that is a
Wholly-Owned Subsidiary (other than an Excluded Subsidiary) and is or becomes a
party hereto as a German Guarantor and to any German Collateral Document on the
Effective Date or pursuant to Section 5.10.

 

“German Guaranty Limitations” means Section 11.14 of this Agreement.

 

“German Insolvency Event” means:

 

(a)                                 a German Relevant Entity is unable or admits
its inability to pay its debts as they fall due or is deemed to or declared to
be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness, including a
stoppage of payment situation (Zahlungsunfähigkeit), a status of over
indebtedness (Überschuldung), the presumed inability to pay its debts as they
fall due (drohende Zahlungsunfähigkeit), or actual insolvency proceedings;

 

(b)                                 a moratorium is declared in respect of any
Indebtedness of a German Relevant Entity;

 

(c)                                  (i) such German Relevant Entity is
otherwise in a situation to file for insolvency because of any of the reasons
set out in Sections 17 to 19 of the German Insolvency Code and (ii) a petition
for insolvency proceedings in respect of its assets (Antrag auf Eröffnung eines
insolvenzverfahrens) has been filed based on Sections 17 to 19 of the German
Insolvency Code (Insolvenzordnung); or

 

(d)                                 any procedure or step analogous to the
foregoing taken in any jurisdiction;

 

provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.

 

“German Loan Parties” means, collectively, the German Borrowers and the German
Guarantors.

 

“German Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

“German Real Estate Component” means $15,932,776 as of the Effective Date, as
such amount shall reduce (a) by the Quarterly German Real Estate Component
Amortization Amount commencing on the last Business Day of the fiscal quarter
ending June 30, 2015, and continuing on the last Business Day of each March,
June, September and December thereafter, and (b) (i) upon the consummation of
Dispositions of Effective Date Mortgaged Properties consisting of Eligible Real
Estate owned by the German Borrowers on the Effective Date, or (ii) at such time
as any Real Property Asset which was previously Eligible Real Estate ceases to
be Eligible Real Estate hereunder, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Real Property
Asset which has ceased to be Eligible Real Estate hereunder, as applicable;
provided that for purposes of calculating the German Real Estate Component for
German Borrower D and German Borrower E if a German Separate Borrowing

 

32

--------------------------------------------------------------------------------


 

Base Trigger Period is in effect, the initial German Real Estate Component for
German Borrower D and German Borrower E is $1,711,037 and $14,221,739,
respectively, and shall reduce on a proportionate basis as provided above.  For
purposes of clarity, if a German Separate Borrowing Base Trigger Period is in
effect, the German Real Estate Component for German Borrower A, German Borrower
B and German Borrower C shall be $0 at all times.

 

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).

 

“German Secured Obligations” means all Secured Obligations of the German Loan
Parties arising under the Loan Documents.

 

“German Separate Borrowing Base Trigger Period” means the period of time
commencing with the date on which the Borrower Representatives receive a Trigger
Period Notice from the Administrative Agent.

 

“German Swingline Loan” has the meaning assigned to such term in Section 2.05.

 

“German Tranche Commitment” means, with respect to each German Tranche Lender,
the commitment, if any, of such German Tranche Lender to make German Tranche
Revolving Loans and to acquire participations in German Tranche Letters of
Credit, German Swingline Loans and German Protective Advances hereunder, as such
commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each German Tranche Lender’s German Tranche
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption (or other documentation contemplated by this Agreement) pursuant to
which such German Tranche Lender shall have assumed its German Tranche
Commitment, as applicable.  The aggregate principal amount of the German Tranche
Commitments on the Effective Date is $75,000,000.

 

“German Tranche Credit Event” means a German Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a German Tranche Letter of Credit,
the making of a German Swingline Loan or German Protective Advance that the
German Tranche Lenders are required to participate in pursuant to the terms
hereof, or any of the foregoing.

 

“German Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding German Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of German Tranche Letters of Credit that have not yet been reimbursed
by or on behalf of the German Borrowers at such time.  The German Tranche LC
Exposure of any German Tranche Lender at any time shall be its German Tranche
Percentage of the total German Tranche LC Exposure at such time.

 

“German Tranche Lender” means a Lender with a German Tranche Commitment or
holding German Tranche Revolving Loans.

 

33

--------------------------------------------------------------------------------


 

“German Tranche Letter of Credit” means any Standby Letter of Credit, any Trade
Letter of Credit and any bank guarantee issued under the German Tranche
Commitments pursuant to this Agreement.

 

“German Tranche Percentage” means, with respect to any German Tranche Lender,
the percentage equal to a fraction the numerator of which is such Lender’s
German Tranche Commitment and the denominator of which is the aggregate German
Tranche Commitments of all German Tranche Lenders (provided that, if the German
Tranche Commitments have terminated or expired, the German Tranche Percentages
shall be determined based upon such Lender’s share of the aggregate German
Tranche Revolving Exposures of all Lenders at that time; provided that, in
accordance with Section 2.20, so long as any German Tranche Lender shall be a
Defaulting Lender, such German Tranche Lender’s German Tranche Commitment shall
be disregarded in the foregoing calculation.

 

“German Tranche Revolving Borrowing” means a Borrowing comprised of German
Tranche Revolving Loans.

 

“German Tranche Revolving Exposure” means, with respect to any German Tranche
Lender at any time, and without duplication, the sum of (a) the U.S. Dollar
Amount of the outstanding principal amount of such Lender’s German Tranche
Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s German Tranche
LC Exposure at such time plus (c) the U.S. Dollar Amount of such Lender’s German
Tranche Swingline Exposure.

 

“German Tranche Revolving Loan” means a Loan made by a German Tranche Lender
pursuant to Section 2.01.

 

“German Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding German Swingline Loans that
the German Tranche Lenders have purchased participations in pursuant to the
terms hereof.  The German Tranche Swingline Exposure of any German Tranche
Lender at any time shall be its German Tranche Percentage of the total German
Tranche Swingline Exposure at such time.

 

“German Tranche Unused Commitment” means, at any time, the aggregate German
Tranche Commitments of all German Tranche Lenders minus the aggregate German
Tranche Revolving Exposures of all German Tranche Lenders.

 

“Germany” means the Federal Republic of Germany.

 

“Gessner EAV” means that certain (a) profit and loss pooling agreement
(Ergebnisabführungsvertrag) between German Borrower B as dependent pooling
entity and the German Borrower Representative as dominant entity dated
October 31, 2003, as amended by agreement of December 8, 2009 and/or
(b) domination agreement (Beherrschungsvertrag) between German Borrower B as
dependent entity and the German Borrower Representative as dominant entity dated
March 21, 2006, as amended by agreement of December 8, 2009, each as further
amended from time to time.

 

“Governmental Authority” means the government of the U.S., Germany, any other
nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any

 

34

--------------------------------------------------------------------------------


 

agency, authority, instrumentality, regulatory body, court, central bank or
other entity (including any European supranational body) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including the European Central Bank and the
Council of Ministers of the European Union.

 

“Ground Rent Reserve” means, in relation to each German Borrower, any Reserve
which the Administrative Agent from time to time establishes in its reasonable
credit judgment for such ground rent amounts (Erbbauzinsbeträge) pursuant to
each relevant ground rent charges (Erbbauzinsreallasten) or, as the case may be,
ground lease agreements (Erbbaurechtsverträge), in each case as adjusted from
time to time, which are due by a German Borrower and outstanding.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means, collectively, the Domestic Guarantors and the German
Guarantors, and “Guarantor” means each of them individually.

 

“Hazardous Substances” means any hazardous or toxic waste, substance or product
or material defined as or regulated as “hazardous” or “toxic” from time to time
by any Environmental Law, including solid waste (as defined under The Resource
Conservation and Recovery Act or its regulations, as amended from time to time),
petroleum and any constituent thereof, and any radioactive materials and waste;
provided, however, the words “Hazardous Substance” shall not mean or include any
such Hazardous Substance used, generated, manufactured, stored, disposed of or
otherwise handled in normal quantities in the ordinary course of business in
compliance with all applicable Environmental Laws, or such that may be naturally
occurring in any ambient air, surface water, ground water, land surface or
subsurface strata.

 

“IKB Loan” means the loan made to German Borrower B in the maximum principal
amount of €9,000,000 pursuant to that certain IKB Loan Agreement, dated
January 22, 2013, among German Borrower B, as borrower, German Borrower A, as
guarantor, and IKB Deutsche Industriebank AG, as lender, as amended by agreement
dated on or before December 15, 2014.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” means, as to any Person, without duplication:  (a) all
indebtedness of such Person for borrowed money; (b) any other indebtedness which
is evidenced by a bond, debenture or similar instrument or upon which interest
charges are traditionally paid; (c) all Capital Lease Obligations of such
Person; (d) all obligations of such Person for the deferred purchase price of
Property or services (except current trade accounts payable arising in the
ordinary course of business and current accrued expenses, not the result of
borrowing, arising in the ordinary course of business); (e) all reimbursement
obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person;
(f) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien,

 

35

--------------------------------------------------------------------------------


 

but only to the extent of the value of the Property subject to such Lien (or, if
less, the amount of the underlying indebtedness, liability or obligation);
(g) net liabilities of such Person in respect of Swap Agreement Obligations
(calculated on a basis satisfactory to the Administrative Agent and in
accordance with accepted practice); (h) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; (i) all obligations of such Person to pay rent or other
amounts under any Synthetic Lease; (j) all Indebtedness of another entity to the
extent such Person is liable therefor (including any partnership in which such
Person is a general partner and including any unlimited liability corporation)
to the extent such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor; and (k) all Contingent Obligations of such Person with respect to
Indebtedness of others; provided, that such term shall not mean or include
(i) any Indebtedness in respect of which monies sufficient to pay and discharge
the same in full (either on the expressed date of maturity thereof or on such
earlier date as such Indebtedness may be duly called for redemption and payment)
shall be deposited with a depository, agency or trustee acceptable to the
Administrative Agent in trust for the payment thereof, or (ii) any operating
leases entered into in the ordinary course of business (to the extent such
operating leases do not constitute Capital Lease Obligations or Synthetic
Leases).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or required to be made by, or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Indenture Cap” means the maximum aggregate principal amount of Indebtedness
permitted under the Credit Facilities (as defined in the Senior Note Indenture
and any Additional Senior Indenture) pursuant to any limitation or restriction
set forth in the Senior Indenture, any other Senior Note Document or any
Additional Senior Note Documents, as the same may be amended, restated, waived
or otherwise modified from time to time; provided, that the Company may
characterize its Indebtedness under the covenants set forth under the Senior
Indenture, any other Senior Note Document or any Additional Senior Note
Documents which limit Indebtedness in any manner permitted thereunder, as
applicable, which may maximize the amount of the Indenture Cap.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Ineligible Inventory” means, as of any date of determination thereof, any
Inventory of any Loan Party which does not comply with all of the following
requirements:

 

(a)                                 such Inventory is Collateral hereunder and
is subject to a first priority perfected Lien in favor of the Administrative
Agent for the ratable benefit of the applicable Secured Parties under the laws
of the jurisdiction in which such Inventory is located, and is free and clear of
all other Liens of any nature whatsoever (except for Liens permitted under
Section 6.02(e) other than contested Liens);

 

36

--------------------------------------------------------------------------------


 

(b)                                 such Inventory meets all applicable laws and
standards imposed by any Governmental Authority having regulatory authority over
it;

 

(c)                                  such Inventory is in good condition, is not
returned, shopworn, defective, damaged, obsolete, or broke inventory, and is
currently usable or saleable in the normal course of business of the applicable
Loan Party;

 

(d)                                 such Inventory is not “slow moving”;

 

(e)                                  such Inventory is not work-in-process
Inventory (other than rolled and uncut or sheeted paper), is not scrap or
remnants Inventory and is not packaging or shipping supplies or materials;

 

(f)                                   such Inventory must not be in transit and
must be housed or stored in the United States if such Loan Party is a Domestic
Loan Party or in Germany if such Loan Party is a German Loan Party, in any case,
at either (i) a real Property location either owned or leased by a Loan Party,
so long as such leased facility is covered by a landlord’s waiver, collateral
access agreement or subordination agreement received by the Administrative Agent
from the owner of such leased facility pursuant to which such owner waives or
subordinates any Lien it may claim against such Inventory, whether contractual
or statutory, to the Lien in favor of the Administrative Agent against such
Inventory pursuant to a written waiver, collateral access agreement or
subordination agreement acceptable to the Administrative Agent in all respects;
or (ii) a public warehouse facility utilized by a Loan Party, so long as such
warehouse facility is covered by a warehousemen’s waiver, collateral access
agreement or subordination agreement received by the Administrative Agent from
the operator of such warehouse facility pursuant to which such operator waives
or subordinates any Lien it may claim against such Inventory, whether
contractual or statutory, to the Lien in favor of the Administrative Agent
against such Inventory and acknowledges that it holds and controls such
Inventory for the benefit of the Administrative Agent for purposes of perfecting
the Administrative Agent’s Lien therein pursuant to a written waiver, collateral
access agreement or subordination agreement reasonably acceptable to the
Administrative Agent in all respects;

 

(g)                                  such Inventory is not in the possession of
or control of any bailee (other than a warehouseman as described above) or any
agent or processor for or customer of any Loan Party or any of their
Subsidiaries, unless such bailee, agent or processor has executed and delivered
to the Administrative Agent an access/subordination agreement in form and
substance reasonably acceptable to the Administrative Agent subordinating any
Lien it may claim in such Inventory and acknowledging that it holds and controls
such Inventory for the benefit of the Administrative Agent for purposes of
perfecting the Administrative Agent’s Lien therein;

 

(h)                                 such Inventory must be adequately insured to
the reasonable satisfaction of the Administrative Agent pursuant to insurance
coverage required by this Agreement and the Domestic Collateral Documents or the
German Collateral Documents, as applicable;

 

(i)                                     such Inventory must not be on
consignment;

 

37

--------------------------------------------------------------------------------


 

(j)                                    such Inventory is not letterhead,
watermarked, or styled in a manner for a particular purchaser, unless covered by
a purchase order under which the purchaser has unconditionally agreed to take
delivery;

 

(k)                                 such Inventory does not constitute
seedlings;

 

(l)                                     such Inventory has not been acquired
from a Sanctioned Person;

 

(m)                             such Inventory has neither been sold nor is
subject to a Lien, claim or right of any person other than the Loan Parties or
the Administrative Agent (except for Liens permitted under Section 6.02(e) other
than contested Liens);

 

(n)                                 (i) any contract or related documentation
(such as invoices or purchase orders) relating to such Inventory does not
include retention of title rights in favor of the vendor or supplier thereof and
(ii) such Inventory is not subject to governing laws, pursuant to which
retention of title may be imposed unilaterally by the vendor or supplier
thereof.  Notwithstanding the above, Inventory of a German Borrower which may be
subject to any rights of retention of title shall not be Ineligible Inventory
solely pursuant to this sub-paragraph (n) in the event that (A) the
Administrative Agent shall have received evidence satisfactory to it that the
full purchase price of such Inventory has, or will have, been paid prior to, or
upon the delivery of, such Inventory to the relevant German Borrower, (B) a
Letter of Credit has been issued under and in accordance with the terms of this
Agreement for the purchase of such Inventory or (C) there is deducted from such
Inventory an amount not less than 65% of the accounts payable related to
Inventory; and

 

(o)                                 the Administrative Agent has not deemed such
Inventory ineligible because the Administrative Agent in its reasonable credit
judgment considers such Inventory to be unmarketable or the value thereof to be
impaired or its ability to realize such value to be insecure.

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Inventory purchased or otherwise acquired through any
Acquisition or other Investment permitted hereunder after the Effective Date
shall be included within the applicable Borrowing Base for purposes hereof
unless and until the Administrative Agent shall have conducted a field
examination (which shall be conducted within a reasonable time (in the
Administrative Agent’s judgment) after the applicable Borrower Representative’s
request at the applicable Borrowers’ cost and expense) of the applicable books,
records and operations for the assets or Subsidiary so acquired in order to
reasonably satisfy the Administrative Agent that the Inventory so acquired
generally satisfies the above-described standards of eligibility.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Ineligible Receivables” means, as at any date of determination thereof, any
Receivables of any applicable Loan Party which do not comply with all of the
following requirements:

 

(a)                                 the Receivable has been created by the
applicable Loan Party in the ordinary course of business from a completed,
outright and lawful sale of goods, pursuant to which ownership has passed to the
applicable Account Debtor on an absolute sales basis, or from the

 

38

--------------------------------------------------------------------------------


 

rendering of services by or on behalf of the applicable Loan Party and is deemed
“earned” under the applicable service contract or other agreement or arrangement
between the applicable Loan Party and the applicable Account Debtor;

 

(b)                                 the Receivable is Collateral hereunder and
is subject to a first priority perfected Lien in favor of the Administrative
Agent for the ratable benefit of the applicable Secured Parties and is free and
clear of all other Liens of any nature whatsoever (except for Liens permitted
under Section 6.02(e)  other than contested Liens);

 

(c)                                  the payments due on 50% or more of all
billed Receivables owing to the applicable Loan Party by the applicable Account
Debtor (except for Receivables backed by a letter of credit in all respects
acceptable to the Administrative Agent in its reasonable discretion) are less
than one hundred (100) days past the date of invoice with respect to the
Domestic Loan Parties or less than one hundred twenty (120) days with respect to
the German Loan Parties (or less than one hundred fifty (150) days with respect
to Receivables owed by Mann + Hummel GmbH and its Affiliates to the German Loan
Parties), and in each case less than sixty (60) days from the due date thereof;

 

(d)                                 with respect to any Domestic Loan Party, the
Receivable constitutes an “account” within the meaning of the UCC;

 

(e)                                  the Receivable does not arise out of a bill
and hold, ship-in-place, guaranteed sale, sale-and-return, consignment, progress
billing, promotional (including samples), C.O.D. or cash in advance arrangement;

 

(f)                                   the Receivable is not subject to any
setoff, contra, offset, netting (including a German law Kontokorrent),
deduction, dispute, charge back, credit, counterclaim or other defense arising
out of the transactions represented by the Receivable or independently thereof;
provided, however, that in each case regarding an undisputed liquidated sum,
such Receivable is an Eligible Receivable only to the extent of such undisputed
liquidated sum, and in each case regarding a disputed sum or claim, such
Receivable is an Ineligible Receivable only to the extent of the sum or amount
claimed by the party adverse to the applicable Loan Parties);

 

(g)                                  the applicable Account Debtor has finally
accepted the goods or services from the sale out of which the Receivable arose
and has not (i) objected to such Account Debtor’s liability thereon,
(ii) rejected any of such services or goods or (iii) returned or repossessed any
of such goods, except for goods returned in the ordinary course of business for
which, in the case of goods returned, goods of equal or greater value have been
shipped in return;

 

(h)                                 the applicable Account Debtor is not (i) any
Governmental Authority, unless such Account Debtor is the United States of
America or Canada (or any agency, instrumentality, department or other political
subdivision thereof) and there has been compliance satisfactory to the
Administrative Agent in all respects with the U.S. Federal Assignment of Claims
Act or, as applicable, the Canadian Financial Administration Act or any
applicable provincial legislation, or (ii) a Sanctioned Person;

 

(i)                                     the applicable Account Debtor is not an
Affiliate of any Loan Party or any of their Subsidiaries;

 

39

--------------------------------------------------------------------------------


 

(j)                                    the applicable Account Debtor must have
its principal place of business located within the United States, Canada or,
solely with respect to any Account Debtor of the German Borrowers, any Eligible
Jurisdiction, except for Receivables fully insured or backed by a letter of
credit in all respects acceptable to the Administrative Agent in its reasonable
discretion;

 

(k)                                 the Receivable is not evidenced by a
promissory note or other instrument or by chattel paper;

 

(l)                                     the Receivable complies with all
material Requirements of Law (including without limitation, all usury laws, fair
credit reporting and billing laws, fair debt collection practices and rules, and
regulations relating to truth in lending and other similar matters);

 

(m)                             the Receivable is in full force and effect and
constitutes a legal, valid and binding obligation of the applicable Account
Debtor enforceable in accordance with the terms thereof;

 

(n)                                 the Receivable is denominated in and
provides for payment by the applicable Account Debtor in U.S. dollars, Canadian
dollars, Euro or, solely with respect to any Account Debtor of the German
Borrowers, Sterling, except for Receivables fully insured or backed by a letter
of credit denominated in U.S. dollars or Canadian dollars and in all other
respects acceptable to the Administrative Agent in its reasonable discretion;

 

(o)                                 the Receivable has not been and is not
required to be charged or written off as uncollectible in accordance with GAAP
or, in the case of the German Loan Parties, German GAAP;

 

(p)                                 the Receivable is not due from an Account
Debtor located in a jurisdiction (e.g., New Jersey, Minnesota and West Virginia
or any Canadian province) which requires such Loan Party, as a precondition to
commencing or maintaining an action in the courts of that jurisdiction, either
to (i) receive a certificate of authority to do business and be in good standing
in such jurisdiction; or (ii) file a notice of business activities report or
similar report with such jurisdiction’s taxing authority, unless (x) such Loan
Party has taken one of the actions described in clauses (i) or (ii); or (y) the
failure to take one of the actions described in either clause (i) or (ii) may be
cured retroactively by such Loan Party at its election;

 

(q)                                 the Receivable, in respect of any German
Borrower, is free and clear of any limitation on assignment or other restriction
(whether arising by operation of law, by agreement or otherwise) which would
under the local governing law of the contract have the effect of restricting the
assignment for or by way of security or the creation of security, in each case
unless the Administrative Agent has determined that such limitation is not
enforceable;

 

(r)                                    the contract or agreement underlying such
Receivable is governed by (or, if no governing law is expressed therein, is
deemed to be governed by) the laws of (i) in the case of Receivables owing to
any Domestic Borrower, the United States, any state thereof, the District of
Columbia or Canada or any province thereof, or (ii) in the case of any German
Borrower, any Eligible Jurisdiction; and

 

(s)                                   the credit standing of the applicable
Account Debtor in relation to the amount of credit extended has not become
unsatisfactory to the Administrative Agent in its reasonable

 

40

--------------------------------------------------------------------------------


 

discretion, except for Receivables fully insured or backed by a letter of credit
in all respects acceptable to the Administrative Agent in its reasonable
discretion.

 

In addition to the forgoing, the total amount of Receivables owing to the
applicable Loan Parties by an Account Debtor in excess of such Account Debtor’s
Concentration Limit of the total amount of Receivables owing to the applicable
Loan Parties by all Account Debtors shall also constitute “Ineligible
Receivables” for purposes hereof, unless such Receivables exceeding such Account
Debtor’s Concentration Limit are fully backed or secured by a letter of credit
acceptable to the Administrative Agent in its reasonable discretion. 
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Receivables purchased or otherwise acquired through any
Acquisition or other Investment permitted hereunder after the Effective Date
shall be deemed to constitute Eligible Receivables for purposes hereof unless
and until the Administrative Agent shall have conducted a field examination
(which shall be conducted within a reasonable time (in the Administrative
Agent’s judgment) after the applicable Borrower Representative’s request at the
applicable Borrower’s cost and expense) of the applicable books, records and
operations for the assets or Subsidiary so acquired in order to satisfy the
Administrative Agent that the Receivables so acquired generally satisfy the
above-described standards of eligibility.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insolvency Event” has the meaning assigned to such term in Article XIII.

 

“Intellectual Property” means all U.S. and foreign (a) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (“Patents”), (b) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (c) copyrights and copyrightable subject matter (“Copyrights”),
(d) rights of publicity, (e) moral rights and rights of attribution and
integrity, (f) computer programs (whether in source code, object code, or other
form), databases, compilations and data, technology supporting the foregoing,
and all documentation, including user manuals and training materials, related to
any of the foregoing, (g) trade secrets and all confidential information,
know-how, inventions, proprietary processes, formulae, models, and
methodologies, (h) all rights in the foregoing and in other similar intangible
assets, (i) all applications and registrations for the foregoing, and (j) all
rights and remedies against infringement, misappropriation, or other violation
thereof.

 

“Inter-Company Loans” means collectively, (a) the inter-company loans made from
time to time by the Company to NP International Holdco to finance, by means of
loans described in clauses (b), (c) and (d), the 2006 Acquisition of Neenah
Germany, the substantially contemporaneous payment of the purchase price for any
Permitted Offshore Acquisitions and the non-acquisition-related activities of NP
International HoldCo and any of its direct or indirect subsidiaries from time to
time; provided that such inter-company loans are permitted under Section 6.07;
(b) advances from time to time under the inter-company revolving line of credit
from NP International HoldCo to FinCo, evidenced by the FinCo Note, which line
of credit shall be used to provide FinCo with funds to finance, by means of
loans described in clause (c), the activities of NP International and any of its
direct or indirect subsidiaries, to the extent permitted

 

41

--------------------------------------------------------------------------------

 

under this Agreement; (c) the inter-company loans made from time to time by
FinCo to NP International to finance the 2006 Acquisition of Neenah Germany, the
substantially contemporaneous payment of the purchase price for any Permitted
Offshore Acquisitions and the activities of NP International and any of its
direct or indirect subsidiaries, to the extent permitted under this Agreement;
(d) the inter-company loans made from time to time by NP International HoldCo to
NP International and/or any of NP International HoldCo’s direct or indirect
subsidiaries, to finance the substantially contemporaneous payment of the
purchase price for any Permitted Offshore Acquisitions by NP International or
any of its direct or indirect subsidiaries, and the activities of NP
International and any of its subsidiaries, to the extent permitted under this
Agreement; (e) the inter-company loans made from time to time by NP
International to the Company, not to exceed $22,000,000 at any one time
outstanding, to finance all or part of the purchase price for anticipated
Acquisitions by the Company, to the extent permitted under this Agreement;
provided, that, in the case of inter-company loans made pursuant to clause (e),
(i) such inter-company loans shall be unsecured Subordinated Indebtedness of the
Company and (ii) repayments of such intercompany loans shall be made only to the
extent permitted by Section 6.11(f); (f) an unsecured subordinated intercompany
loan to be made by NP International to the Company on or about the Effective
Date with proceeds from the initial Borrowing under the German Tranche
Commitments, not to exceed $50,000,000, to finance the growth of the Domestic
Loan Parties’ filtration business, to the extent permitted under this Agreement;
(g) any unsecured subordinated inter-company loans made from time to time by a
Domestic Loan Party, directly or indirectly, to any German Borrower, in order to
enable the German Borrower Excess Utilization of such German Borrower to be
eliminated; (h) inter-company loans made from time to time by a German Borrower
to another German Borrower, in order to enable the German Borrower Excess
Utilization of the latter German Borrower to be eliminated; (i) inter-company
loans under any German cash pooling system operated between some or all of the
German Borrowers in the manner as in effect on the date hereof and
(j) inter-company loans based on book entries into virtual offset-accounts
operated between the German Loan Parties and reflecting transactions between
such German Loan Parties, or virtual offset accounts between a German Loan Party
and Neenah Gessner Unterstützungskasse GmbH or Leiss-GmbH & Co. KG reflecting
transactions not otherwise prohibited hereunder.

 

“Intercompany Indebtedness” has the meaning assigned to such term in
Article XIII.

 

“Interest Election Request” means a request by the applicable Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.

 

“Interest Expense” means, with respect to any Person for any period, the
interest expense of such Person, on a Consolidated basis, during such period
determined in accordance with GAAP, consistently applied, and shall in any event
include, without limitation, (a) the amortization or write-off of debt
discounts, (b) the amortization of all debt issuance costs, commissions and
other fees payable in connection with the incurrence of Indebtedness to the
extent included in interest expense, and (c) the portion of payments under
Capital Lease Obligation allocable to interest expense.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Overnight LIBO Rate Loan, the first Business Day of each
calendar month and the Maturity Date and (b) with respect to any Eurocurrency
Loan, the last Business Day of

 

42

--------------------------------------------------------------------------------


 

each calendar month prior to the end of the Interest Period applicable to the
Borrowing of which such Loan is a part, at the end of such Interest Period and
the Maturity Date and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two or three
months thereafter, as the applicable Borrower Representative may elect; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) no Interest Period
shall end later than the Maturity Date, and (c) interest shall accrue from and
including the first day of an Interest Period to, but excluding, the last day of
such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable LIBO
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable LIBO
Screen Rate for the longest period (for which the LIBO Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable LIBO Screen Rate for the shortest period (for which the
LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at approximately 11:00 a.m., London
time, two (2) Business Days (or for Sterling on the same Business Day as the
Impacted Interest Period) prior to the commencement of such Impacted Interest
Period.

 

“Inventory” has the meaning assigned to such term in the applicable Collateral
Documents.

 

“Investment” means the purchase or other Acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit or
capital contribution to (or the transfer of Property having the effect of any of
the foregoing), or the incurring of any Contingent Obligation in respect of the
Indebtedness of, any Person (in each case other than accounts receivable arising
in the ordinary course of business).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit.  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any

 

43

--------------------------------------------------------------------------------


 

Issuing Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has
issued the applicable Letter of Credit, or both (or all) Issuing Banks, as the
context may require.

 

“Joinder Agreement” means any agreement in substantially the form of Exhibit D
and/or such other joinder form reasonably acceptable to the Administrative Agent
and the applicable Borrower Representative, in each case executed by a
Subsidiary of a Loan Party from time to time in accordance with Section 5.10
hereof, pursuant to which such Subsidiary joins in the execution and delivery of
(a) this Agreement or a Guaranty, or (b) any other Loan Document.

 

“Lahnstein EAV” means that certain (a) profit and loss pooling agreement
(Ergebnisabführungsvertrag) between German Borrower C as dependent pooling
entity and the German Borrower Representative as dominant entity dated
October 31, 2003, as amended by agreement of December 8, 2009 and/or
(b) domination agreement (Beherrschungsvertrag) between German Borrower C as
dependent entity and the German Borrower Representative as dominant entity dated
March 21, 2006, as amended by agreement of December 8, 2009, each as further
amended from time to time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j); provided that, for purposes of clarity, the Domestic Loan
Parties and the German Loan Parties shall each have a separate LC Collateral
Account.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn U.S.
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate U.S. Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure of
any Domestic Tranche Lender at any time shall be its Domestic Tranche Percentage
of the total Domestic Tranche LC Exposure at such time and the LC Exposure of
any German Tranche Lender at any time shall be its German Tranche Percentage of
the total German Tranche LC Exposure at such time.

 

“Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as sole lead
arranger and sole bookrunner for the credit facility evidenced by this
Agreement.

 

“Lender Allocation Agreement” means a Collection Allocation Mechanism Agreement,
dated as of the date hereof, among the Administrative Agent and each Lender; it
being understood that no Loan Party shall be a party to such agreement or have
any rights or obligations thereunder, nor shall the consent of any Loan Party be
required with respect to any aspect thereof.  For avoidance of doubt, the Lender
Allocation Agreement shall not constitute a Loan Document.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

44

--------------------------------------------------------------------------------


 

“Letters of Credit” means the Domestic Tranche Letters of Credit and the German
Tranche Letters of Credit, and the term “Letter of Credit” means any one of them
or each of them singularly, as the context may require.

 

“LIBO Rate” means (a) with respect to any Eurocurrency Borrowing denominated in
any Agreed Currency other than Euro and for any applicable Interest Period, the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate for
such Agreed Currency) for the relevant currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or (b) with respect to any Eurocurrency Borrowing denominated in Euro and
for any applicable Interest Period, the euro interbank offered rate administered
by the Banking Federation of the European Union (or any other Person that takes
over the administration of that rate) for Euro for a period equal in length to
such Interest Period as displayed on page EURIBOR001 of the Reuters screen, in
each case, in the event such rate does not appear on a Reuters page or screen,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period (except with respect to any Eurocurrency Borrowing denominated in
Sterling which will be determined on the date of such Eurocurrency Borrowing);
provided that, if any LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided further that, if
the LIBO Screen Rate shall not be available at such time for a period equal in
length to such Interest Period (an “Impacted Interest Period”), with respect to
the applicable currency, then the LIBO Rate shall be the Interpolated Rate at
such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.  Notwithstanding the above,
to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection
with an ABR Borrowing, such rate shall be determined as modified by the
definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, assignment by way of security or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement or extended retention of title agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, each Borrowing Subsidiary
Agreement, each Joinder Agreement, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications, the Collateral Documents, the Loan
Guaranty and all other agreements, instruments, documents and certificates
executed and delivered by a Loan Party to,

 

45

--------------------------------------------------------------------------------


 

or in favor of, the Administrative Agent or any Lender pursuant to the
transactions contemplated hereby (excluding Swap Agreements and agreements
evidencing Banking Services Obligations).  Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each German Loan Party in the case of
Article XI.

 

“Loan Guaranty” means, collectively, Article X and Article XI of this Agreement
and, if applicable, each separate Foreign Guaranty, in Proper Form, delivered by
each Loan Guarantor that is a Foreign Subsidiary (which Guaranty shall be
governed by the laws of the country in which such Foreign Subsidiary is
located).

 

“Loan Parties” means, collectively, the Domestic Loan Parties and the German
Loan Parties.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

“Local Authority Reserve” means, in relation to each German Borrower, any
Reserve which the Administrative Agent from time to time establishes in its
reasonable credit judgment for any amount due but unpaid which qualifies as a
public burden within the meaning of sec. 10 para 1 no. 3 of the German Act on
Compulsory Auction and Administration of real estate assets
(Zwangsversteigerungsgesetz).

 

“Local Counsel Opinion” means a letter of opinion delivered by local counsel
reasonably acceptable to Administrative Agent and in the jurisdiction in which
any Eligible Real Estate is located with respect to the enforceability and Lien
creation of the Mortgages and any related fixture filings and containing other
such customary opinions of local counsel reasonably requested by Administrative
Agent, in Proper Form.

 

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement requested by the Domestic Borrowers and (b) London, England time in
the case of a Loan, Borrowing or LC Disbursement requested by the German
Borrowers.

 

“Management Notification” has the meaning assigned to such term in
Section 11.14(c).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial or other condition of the Loan Parties and their
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of this Agreement or any other Loan Document or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder, or
(d) the validity or enforceability of the Administrative Agent’s Lien on any
material portion of the Collateral or the priority of such Lien.

 

46

--------------------------------------------------------------------------------


 

“Material Lease” means any lease agreement with respect to a Material Leasehold
Property.

 

“Material Leasehold Property” means (a) the Leasehold Properties listed on
Schedule 4.01(a) and (b) a Leasehold Property of material value as Collateral or
of material importance to the operations of the Loan Parties.

 

“Maturity Date” means December 18, 2019 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning set forth in Section 10.10 and
Section 11.10, as applicable.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Mill Properties” means those Mortgaged Properties in respect of which paper
mill operations are conducted or where structures are located that are integral
to such operations.  Mill Property shall mean one of such Mill Properties.

 

“Monthly Unaudited Financial Statements” means the financial statements of the
Company and its Subsidiaries, including all notes thereto, which statements
shall include (a) a balance sheet as of the end of the respective calendar
month, (b) a statement of operations for such respective calendar month and for
the fiscal year to date, subject to normal year-end adjustments, all setting
forth in comparative form the corresponding figures for the corresponding period
of the preceding fiscal year and (c) a statement of cash flows for the fiscal
year to date, subject to normal year-end adjustments, setting forth in
comparative form the corresponding figures in the corresponding period of the
preceding fiscal year, all prepared in reasonable detail and in accordance with
GAAP and certified by a Financial Officer of the Company as fairly and
accurately presenting in all material respects the financial condition and
results of operations of the Loan Parties and their Subsidiaries, on a
Consolidated basis, at the dates and for the periods indicated therein subject
to normal year-end adjustments.  The Monthly Unaudited Financial Statements for
the Company and its Subsidiaries shall be prepared on a Consolidated and
Consolidating basis, the parties recognizing that such Consolidating statements
will be prepared in accordance with GAAP only to the extent normal and
customary.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust, deed of hypothec, land charge or
other agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, on
real Property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.

 

“Mortgage Policy” (or “Mortgage Policies” as the context may require) means an
ALTA title insurance policy (or its equivalent in non-ALTA jurisdictions) with
respect to the applicable parcel of real Property of any Domestic Loan Party
naming the Administrative Agent as insured party for the benefit of the
applicable Lenders, insuring that the Mortgage creates a valid and enforceable
first priority mortgage lien on, or security title to, the applicable parcel of
real Property, free and clear of all defects and encumbrances other than the
Liens permitted

 

47

--------------------------------------------------------------------------------


 

under Section 6.02(a), Section 6.02(e) (other than contested Liens),
Section 6.02(f), Section 6.02(j), Section 6.02(n), Section 6.02(o) and
Section 6.02(p), which Mortgage Policies shall (a) be in an amount no greater
than the value of such parcel of real Property, as determined by the appraisal
report to be delivered pursuant to Section 4.01(v), (b) be from an insurance
company reasonably acceptable to the Administrative Agent, (c) include such
other endorsements and reinsurance as the Administrative Agent may reasonably
require and (d) otherwise satisfy the reasonable title insurance requirements of
the Administrative Agent.

 

“Mortgaged Property” means an Effective Date Mortgaged Property or an Additional
Mortgaged Property, as the case may be.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is subject to ERISA.

 

“Neenah Canada” shall have the meaning specified in the recitals of this
Agreement.

 

“Neenah Germany” means Neenah Germany GmbH (formerly known as FiberMark
Beteiligungs GmbH) and Neenah Services GmbH & Co. KG. (formerly known as
FiberMark Services GmbH & Co. KG.), collectively.

 

“Neenah Germany EAV” means that certain domination agreement
(Beherrschungsvertrag) between Neenah Germany GmbH as dependent entity and the
German Borrower Representative as dominant entity dated on or about December 12,
2014, as amended from time to time.

 

“Net Asset Reserve” means, in relation to each of German Borrower B, German
Borrower C, German Borrower D and German Borrower E, a Reserve equal to the
amount by which the Net Assets of such German Borrower fall below an amount
which is 105% of the sum of paragraphs (a) through (c) of the Borrowing Base for
such German Borrower.  Such Reserve shall be first applied as a deduction from
the German Borrowing Base of the relevant German Borrowers or, if commercially
advantageous to the Loan Parties or necessary under the circumstances, as a
deduction from the Domestic Borrowing Base.

 

“Net Assets” means, with respect to a German Borrower, such German Borrower’s
net assets (Reinvermögen) minus its registered share capital
(Stammkapital/eingetragene Hafteinlage) as calculated in accordance with GAAP.

 

“Net Income” means, with respect to any Person for any period, net income of
such Person for the applicable calculation period determined in accordance with
GAAP; provided, that there shall not be included in such calculation of net
income (without duplication) (a) any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) any nonrecurring gains or
losses, (c) any gains or losses from dispositions of Property or assets, other
than dispositions of Inventory and Equipment in the ordinary course of business,
and the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such Acquisition, (f) the net income of any
Subsidiary of such

 

48

--------------------------------------------------------------------------------


 

Person for whom net income is being calculated to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income is not at the time permitted by operation of the terms of its
charter, certificate of incorporation or formation or other constituent document
or any agreement or instrument or Requirements of Law applicable to such
Subsidiary, all as determined in accordance with GAAP, (g) any non-cash
non-recurring impairment charges with respect to a writedown of the carrying
amount of the Consolidated assets of the Loan Parties acquired after the
Effective Date (either through direct asset purchase or as part of the
Acquisition of all or substantially all of the Equity Interests of another
Person) based on the impairment of such assets, pursuant to the provisions of
Section 6.04 and any benefits (including tax benefits) resulting from such
writedown, and (h) any non-cash compensation expense realized for grants of
performance shares, stock options or other rights to officers, directors and
employees, provided that such shares, options or other rights can be redeemed at
the option of the holder only for capital stock of such Person.

 

“Net Recovery Value Percentage” means, for the Inventory and the Equipment of
any Loan Party, the net recovery value percentage under an orderly liquidation
scenario for such Inventory and Equipment, and for the Real Property Assets of
any Loan Party, the fair market value of such Real Property Assets, in each case
as specifically set forth and described in the most recent appraisal of the
Inventory, Equipment, or Real Property Assets of the applicable Loan Party
received by the Administrative Agent pursuant to the provisions of Section 5.04
hereof (or with regard to work-in-process Inventory, the gross recovery value
percentage as set forth in such an appraisal and as discounted by the
Administrative Agent in its reasonable credit judgment).

 

“New Mortgaged Property” shall have the meaning specified for such term in
Section 4.01(w).

 

“New Mortgages” shall have the meaning specified for such term in
Section 4.01(w).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NP International” means Neenah Paper International, LLC, a Delaware limited
liability company and a Wholly-Owned Subsidiary of NP International HoldCo.

 

“NP International HoldCo” means Neenah Paper International Holding Company, LLC,
a Delaware limited liability company and a Wholly-Owned Subsidiary of the
Company.

 

“NP International Lease” means any lease hereafter entered into by NP
International to occupy a portion of the real Property constituting the
Company’s corporate headquarters, whether by assignment and assumption, or by
direct lease with the landlord, which lease will be on terms substantially
consistent with the terms of the Company’s lease for the portion of the space
leased by NP International.

 

“NP International Services Agreement” means that certain Management and Services
Agreement referred to in Schedule 6.06, as the same may be amended, extended,
renewed, restated or replaced from time to time to the extent not prohibited by
this Agreement, pursuant to which, among other things, NP International provides
certain human resources services and sales and marketing technical support to
some or all of the Loan Parties.

 

49

--------------------------------------------------------------------------------


 

“Obligated Party” has the meaning assigned to such term in Section 10.02 or
Section 11.02, as applicable.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), including Parallel Debt, of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, in each case, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

“Obligor” has the meaning assigned to such term in Article XIII.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organizational Documents” means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited partnership, the limited partnership agreement and
certificate of limited partnership of such limited partnership; with respect to
a joint venture, the joint venture agreement establishing such joint venture;
with respect to a limited liability company, the articles of organization or
certificate of formation and regulations or limited liability company agreement
of such limited liability company;  with respect to an unlimited liability
company, the memorandum of association and articles of association and the
certificate of incorporation of such company; and with respect to a trust, the
instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future modifications thereof, and with
respect to the German Loan Parties, in each case the equivalent documents under
applicable laws.

 

“Original Closing Date” shall have the meaning specified in the recitals of this
Agreement.

 

“Original Credit Agreement” shall have the meaning specified in the recitals of
this Agreement.

 

“Original Currency” has the meaning assigned to such term in Section 2.18.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any

 

50

--------------------------------------------------------------------------------


 

Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Overnight LIBO Rate” means the LIBO Rate for overnight deposits displayed in
LIBOR01, but in the event that such rate does not appear in LIBOR 01, an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the London interbank market for such amount to major
banks in the London interbank market; provided that, if any Overnight LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Parallel Debt” has the meaning assigned to such term in Section 8.09(d).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.

 

“Patents” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“Payment Condition” means, with respect to any proposed Stock Repurchases or any
proposed Cash Dividends on any date, a condition that is satisfied if, after
giving effect to such proposed Stock Repurchase or Cash Dividend as if it
occurred on the first day of the applicable

 

51

--------------------------------------------------------------------------------

 

Pro Forma Period, the pro forma Aggregate Availability shall be greater than or
equal to the greater of (a) $25,000,000 and (b) 12.5% of the Aggregate
Commitment at all times during such Pro Forma Period.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit G attached
hereto or any other form approved by the Administrative Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by each Loan Party on the date hereof.

 

“Permitted Affiliate Transactions” shall mean any of the following: 
(a) transactions between Loan Parties; (b) transactions between the Excluded
Subsidiaries; (c) transactions between Loan Parties and Excluded Subsidiaries;
(d) customary directors’ fees, customary directors’ indemnifications and similar
arrangements for officers and directors of the Loan Parties and the Excluded
Subsidiaries entered into in the ordinary course of business, together with any
payments made under any such indemnification arrangements; provided, that any of
the foregoing owed to directors and officers of the Excluded Subsidiaries are
only payable and paid by the Excluded Subsidiaries; (e) (i) customary and
reasonable loans, advances and reimbursements to officers, directors and
employees of the Loan Parties and Excluded Subsidiaries for travel,
entertainment, moving and other relocation expenses, in each case made in the
ordinary course of business, and (ii) with regard to the German Loan Parties,
customary loans to employees; provided, that any of the foregoing owed to
officers, directors and employees of the Excluded Subsidiaries are only payable
and paid by the Excluded Subsidiaries; (f) the incurrence of inter-company
Indebtedness permitted pursuant to Section 6.01(f) and Section 6.01(p) hereof
and Contingent Obligations permitted pursuant to Section 6.01(g) hereof,
(g) employment agreements and arrangements entered into with directors, officers
and employees of the Loan Parties or the Excluded Subsidiaries in the ordinary
course of business; provided, that any obligations under any of the foregoing
owed to directors, officers and employees of the Excluded Subsidiaries are only
obligations of the Excluded Subsidiaries and are only paid by the Excluded
Subsidiaries; and (h) other transactions, contracts or agreements existing on
the Effective Date and which are set forth on Schedule 6.06 attached hereto,
together with any renewals and extensions of such existing transactions,
contracts or agreements, so long as such renewals and extensions are upon terms
and conditions substantially identical to the terms and conditions set forth in
such existing transactions, contracts and agreements (or otherwise no less
favorable to the Loan Parties, as applicable), and such other transactions,
contracts or agreements with respect to the Excluded Subsidiaries entered into
after the Effective Date, which (i) either (A) contain terms and conditions
substantially similar to those transactions, contracts and agreements listed on
Schedule 6.06 attached hereto or (B) are transactions, contracts or agreements
customarily entered into by public companies for the provision of administrative
services to their related companies (including, without limitation, legal,
accounting, treasury, tax, human resources, billing and collection, accounts
payable, risk management, compliance and other similar administrative services),
and (ii) have been approved by the Administrative Agent in its reasonable
discretion.  Where any costs, expenses, fees or other payments to directors,
officers or employees described herein are required to be made by, or to be
obligations solely of, Excluded Subsidiaries, such amounts may be either paid
directly

 

52

--------------------------------------------------------------------------------


 

by the Excluded Subsidiaries, or paid by any Loan Party and reimbursed in cash
by Excluded Subsidiaries in the ordinary course of business which, in any event,
shall not be longer than 60 days after such payment is made.  In the event such
costs, expenses, fees or other payments relate both to the Loan Parties and to
one or more Excluded Subsidiaries, the Company shall be entitled to make a
reasonable, good faith allocation of such amounts as between the affected Loan
Parties, on the one hand, and the affected Excluded Subsidiaries on the other.

 

“Permitted Investment Securities” means each of the following, to the extent the
same is pledged as additional Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Administrative Agent for the ratable
benefit of the Secured Parties:

 

(a) readily marketable, direct obligations of the United States, any member of
the European Union or any agency or wholly-owned corporation thereof which are
backed by the full faith and credit of the United States or European Union, as
applicable, maturing within one (1) year after the date of acquisition thereof;

 

(b) certificates of deposit, commercial paper (if rated no lower than A-1 by S&P
or P-1 by Moody’s) or other short-term direct obligations, maturing not more
than six months after the date of acquisition, issued by Chase or any other
domestic financial institution having capital and surplus in excess of
$5,000,000,000;

 

(c) money market mutual funds that have aggregate assets of at least
$5,000,000,000;

 

(d) instruments equivalent to those referred to in clauses (a) through (c) above
denominated in any Agreed Currency and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction; and

 

(e) other Investments mutually agreed to in writing by the applicable Borrower
Representative and the Administrative Agent.

 

“Permitted Offshore Acquisitions” means any Acquisition by NP International
HoldCo after the Effective Date, either directly or indirectly through one of
more of its subsidiaries that are Foreign Subsidiaries, of all or a substantial
part of the assets of any Person, or of the Equity Interests or similar
interests in any Person, that is permitted under the provisions of Section 6.04
of this Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
trust, joint venture, association, company, unlimited liability company,
partnership, Governmental Authority or other entity (whether or not having
separate legal personality).

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

53

--------------------------------------------------------------------------------


 

“Platform” means ClearPar®, Debt Domain, Intralinks, Syndtrak or a substantially
similar Electronic System.

 

“Pledged Cash” means, on any date, the aggregate amount of cash on deposit in
the Special Cash Collateral Account on such date.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City (which is not necessarily the lowest rate charged to any customer). 
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Pro Forma Period” means the period commencing sixty (60) days prior to the date
of any proposed Stock Repurchase or Cash Dividend and ending on the date of such
proposed designated action.

 

“Prohibited Transaction” means any non-exempt transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.

 

“Proper Form” means in form and substance satisfactory to the Administrative
Agent as of the time of delivery and execution.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Quarterly Domestic Equipment Component Amortization Amount” means $460,245, as
such amount shall be adjusted by the Administrative Agent (a) upon the
consummation of Dispositions of Eligible Equipment owned by the Domestic
Borrowers on the Effective Date and (b) at such time as any Equipment which was
previously Eligible Equipment ceases to be Eligible Equipment hereunder, by the
applicable percentage of the Net Recovery Value Percentage of the Property so
disposed of or the Equipment which has ceased to be Eligible Equipment
hereunder, as applicable.

 

“Quarterly Domestic Real Estate Component Amortization Amount” means $470,344,
as such amount shall be adjusted by the Administrative Agent upon the
consummation of Dispositions of Effective Date Mortgaged Properties consisting
of Eligible Real Estate owned by the Domestic Borrowers on the Effective Date
and at such time as any Real Property Asset which was previously Eligible Real
Estate ceases to be Eligible Real Estate hereunder, in each case, by the
applicable percentage of the Net Recovery Value Percentage of the Property so

 

54

--------------------------------------------------------------------------------


 

disposed of or the Real Property Asset which has ceased to be Eligible Real
Estate hereunder, as applicable.

 

“Quarterly German Equipment Component Amortization Amount” means $952,000, as
such amount shall be adjusted by the Administrative Agent (a) upon the
consummation of Dispositions of Eligible Equipment owned by the German Borrowers
on the Effective Date and (b) at such time as any Equipment which was previously
Eligible Equipment ceases to be Eligible Equipment hereunder, by the applicable
percentage of the Net Recovery Value Percentage of the Property so disposed of
or the Equipment which has ceased to be Eligible Equipment hereunder, as
applicable; provided that for purposes of calculating the German Equipment
Component for each German Borrower if a German Separate Borrowing Base Trigger
Period is in effect, the initial German Equipment Component for German Borrower
B and German Borrower C is $228,000 and $724,000, respectively, and shall reduce
on a proportionate basis as provided above.

 

“Quarterly German Real Estate Component Amortization Amount” means $398,319, as
such amount shall be adjusted by the Administrative Agent upon the consummation
of Dispositions of Effective Date Mortgaged Properties consisting of Eligible
Real Estate owned by the German Borrowers on the Effective Date and at such time
as any Real Property Asset which was previously Eligible Real Estate ceases to
be Eligible Real Estate hereunder, in each case, by the applicable percentage of
the Net Recovery Value Percentage of the Property so disposed of or the Real
Property Asset which has ceased to be Eligible Real Estate hereunder, as
applicable; provided that for purposes of calculating the German Real Estate
Component for each German Borrower if a German Separate Borrowing Base Trigger
Period is in effect, the initial German Real Estate Component for German
Borrower D and German Borrower E is $42,776 and $355,543, respectively, and
shall reduce on a proportionate basis as provided above.

 

“Quarterly Unaudited Financial Statements” means the financial statements of the
Company and its Subsidiaries, including all notes thereto, which statements
shall include (a) a balance sheet as of the end of the respective fiscal
quarter, as applicable, (b) a statement of operations for such respective fiscal
quarter, as applicable, and for the fiscal year to date, subject to normal
year-end adjustments, all setting forth in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year and (c) a
statement of cash flows for the fiscal year to date, subject to normal year-end
adjustments, setting forth in comparative form the corresponding figures in the
corresponding period of the preceding fiscal year, all prepared in reasonable
detail and in accordance with GAAP and certified by a Financial Officer of the
Company as fairly and accurately presenting in all material respects the
financial condition and results of operations of the Loan Parties and their
Subsidiaries, on a Consolidated basis, at the dates and for the periods
indicated therein, subject to normal year-end adjustments.

 

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest of any Loan Party in or to any real Property.

 

“Receivables” means and include all of the accounts, instruments, documents,
chattel paper and general intangibles of the Loan Parties, whether secured or
unsecured, whether now existing or hereafter created or arising, and whether or
not specifically assigned to the Administrative Agent for the ratable benefit of
the Secured Parties.

 

55

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).

 

“Refinancing Indebtedness” means any Indebtedness of the Loan Parties or any of
their Subsidiaries issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund, other Indebtedness of
such Person, provided, that:

 

(a)           the principal amount of such Refinancing Indebtedness does not
exceed the sum of (i) the then outstanding principal amount of the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded, (ii) the
amount of accrued but unpaid interest on the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded and (iii) the reasonable and
customary transactional costs and expenses incurred by the Loan Parties in
connection with incurring such Refinancing Indebtedness;

 

(b)           the interest rate or rates to accrue under such Refinancing
Indebtedness do not exceed the market interest rate or rates as of the time of
the issuance or incurrence of such Refinancing Indebtedness then accruing on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

(c)           such extension, refinancing, renewal, replacement defeasance or
refunding does not result in a shortening of the average weighted maturity of
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (and, with respect to the Senior Notes, such extension, refinancing,
renewal, replacement defeasance or refunding does not result in any principal
amount owing with respect of such Refinancing Indebtedness becoming due earlier
than the date that is 90 days following the Maturity Date);

 

(d)           the subordination provisions (with respect to any Subordinated
Indebtedness) and collateral security provisions (or absence thereof) of such
Refinancing Indebtedness are in each case, as determined by the Administrative
Agent in its sole discretion, substantially the same as, or more favorable to
the applicable Loan Party and/or Subsidiary as those in the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded;

 

(e)           the covenants, defaults, remedies and other terms of such
Refinancing Indebtedness are in each case, as determined by the Administrative
Agent in its sole discretion, substantially the same as, or not materially less
favorable to the applicable Loan Party and/or Subsidiary as those in the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;
and

 

(f)            no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Refinancing Indebtedness.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.

 

56

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, general partners,
trustees, managers, administrators, representatives and agents of such Person
and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

“Relevant Party” has the meaning assigned to such term in Section 2.17(h).

 

“Rent and Charges Reserves” means reserves for rent (other than ground rent
payable to Leiss GmbH & Co. KG) at locations leased by any Loan Party from a
non-Loan Party and for consignee’s, warehousemen’s and bailee’s charges (but
only for locations where Eligible Inventory or Eligible Equipment is located)
not to exceed three months’ rent and other charges payable by such Loan Party
under the applicable lease or other agreement.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Reporting Trigger Period” means, any period of time, commencing with the date
on which Aggregate Availability is less than the greater of (a) 12.5% of the
Aggregate Commitment and (b) $25,000,000, and continuing until such subsequent
date on which the Aggregate Availability has exceeded the greater of (i) 17.5%
of the Aggregate Commitment and (ii) $35,000,000 for sixty (60) consecutive days
and no Default or Event of Default has occurred and is continuing during such
sixty (60) day period.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the applicable Swingline Loans
outstanding.

 

“Requirements of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum of association or
other organizational or governing documents of such Person and (b) any statute,
law (including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and
Anti-Corruption Laws), in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

 

57

--------------------------------------------------------------------------------


 

“Requirements of Environmental Law” means all requirements imposed by any
Environmental Law.  Requirement of Environmental Law shall mean any one of them.

 

“Reserves” means the sum, without duplication, of (a) Banking Services Reserves,
(b) Rent and Charges Reserves, (c) reserves for “extended” or “extendable”
retention of title arrangements, (d) reserves for dilution of Receivables (to
the extent dilution exceeds 5%), (e) reserves for Inventory shrinkage,
(f) reserves for Swap Agreement Obligations, (g) reserves for Taxes (including
VAT) owing and unpaid, (h) the Net Asset Reserve, (i) the Ground Rent Reserve,
(j) the Local Authority Reserve, (k) reserves for fees payable to an insolvency
administrator pursuant to Section 171 of the German Insolvency Code (or relevant
successor provision) and (l) such additional reserves, in such amounts and with
respect to such matters, as the Administrative Agent deems necessary, in its
reasonable credit judgment, to maintain; provided that, notwithstanding the
foregoing, Reserves shall not be in duplication of eligibility criteria.  Such
Reserves (other than the Net Asset Reserve), if established by the
Administrative Agent from time to time, shall apply only to the Borrowing Bases
to which the facts and circumstances giving rise to such Reserves relate.  For
example and without limitation, a Reserve established for excess dilution
pertaining to Receivables of any German Borrower would apply solely to the
German Borrowing Base.

 

“Responsible Officer” means, with respect to any Person, the president, chief
financial officer, treasurer, controller, or general counsel of such Person.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the U.S. Dollar Amount of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the U.K.

 

58

--------------------------------------------------------------------------------


 

“Scheduled Principal Payments” means, with respect to any Person for any period,
the aggregate amount of regularly scheduled payments of principal, if any, in
respect of funded Indebtedness (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid by
such Person and its Consolidated Subsidiaries during such period.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Senior Note Documents” means any and all agreements, instruments and other
documents pursuant to which the Senior Notes have been or will be issued or
otherwise setting forth the terms of the Senior Notes, the Senior Note Indenture
and the obligations with respect thereto, including any guaranty agreements,
bank product agreements or hedging agreements related thereto, all ancillary
agreements as to which any agent, trustee or lender is a party or a beneficiary
and all other agreements, instruments, documents and certificates executed in
connection with any of the foregoing, in each case as such agreement, instrument
or other document may be amended, restated, supplemented, refunded, replaced or
otherwise modified from time to time in accordance with the terms thereof.

 

“Senior Notes” means the 5.25% senior notes of the Company due 2021, issued
pursuant to the Senior Note Indenture.

 

“Senior Note Indenture” means the Indenture, dated as of May 23, 2013, among the
Company, the Subsidiaries of the Company party thereto, and The Bank of New York
Mellon Trust Company, N.A., as Trustee.

 

“Significant Excluded Subsidiary” means any Excluded Subsidiary that, at the
time of determination, would constitute a “significant subsidiary” of the
Company within the meaning of Rule 1-02 of Regulation S-X promulgated by the
Securities and Exchange Commission as in effect on the Effective Date; provided,
however, that any references to “10 percent” in the tests contained in sections
w(1) and w(2) thereof shall be replaced with references to “2.5 percent”.

 

“Special Cash Collateral Account” means that certain deposit account identified
by the Domestic Borrower Representative, established or to be established with
JPMorgan Chase Bank, N.A. or one of its Affiliates, into which the Domestic
Borrowers deposit certain proceeds

 

59

--------------------------------------------------------------------------------


 

received by them from the Disposition of Property pursuant to Section 2.18(b);
provided that such deposit account is subject to an account control agreement
and/or such other Domestic Collateral Documents required by the Administrative
Agent, each in form and substance satisfactory to the Administrative Agent,
pursuant to which the Administrative Agent has (i) been granted a first priority
Lien on and security interest in such account and all cash held from time to
time therein and (ii) sole control over the amounts held from time to time
therein, and which is otherwise maintained as provided in Section 2.25.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Standby Letters of Credit” means all standby letters of credit issued by the
Issuing Bank for the account or liability of any Borrower pursuant to the terms
set forth in this Agreement and shall include all standby letters of credit
which are Existing Letters of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“Sterling” or “£” means the lawful currency of the U.K.

 

“Stock Repurchases” means, with respect to any period, all cash purchases by the
Company of its common stock made during such period.

 

“Subordinated Indebtedness” means, with respect to any Loan Party or any of
their Subsidiaries, Indebtedness subordinated in right of payment to such Loan
Party’s or such Subsidiary’s monetary Secured Obligations on terms satisfactory
to and approved in writing by the Administrative Agent and the Required Lenders,
in their reasonable credit judgment, so long as all other terms thereof
(including without limitation, regularly scheduled payments and financial and
negative covenants) are satisfactory to and approved in writing by the
Administrative Agent and the Required Lenders, in their reasonable credit
judgment.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

60

--------------------------------------------------------------------------------


 

which would be consolidated with those of the parent in the parent’s
Consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

“Supplier” has the meaning assigned to such term in Section 2.17(h).

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
(or any Subsidiaries of the Loan Parties if the applicable Borrower
Representative has provided written notice to the Administrative Agent of the
services in favor of such Subsidiaries to be secured), whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Agreements permitted hereunder with a
Lender or an Affiliate of a Lender, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.

 

“Swap Agreement Obligation Amount” means, with respect to any Swap Agreement
Obligation, the “derivative risk equivalent” (or equivalent figure) for such
Swap Agreement Obligation as of the end of the preceding calendar month (or
other period as provided herein), being a figure calculated to provide an
exposure measure for derivative obligations comparable with that of loans, in
each case calculated based upon a methodology reported to the Administrative
Agent in accordance with the terms hereof and acceptable to the Administrative
Agent in its reasonable credit judgment.  In the event that no Swap Agreement
Obligation Amount is reported as provided herein for any Swap Agreement
Obligation for any period, the Administrative Agent may use the most recently
reported Swap Agreement Obligation Amount for such Swap Agreement Obligation, as
adjusted in the Administrative Agent’s reasonable credit judgment.

 

“Swap Agreement Obligations Aggregate Amount” means at any time, with respect to
Swap Agreement Obligations that are Secured Obligations hereunder, an amount
equal to the

 

61

--------------------------------------------------------------------------------

 

sum at such time of all Swap Agreement Obligation Amounts associated with all
such Swap Agreement Obligations.

 

“Swingline Commitment” means the amount set forth opposite Chase’s name as the
Swingline Lender for the Domestic Borrowers and the German Borrowers, as
applicable, on the Commitment Schedule as its Swingline Commitment.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
(with the Swingline Exposure of each Lender calculated assuming that all of the
Lenders have funded their participations in all Swingline Loans outstanding at
such time) at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as the Swingline Lender and (b) the
principal amount of all Swingline Loans made by such Lender in its capacity as
the Swingline Lender outstanding at such time (less the amount of participations
funded by the other Domestic Tranche Lenders or the other German Tranche Lenders
in such applicable Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

 

“Synthetic Lease” means any lease of (or other arrangement conveying the right
to use) real or personal Property, or a combination thereof, which lease or
other arrangement is required or is permitted to be classified and accounted for
as an operating lease under GAAP but which is intended by the parties thereto
for tax, bankruptcy, regulatory, commercial law, real estate law and all other
purposes as a financing arrangement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title Company” means First American Title Insurance Company or one or more
other title insurance companies reasonably satisfactory to the Administrative
Agent.

 

“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents, the borrowing
of Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

62

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

“Trade Letters of Credit” means all trade or documentary letters of credit
issued by the Issuing Bank for the account or liability of any Borrower pursuant
to the terms set forth in this Agreement and shall include all trade or
documentary letters of credit which are Existing Letters of Credit.

 

“Trademarks” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“Tri-Party Agreements” collectively means tri-party agreements, in Proper Form,
to be executed and delivered by and among the Administrative Agent, the Loan
Parties required by the Administrative Agent and the applicable financial
institutions described in Section II of the Perfection Certificate, together
with all modifications and/or replacements thereof which are approved in writing
by the Administrative Agent, for purposes of (a) evidencing control by the
Administrative Agent in one or more deposit accounts (including Collection
Accounts) maintained by the applicable Loan Parties with any such specified
financial institution, in the case of the Administrative Agent, for purposes of
perfection of the Administrative Agent’s Lien in such deposit accounts for the
ratable benefit of the applicable Secured Parties, and (b) with respect to
deposit accounts constituting Collection Accounts, facilitating the collection
of Receivables in accordance with the terms of Section 5.15 hereof.

 

“Trigger Period Notice” means a notice from the Administrative Agent to the
Borrower Representatives, given at its own election or at the direction of the
Required Lenders, stating that a German Separate Borrowing Base Trigger Period
is being implemented, because either (a) an Event of Default caused by an action
or omission of a German Loan Party has occurred and is continuing (which Event
of Default shall be described with reasonable specificity in such notice), or
(b) any German EAV registered in the relevant competent commercial register as
of or in due course after the Effective Date, is no longer in full force and
effect whether by reason of a voluntary termination thereof, the invalidation
thereof by a ruling of a court of competent jurisdiction or otherwise ***.

 

“True-Up Loans” shall have the meaning specified in Section 4.01.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate or
Overnight LIBO Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“U.K.” means, collectively, the United Kingdom of Great Britain and Northern
Ireland.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured

 

63

--------------------------------------------------------------------------------


 

Obligation that is: (a) an obligation to reimburse a bank for drawings not yet
made under a letter of credit issued by it; (b) any other obligation (including
any guarantee) that is contingent in nature at such time; or (c) an obligation
to provide collateral to secure any of the foregoing types of obligations.

 

“Unused Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Dollar Amount” of any currency at any date shall mean (a) the amount of
such currency if such currency is U.S. Dollars or (b) the equivalent amount
thereof in U.S. Dollars if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 1.06.

 

“U.S. Dollars” or “$” refers to lawful money of the U.S.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) of this definition or imposed elsewhere.

 

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which are owned by such Person or another
Wholly-Owned Subsidiary of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02             Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

64

--------------------------------------------------------------------------------


 

SECTION 1.03             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04             Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Company that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and the Company, the
Administrative Agent and the Required Lenders agree to negotiate such
modification in good faith as soon as practical as reasonably requested by the
Company or the Administrative Agent in order to preserve the original intent of
such provision in light of such change in GAAP; provided, further that any
change in GAAP occurring after the date hereof that would require operating
leases to be treated as capital leases shall be disregarded (including for any
additional leases entered into following the date of such change in GAAP). 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of

 

65

--------------------------------------------------------------------------------


 

amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

SECTION 1.05             Status of Obligations.  In the event that any Borrower
or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, such Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.06             Determination of U.S. Dollar Amounts.  The
Administrative Agent will determine the U.S. Dollar Amount of:

 

(a)           each Eurocurrency Borrowing in a Foreign Currency as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing in
a Foreign Currency,

 

(b)           the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

 

(c)           all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its sole
discretion or upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines U.S. Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
U.S. Dollar Amount is determined on or as of such day.

 

66

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01             Commitments.  Subject to the terms and conditions set
forth herein, (a) each Domestic Tranche Lender severally (and not jointly)
agrees to make Domestic Tranche Revolving Loans in U.S. Dollars to the Domestic
Borrowers and (b) each German Tranche Lender severally (and not jointly) agrees
to make German Tranche Revolving Loans in U.S. Dollars, Euro and Sterling to the
German Borrower Representative while there is a German Combined Borrowing Base
and, at all other times, to the German Borrowers, in each case, from time to
time during the Availability Period if, after giving effect thereto:

 

(i)            each Domestic Tranche Lender’s Domestic Tranche Revolving
Exposure would not exceed such Lender’s Domestic Tranche Commitment;

 

(ii)           each German Tranche Lender’s German Tranche Revolving Exposure
would not exceed such Lender’s German Tranche Commitment;

 

(iii)          the aggregate Domestic Tranche Revolving Exposures of all
Domestic Tranche Lenders would not exceed an amount equal to the lesser of
(x) the Domestic Tranche Commitment and (y) the Domestic Borrowing Base;

 

(iv)          the aggregate German Tranche Revolving Exposures of all German
Tranche Lenders would not exceed an amount equal to the lesser of (x) the German
Tranche Commitment and (y) the German Combined Borrowing Base; provided that if
a German Separate Borrowing Base Trigger Period is in effect, then none of the
German Borrower A Excess Utilization, German Borrower B Excess Utilization,
German Borrower C Excess Utilization, German Borrower D Excess Utilization or
the German Borrower E Excess Utilization would be greater than zero;

 

subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.  The
limitations on Borrowings referred to in clauses (i) through (iv) above are
referred to collectively as the “Revolving Exposure Limitations”.

 

SECTION 2.02             Loans and Borrowings.  (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that, the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.  Any Protective Advance or Swingline Loan shall be made
in accordance with the procedures set forth in Sections 2.04 and 2.05.

 

(b)           Subject to Section 2.14, (i) each Revolving Borrowing denominated
in U.S. Dollars and made to the Domestic Borrowers shall be comprised entirely
of ABR Loans or Eurocurrency Loans, and (ii) each Revolving Borrowing
denominated in U.S. Dollars, Sterling

 

67

--------------------------------------------------------------------------------


 

or Euro and made to any German Borrower shall be comprised entirely of
Eurocurrency Loans, in each case, as the applicable Borrower Representative may
request in accordance herewith.  Each Swingline Loan made to the Domestic
Borrowers shall be denominated in U.S. Dollars and shall be an ABR Loan.  Each
Swingline Loan made to any German Borrower shall be denominated in U.S. Dollars,
Sterling or Euro and shall be an Overnight LIBO Rate Borrowing.  Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $3,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 3,000,000 units of such
currency).  An ABR Borrowing may be in any amount.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that, there shall
not be more than a total of five (5) Eurocurrency Borrowings collectively
outstanding at any time.

 

(d)           Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

SECTION 2.03             Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the applicable Borrower Representative shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower Representative
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing or (b) by telephone
in the case of an ABR Borrowing, not later than 1:00 p.m., Local Time, on the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower Representative.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the name of the applicable Borrower(s);

 

(ii)           the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is a Domestic Tranche Borrowing or a German
Tranche Borrowing;

 

(v)           whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

 

68

--------------------------------------------------------------------------------


 

(vi)          in the case of a Eurocurrency Borrowing to a German Borrower, the
Agreed Currency of such Borrowing; and

 

(vii)         in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing denominated in U.S. Dollars to the Domestic Borrowers,
the requested Revolving Borrowing shall be an ABR Borrowing and (b) in the case
of a Borrowing denominated in U.S. Dollars, Sterling or Euro to any German
Borrower, the requested Revolving Borrowing shall be a Eurocurrency Borrowing. 
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04             Protective Advances.  (a) Subject to the limitations
set forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to (i) make Loans (“Domestic Protective
Advances”) to the Domestic Borrowers in U.S. Dollars on behalf of the Domestic
Tranche Lenders, or (ii) make Loans (“German Protective Advances” and, together
with the Domestic Protective Advances, the “Protective Advances”) to the German
Borrowers  in U.S. Dollars, Sterling or Euro on behalf of the German Tranche
Lenders, in each case, which the Administrative Agent, in its reasonable credit
judgment, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(C) following a Default, to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (1) the U.S. Dollar Amount of the aggregate amount of Protective
Advances outstanding at any time and made on behalf of the German Tranche
Lenders shall not exceed 5% of the aggregate German Tranche Commitments of all
German Tranche Lenders at such time, (2) the U.S. Dollar Amount of the aggregate
amount of Protective Advances outstanding at any time and made on behalf of the
Domestic Tranche Lenders shall not exceed 5% of the aggregate Domestic Tranche
Commitments of all Domestic Tranche Lenders at such time, (3) the aggregate
amount of outstanding Protective Advances made on behalf of the Domestic Tranche
Lenders plus the aggregate Domestic Tranche Revolving Exposures of all Domestic
Tranche Lenders shall not exceed the aggregate Domestic Tranche Commitments of
all Domestic Tranche Lenders and (4) the aggregate amount of outstanding
Protective Advances made on behalf of the German Tranche Lenders plus the
aggregate German Tranche Revolving Exposures of all German Tranche Lenders shall
not exceed the aggregate German Tranche Commitments of all German Tranche
Lenders.  Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied.  The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder, provided that no

 

69

--------------------------------------------------------------------------------


 

Collateral granted by any German Loan Party shall secure Domestic Protective
Advances, and further provided that any such Lien granted by a German Loan Party
shall be subject to Section 11.14.  All Protective Advances made to the Domestic
Borrowers shall be ABR Borrowings and all Protective Advances made to the German
Borrowers shall be Overnight LIBO Rate Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Loan to repay a Protective Advance.  At any other time the Administrative Agent
may require the Lenders to fund their risk participations described in
Section 2.04(b).

 

(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Domestic
Tranche Lender or German Tranche Lender, as applicable, shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent, without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its Applicable Percentage.  From and after the date, if any, on which any Lender
is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

 

SECTION 2.05             Swingline Loans.  (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to (i) make Swingline
Loans (“Domestic Swingline Loans”) in U.S. Dollars to the Domestic Borrowers on
behalf of the Domestic Tranche Lenders, and (ii) make Swingline Loans (“German
Swingline Loans” and, together with the Domestic Swingline Loans, the “Swingline
Loans”) in U.S. Dollars, Sterling or Euro to the German Borrowers on behalf of
the German Tranche Lenders, in each case, from time to time during the
Availability Period so long as the making of any such Swingline Loan will not
result in (A) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Lender’s Swingline Commitment for Domestic Swingline
Loans or German Swingline Loans, as applicable, (B) the Swingline Lender’s
Revolving Exposure exceeding its Domestic Tranche Commitment or its German
Tranche Commitment, as applicable, (C) the U.S. Dollar Amount of the aggregate
principal amount of outstanding Domestic Swingline Loans exceeding $15,000,000,
(D) the U.S. Dollar Amount of the aggregate principal amount of the outstanding
German Swingline Loans exceeding $15,000,000 or (E) the failure to satisfy the
Revolving Exposure Limitations; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.  To
request a Swingline Loan, the applicable Borrower Representative shall notify
the Administrative Agent of such request (x) by telephone (confirmed by
facsimile) or (y) in writing, in each case, not later than (1) 12:00 p.m., Local
Time, on the day of a proposed Swingline Loan for any Domestic Borrower and
(2) 11:00 a.m., Local Time, on the day of a proposed Swingline Loan for any
German Borrower.  Each such notice (whether by telephone or written) shall be
irrevocable and shall specify (i) the Borrower requesting such Swingline Loan,
(ii) the requested date (which shall be a Business Day) of such Swingline Loan,

 

70

--------------------------------------------------------------------------------


 

(iii) in the case of a German Swingline Loan, the requested currency of such
Swingline Loan and (iv) the amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from any Borrower Representative.  The Swingline Lender shall
make each Swingline Loan available to the Borrowers by means of a credit to the
Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 3:00 p.m., Local Time,
on the requested date of such Swingline Loan.  Each Domestic Swingline Loan
shall be an ABR Loan and each German Swingline Loan shall be an Overnight LIBO
Rate Loan.  In addition, the Domestic Borrowers hereby authorize the Swingline
Lender to, and the Swingline Lender shall, subject to the terms and conditions
set forth herein (but without any further written notice required), not later
than 2:00 p.m., Local time, on each Business Day, make available to the Domestic
Borrowers by means of a credit to the Funding Account, the proceeds of a
Domestic Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that Business Day; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Domestic Borrowers a Domestic Swingline Loan in
the amount necessary to pay all items to be so drawn on any such Controlled
Disbursement Account on such Business Day, then the Domestic Borrowers shall be
deemed to have requested an ABR Borrowing pursuant to Section 2.03 in the amount
of such deficiency to be made on such Business Day.

 

(b)           The Swingline Lender may by written notice given to the
Administrative Agent require the applicable Lenders to acquire participations on
such Business Day in all or a portion of the applicable Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which the applicable Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each applicable
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 12:00 p.m., Local Time, on a
Business Day no later than 3:00 p.m., Local Time on such Business Day and if
received after 12:00 p.m., Local Time, on a Business Day shall mean no later
than 10:00 a.m. Local Time on the immediately succeeding Business Day), to pay
to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the applicable Lenders.  The
Administrative Agent shall notify the applicable Borrower Representative of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from

 

71

--------------------------------------------------------------------------------

 

the applicable Borrowers (or other party on behalf of such Borrowers) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the applicable Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrowers for
any reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrowers of any default in the
payment thereof.

 

SECTION 2.06             Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the applicable Borrower Representative may request the issuance of Letters of
Credit for the account of any Borrower as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued with such Borrower as applicant for the support of any of its
Subsidiary’s obligations as provided in the first sentence of this paragraph,
such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses, other than the defense of
payment, that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit).  Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank

 

72

--------------------------------------------------------------------------------


 

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.  The letters of credit issued
under the Existing Credit Agreement and identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Domestic Tranche Letters of
Credit” issued on the Effective Date for all purposes of the Loan Documents.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower Representative shall deliver by hand or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, it
being understood and agreed that the form of any requested German Tranche
Letters of Credit requested to be issued for the account of a German Loan Party
must be in agreed form at least three (3) Business Days prior to the issuance
thereof) a notice requesting the issuance of a Letter of Credit (which Letter of
Credit shall be in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank), or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the name of the applicable Borrower, whether such
Letter of Credit is to constitute a Domestic Tranche Letter of Credit or German
Tranche Letter of Credit, the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the applicable Borrower Representative also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 1.06 and 2.11(b), (x) the U.S.
Dollar Amount of the Domestic Tranche LC Exposure shall not exceed $20,000,000
and (y) the U.S. Dollar Amount of the German Tranche LC Exposure shall not
exceed $2,000,000 and (ii) the Revolving Exposure Limitations shall be
satisfied.

 

(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the earlier to occur of (i)the  close of business on the
date that is five (5) Business Days prior to the Maturity Date, (ii) with
respect to Standby Letters of Credit, one year after the issuance date of such
Standby Letter of Credit or (iii) with respect to Trade Letters of Credit, one
hundred eighty (180) days after the issuance date of such Trade Letter of
Credit; provided that, (x) a Letter of Credit may be issued with an expiry date
later than the fifth (5th) Business Day prior to the Maturity Date (an “Extended
Facility Letter of Credit”) if such Extended Facility Letter of Credit is cash
collateralized on or prior to the date that is thirty (30) days prior to the
Maturity Date in

 

73

--------------------------------------------------------------------------------


 

accordance with Section 2.06(j), and such Extended Facility Letter of Credit
expires no later than one year following the Maturity Date and (y) the above
limitations on the tenor of any Letter of Credit issued (or in the case of
Existing Letters of Credit deemed issued) hereunder shall not be deemed to be
violated by the inclusion in such Letter of Credit of an “evergreen clause”
providing for the automatic renewal of such Letter of Credit for successive
periods not exceeding one year (or 180 days with respect to Trade Letters of
Credit) in each instance, absent notice to the beneficiary and the account party
of the Issuing Bank’s election not to renew such Letter of Credit at least
thirty (30) days prior to the then effective expiry date of such Letter of
Credit.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Domestic Tranche Lender with respect to a Domestic Tranche
Letter of Credit and to each German Tranche Lender with respect to a German
Tranche Letter of Credit, and each applicable Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Domestic Tranche Letters of Credit and/or German Tranche Letters of Credit,
as applicable, is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in U.S. Dollars the U.S.
Dollar Amount equal to such LC Disbursement (or if the Issuing Bank shall so
elect in its sole discretion by notice to the applicable Borrower
Representative, in such other Agreed Currency which was paid by the Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 11:00 a.m., Local Time, on the Business Day immediately following the
day that the applicable Borrower Representative receives notice of such LC
Disbursement; provided that, the applicable Borrower Representative may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.05 that such payment be financed with (i) a Swingline
Loan, or (ii) to the extent such LC Disbursement was made in U.S. Dollars with
respect to a Letter of Credit issued for the benefit of the Domestic Borrowers,
an ABR Revolving Borrowing and, in each case, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Swingline Loan, or ABR Revolving Borrowing, as
applicable.  If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Domestic Tranche Lender (in the case of a
Domestic Tranche Letter of Credit) and each German Tranche Lender (in the case
of a German Tranche Letter of Credit) of the applicable LC Disbursement, the
payment then

 

74

--------------------------------------------------------------------------------


 

due from the applicable Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each applicable
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Swingline Loans or ABR Revolving Loans as contemplated above)
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Bank or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that, the foregoing shall not be construed to excuse the
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents

 

75

--------------------------------------------------------------------------------


 

without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that, any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to (i) if such
Borrower is a Domestic Borrower and such LC Disbursement is denominated in U.S.
Dollars, ABR Revolving Loans, and (ii) if such Borrower is a German Borrower and
such LC Disbursement is denominated in U.S. Dollars, Sterling or Euro, Overnight
LIBO Rate Loans for such Agreed Currency; and such interest shall be payable on
the date when such reimbursement is due; provided that, if any Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the applicable Borrower
Representative, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that any Borrower Representative receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure) demanding the

 

76

--------------------------------------------------------------------------------


 

deposit of cash collateral pursuant to this paragraph, each Borrower shall
deposit in one or more accounts with Chase, in the name of the Administrative
Agent and for the benefit of the Lenders (collectively, the “LC Collateral
Account”), an amount in cash equal to 105% of the U.S. Dollar Amount of the LC
Exposure as of such date plus accrued and unpaid interest thereon for Letters of
Credit under which such Borrower is an account party; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that any Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in an
amount equal to 105% of the actual amount of such undrawn Letters of Credit and
LC Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in Section 7.02.  For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the applicable Borrower Representative.  Each
applicable Borrower shall also deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b).  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations if such deposit is for the Domestic Loan
Parties or the German Secured Obligations if such deposit is for the German Loan
Parties.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the LC Collateral Account and
each Borrower hereby grants the Administrative Agent a security interest in the
LC Collateral Account and all money or other assets on deposit therein or
credited thereto.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations.  If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three (3) Business Days after all such Events of
Defaults have been cured or waived as confirmed in writing by the Administrative
Agent.  The Administrative Agent shall return to the Borrowers cash collateral
required by Section 2.11(b) within three (3) Business Days following the date
that such cash collateral is no longer required thereunder.  Notwithstanding
anything herein to the contrary, (x) cash collateral provided by any Domestic
Subsidiary shall be used to pay the Secured Obligations (other than the Foreign
Secured Obligations and the Secured Obligations that constitute a Guaranty of
the Foreign Secured Obligations) before being used to pay any of the other
Secured Obligations, (y) cash collateral provided by any Foreign Subsidiary
shall be used solely to pay the Foreign Secured Obligations and (z) cash
collateral provided by any German Loan Party shall be subject to the German
Guaranty Limitations.

 

(k)           Issuing Bank Reports to the Administrative Agent.  Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set

 

77

--------------------------------------------------------------------------------


 

forth elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and U.S. Dollar Amount of such LC Disbursement, (iv) on
any Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement, and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

 

(l)            LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

SECTION 2.07             Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by such Lender hereunder on the proposed date thereof by wire
transfer of immediately available funds in an amount equal to such Lender’s
Applicable Percentage thereof by 2:30 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that, Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to the Funding Account; provided that, Loans made to finance the reimbursement
of (i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by
the Administrative Agent to the Issuing Bank and (ii) a Protective Advance shall
be retained by the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, (x) if
such amount is a Borrowing made to the Domestic Borrowers, the interest rate

 

78

--------------------------------------------------------------------------------


 

applicable to ABR Loans and (y) if such amount is a Borrowing made to any German
Borrower, the interest rate applicable to Overnight LIBO Rate Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08             Interest Elections.  (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower
Representative may elect to convert such Borrowing to a different Type as
permitted by this Agreement or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The applicable Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.

 

(b)           To make an election pursuant to this Section, the applicable
Borrower Representative shall notify the Administrative Agent of such election
by telephone or irrevocable written notice (provided that, Borrowings made to
any German Borrower require irrevocable written notice (via an Interest Election
Request signed by the German Borrower Representative) and cannot be made by
telephone) by the time that a Borrowing Request would be required under
Section 2.03 if the applicable Borrower Representative were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the applicable
Borrower Representative.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower, or any Borrower
Representative on its behalf, to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02 or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing or to such Borrower.

 

(c)           Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

 

(i)            the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

79

--------------------------------------------------------------------------------


 

(iii)          whether the existing and resulting Borrowing is a Domestic
Tranche Borrowing or a German Tranche Borrowing;

 

(iv)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(v)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and, if such Eurocurrency Borrowing is for a German Borrower,
the Agreed Currency, in each case to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the applicable Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing by the Domestic Borrowers, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing by any
German Borrower denominated in any Agreed Currency, in each case, such Borrowing
shall automatically continue as a Eurocurrency Borrowing in the same Agreed
Currency with an Interest Period of one month unless such Eurocurrency Borrowing
is or was repaid in accordance with Section 2.11.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing made to the Domestic Borrowers
may be converted to or continued as a Eurocurrency Borrowing, (ii) unless
repaid, each Eurocurrency Revolving Borrowing made to the Domestic Borrowers
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing made to any German Borrower shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09             Termination and Reduction of Commitments; Increase in
Commitments.  (a) Unless previously terminated, all Commitments shall terminate
on the Maturity Date.

 

(b)           The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Disbursement, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or a back up standby letter of credit satisfactory to the
Administrative Agent and the Issuing Bank) in an amount equal to 105% of the LC
Exposure as of such date),

 

80

--------------------------------------------------------------------------------


 

(iii) the payment in full of accrued and unpaid fees and (iv) the payment in
full of all reimbursable expenses and other Obligations (other than Unliquidated
Obligations), together with accrued and unpaid interest thereon.

 

(c)           The Borrowers may from time to time reduce the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $5,000,000 and not less than $10,000,000 and (ii) the
applicable Borrower Representative shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, (x) the Borrowers shall not be in compliance with
the Revolving Exposure Limitations or (y) the Aggregate Commitments of all
Lenders shall be less than $100,000,000.

 

(d)           The applicable Borrower Representative shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) or (c) of this Section at least five (5) Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof, and the amount of such reduction to be applied
to the Domestic Tranche Commitments and the German Tranche Commitments,
respectively.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by any Borrower Representative pursuant to this Section shall be irrevocable;
provided that, a notice of termination of the Commitments delivered by any
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by such Borrower Representative (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(e)           The Borrowers shall have the right to increase the Domestic
Tranche Commitments and/or the German Tranche Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution; provided that (i) any such request for an increase shall be
in a minimum amount of $10,000,000, (ii) after giving effect thereto, the sum of
the total of the additional Commitments does not exceed $50,000,000 and the
Aggregate Commitments of all Lenders shall not exceed $250,000,000, (iii) the
Administrative Agent and the Issuing Bank have approved the identity of any such
new Lender, such approvals not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(v) the procedure described in Section 2.09(f) have been satisfied.  Nothing
contained in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.

 

(f)            Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
each Lender being added or increasing its Commitment.  As a condition precedent
to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent (including after giving due consideration to whether such increase or
addition is to the Domestic Tranche Commitment or German Tranche Commitment)
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the

 

81

--------------------------------------------------------------------------------

 

resolutions adopted by such Loan Party approving or consenting to such increase
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (or, with respect to any representation or warranty which
by its terms is made as of an earlier date, is true and correct in all material
respects as of such earlier date or, with respect to any representation or
warranty which is subject to any materiality qualifier, is true and correct in
all respects), (2) no Default exists and (3) if the covenant set forth in
Section 6.12 is in effect, the Borrowers are in compliance with the covenant
contained in Section 6.12 on the date of such increase and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
applicable Borrowers to borrow hereunder after giving effect to such increase,
and legal opinions consistent with those delivered on the Effective Date with
respect to such power and authority and other matters as may be reasonably
requested by the Administrative Agent.

 

(g)                                  On the effective date of any such increase
or addition, any Lender increasing (or, in the case of any newly added Lender,
extending) its Domestic Tranche Commitment or German Tranche Commitment shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders that have a Domestic Tranche Commitment or German Tranche Commitment, as
applicable, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each such Lender’s portion of the outstanding Domestic Tranche
Revolving Loans or German Tranche Revolving Loans, as applicable, of all the
Lenders to equal its revised Applicable Percentage of such outstanding Domestic
Tranche Revolving Loans or German Tranche Revolving Loans, as applicable, and
the Administrative Agent shall make such other adjustments among the Lenders
with respect to the Domestic Tranche Revolving Loans or German Tranche Revolving
Loans, as applicable, then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation, subject, in each case, to indemnification by the Borrowers
pursuant to the provisions of Section 2.16.  Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and each Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

 

SECTION 2.10                                      Repayment of Loans; Evidence
of Debt.  (a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Domestic Tranche Lender the then
unpaid principal amount of each Domestic Tranche Revolving Loan made to such
Borrower on the Maturity Date in U.S. Dollars, (ii) to the Administrative Agent
for the account of each German Tranche Lender the then unpaid principal amount
of each German Tranche Revolving Loan made to such Borrower on the Maturity Date
in the currency of such Loan, (iii) to the Administrative Agent the then unpaid
amount of each Protective Advance made for the account of such Borrower, in the
currency of such Loan, on the earlier of the Maturity Date and demand by the
Administrative Agent and (iv) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made for the account of such Borrower, in the
currency

 

82

--------------------------------------------------------------------------------


 

of such Loan, on the earliest of (x) the Maturity Date and (y) the fifth
Business Day after such Swingline Loan is made; provided that, on each date that
a Revolving Loan is made, the applicable Borrower shall repay all of its
Swingline Loans then outstanding and the proceeds of any such Revolving Loan
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.  Nothing in this Section 2.10 creates an obligation of a German
Borrower to repay Protective Advances or Swingline Loans of a Domestic Borrower
and to the extent this Section 2.10 creates an obligation of a German Borrower
to repay German Protective Advances or Swingline Loans of any other German
Borrower, such obligations shall be subject to the German Guaranty Limitations.

 

(b)                                 At all times during a Cash Dominion Period,
on each Business Day, the Administrative Agent shall apply all funds credited to
any Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available) first to prepay any Protective Advances that may be
outstanding and second to prepay the Revolving Loans (including Swingline Loans)
and to cash collateralize outstanding LC Exposure (provided that, collections
and cash collateral provided by any Foreign Subsidiary shall be used solely to
pay the German Secured Obligations, and collections, the application of funds
credited to any Collection Account of a German Borrower, and cash collateral
provided by any German Loan Party shall be subject to the German Guaranty
Limitations).  Notwithstanding the foregoing, funds of the Domestic Loan Parties
credited to any Collection Account shall be used to pay the Secured Obligations
(other than the German Secured Obligations and the Secured Obligations that
constitute a Guaranty of the German Secured Obligations) prior to being used to
pay any of the other Secured Obligations.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(e)                                  The Register and corresponding entries made
in the accounts maintained pursuant to paragraph (c) or (d) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that, the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note.  In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the Lender and its registered assigns and in a form approved by
the Administrative Agent and the Borrowers.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant

 

83

--------------------------------------------------------------------------------


 

to Section 9.04) be represented by one or more promissory notes in such form
payable to the payee and its registered assigns.

 

SECTION 2.11                                      Prepayment of Loans.  (a) Any
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to the payment of any accrued interest to
the extent required by Section 2.13 and, if applicable, the payment of any break
funding expenses under Section 2.16, but otherwise without premium or penalty.

 

(b)                                 If, at any time, (i) other than as a result
of fluctuations in currency exchange rates, the Borrowers are not in compliance
with the Revolving Exposure Limitations (calculated with respect to Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) or (ii) solely as a result of
fluctuations in currency exchange rates, the Borrowers exceeded any Revolving
Exposure Limitation by more than 105% of the applicable threshold, the
applicable Borrowers who have exceed their Revolving Exposure Limitations with
respect to their Obligations shall in each case immediately repay Borrowings or
cash collateralize LC Exposure in accordance with Section 2.06(j), as
applicable, in an aggregate amount equal to such excess; provided that if the
Borrowers exceed any Revolving Exposure Limitation by more than 100% but not
more than 105% of the applicable threshold, the applicable Borrowers who have so
exceeded their Revolving Exposure Limitations with respect to their Obligations
shall, within ten (10) Business Days of exceeding their Revolving Exposure
Limitations, repay Borrowings or cash collateralize LC Exposure in accordance
with Section 2.06(j), as applicable, in an aggregate amount equal to such
excess.  Nothing in this Section 2.11 creates an obligation of a German Borrower
to repay Borrowings of a Domestic Borrower, and to the extent this Section 2.11
creates an obligation of a German Borrower to repay Borrowings of any other
German Borrower, the German Guaranty Limitations shall apply.

 

SECTION 2.12                                      Fees.  (a) The Borrowers,
jointly and severally (but subject to Section 11.14), agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a rate equal to 0.250% per annum on the average daily amount of
such Lender’s Applicable Percentage of the Domestic Tranche Unused Commitment or
German Tranche Unused Commitment, as applicable, during the period from and
including the Effective Date to but excluding the date on which the Commitments
terminate; provided that (i) such Lender’s Applicable Percentage of the Domestic
Tranche Swingline Exposure shall be disregarded for purposes of calculating such
Lender’s Applicable Percentage of the Domestic Tranche Unused Commitment, except
in respect of the Swingline Lender, whose Domestic Tranche Unused Commitment for
commitment fee purposes shall be reduced by the Domestic Tranche Swingline
Exposure and (ii) such Lender’s Applicable Percentage of the German Tranche
Swingline Exposure shall be disregarded for purposes of calculating such
Lender’s Applicable Percentage of the German Tranche Unused Commitment, except
in respect of the Swingline Lender, whose German Tranche Unused Commitment for
commitment fee purposes shall be reduced by the German Tranche Swingline
Exposure.  Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Notwithstanding the foregoing, no German Borrower
shall be required to pay any such fee with respect to the Domestic Tranche
Unused Commitment.

 

84

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers, jointly and severally (but
subject to Section 11.14), agree to pay (i) to the Administrative Agent for the
account of each Domestic Tranche Lender (in the case of a Domestic Tranche
Letter of Credit) and/or German Tranche Lender (in the case of a German Tranche
Letter of Credit) a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily U.S. Dollar Amount of such Lender’s LC Exposure in respect thereof
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily U.S. Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank for the account of such Borrower during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit issued for the account
of such Borrower or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first Business Day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  Participation
fees and fronting fees in respect of Letters of Credit denominated in U.S.
Dollars shall be paid in U.S. Dollars, and participation fees and fronting fees
in respect of Letters of Credit denominated in a Foreign Currency shall be paid
in such Foreign Currency.  Notwithstanding the foregoing, no German Borrower
shall be required to pay any such fees relating to any Domestic Tranche Letter
of Credit.

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in U.S. Dollars (except as otherwise expressly provided in this
Section 2.12) and in immediately available funds, to the Administrative Agent
(or to the Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.  Nothing in this Section 2.12
creates an obligation of a German Borrower to pay fees related to a Domestic
Tranche Letter of Credit, and to the extent this Section 2.12 creates an
obligation of a German Borrower to pay such fees of any other German Borrower,
the German Guaranty Limitations shall apply.

 

SECTION 2.13                                      Interest.  (a) The Loans
comprising each ABR Borrowing (including each Swingline Loan made to the
Domestic Borrowers) shall bear interest at the Alternate Base

 

85

--------------------------------------------------------------------------------


 

Rate plus the Applicable Rate, and the Loans comprising each Overnight LIBO
Borrowing shall bear interest at the Overnight LIBO Rate plus the Applicable
Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Each Protective Advance made to the
Domestic Borrowers shall bear interest at the Alternate Base Rate plus the
Applicable Rate plus 2%.  Each Protective Advance made to any German Borrower
shall bear interest at the Overnight LIBO Rate plus the Applicable Rate plus 2%.

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan (other than Protective Advances) or any fee
or other amount payable by any Loan Party hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of such Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

(e)                                  Accrued interest on each Loan (for ABR
Loans and Overnight LIBO Rate Loans, accrued through the last day of the prior
calendar month) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest (i) computed by
reference to the Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and (ii) for Borrowings denominated in
Sterling shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate, LIBO Rate or Overnight LIBO Rate shall be determined by the Administrative
Agent in accordance with their terms, and such determination shall be conclusive
absent manifest error.

 

SECTION 2.14                                      Alternate Rate of Interest. 
(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)                                     the Administrative Agent determines in
good faith (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining
(including, without limitation, by means of an

 

86

--------------------------------------------------------------------------------


 

Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by any
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period or the applicable Agreed Currency;

 

then the Administrative Agent shall give notice thereof to each Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies each Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and unless repaid, (A) in the case of a Eurocurrency Borrowing to any Domestic
Borrower, such Borrowing shall be made as an ABR Borrowing and (B) in the case
of a Eurocurrency Borrowing to any German Borrower, such Eurocurrency Borrowing
shall be made as an Alternate Rate Borrowing, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing to any Domestic Borrower, such
Borrowing shall be made as an ABR Borrowing, and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in any Agreed Currency
to any German Borrower, such Borrowing Request shall be made as an Alternate
Rate Borrowing; provided that, if such circumstances only affect one Class or
Type of Borrowing or currency, then the foregoing will only be applicable to the
affected Class or Type of Borrowing or currency.

 

(b)                                 If at any time the Administrative Agent
determines in good faith (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Overnight LIBO Rate or the Overnight LIBO Rate will not adequately and
fairly reflect the cost to the Administrative Agent or the Swingline Lender, as
applicable, of making or maintaining Protective Advances, or Swingline Loans,
the Administrative Agent or Swingline Lender, as applicable, shall give notice
thereof to each Borrower Representative and the Lenders by telephone (provided
that, any notice to any Swingline Lender providing German Swingline Loans to a
German Borrower must be given in writing) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies each
Borrower Representative and the Lenders that the circumstances giving rise to
such notice no longer exist, Overnight LIBO Borrowings shall be made as
Alternate Rate Borrowings.

 

SECTION 2.15                                      Increased Costs.  (a) If any
Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by the Administrative
Agent, such Lender or the Issuing Bank (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of the Administrative Agent, such
Lender or the Issuing Bank, as applicable, under agreements having provisions
similar to this Section 2.15, after consideration of such factors as the
Administrative Agent, such Lender or the Issuing Bank, as applicable, then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or the Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

88

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrower Representative and shall be conclusive absent manifest error.  The
applicable Borrower Representative shall pay, or cause the applicable Borrowers
to pay, such Lender or the Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that, the Loan Parties shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the applicable
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.16                                      Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the applicable
Borrower Representative pursuant to Section 2.19 or Section 9.02(e), then, in
any such event, the applicable Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event (provided that, subject to the
German Guaranty Limitations, each German Borrower shall only be required to
compensate each Lender in respect of Borrowings of the other German Borrowers). 
In the case of a Eurocurrency Loan, such actual loss, cost or expense to any
Lender shall include an amount determined by such Lender to be the excess, if
any, and to the extent actually incurred by such Lender of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Eurocurrency Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower Representative and shall be conclusive absent
manifest error.  The applicable Borrower Representative shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

89

--------------------------------------------------------------------------------


 

SECTION 2.17                                      Withholding of Taxes;
Gross-Up.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The relevant Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally (but subject to the limitations set
forth in Section 9.19 and the German Guaranty Limitations) indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, (i) the Administrative Agent for any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) the
Administrative Agent for any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent for any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by

 

90

--------------------------------------------------------------------------------


 

the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the applicable Borrower Representative
and the Administrative Agent, at the time or times reasonably requested by any
Borrower Representative or the Administrative Agent, such properly completed and
executed documentation reasonably requested by any Borrower Representative or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding (e.g., a certificate of
residence issued by the competent tax authority in the jurisdiction where the
relevant Loan Party is resident).  In addition, any Lender, if reasonably
requested by any Borrower Representative or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by any Borrower Representative or the Administrative Agent as will
enable such Borrower Representative or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the applicable Borrower Representative and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of any Borrower
Representative or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the applicable Borrower Representative and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of any Borrower Representative or the Administrative Agent), whichever
of the following is applicable:

 

91

--------------------------------------------------------------------------------

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN  or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income,
executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
Beneficial Owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the applicable Borrower Representative and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of any Borrower Representative or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

92

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower Representative
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by any Borrower Representative or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph (g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

93

--------------------------------------------------------------------------------


 

(h)                                 VAT.

 

(i)                                     All amounts expressed to be payable
under any Loan Document by any Loan Party to any Secured Party which (in whole
or in part) constitute the consideration for any supply for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on that supply and
accordingly, subject to Section 2.17(h)(ii) below, if VAT is or becomes
chargeable on any supply made by any Secured Party to any Loan Party under a
Loan Document and such Secured Party is required to account to the relevant tax
authority for the VAT, that Loan Party must pay to such Secured Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Secured Party shall
promptly provide an appropriate VAT invoice to that Loan Party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Secured Party (the “Supplier”) to any other Secured Party
(the “Customer”) under a Loan Document and any party other than the Customer
(the “Relevant Party”) is required by the terms of any Loan Document to pay an
amount equal to the consideration for that supply to the supplier (rather than
being required to reimburse or indemnify the Customer in respect of that
consideration, then:

 

(A)                               if the Supplier is the Person required to
account to the relevant tax authority for the VAT, the Relevant Party must also
pay to the Supplier (at the same time as paying that amount) an additional
amount equal to the amount of the VAT.  The Customer must (where this paragraph
(A) applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Customer receives from the relevant tax authority which the
Customer reasonably determines relates to the VAT chargeable on that supply; and

 

(B)                               if the Customer is the Person required to
account to the relevant tax authority for the VAT, the Relevant Party must
promptly, following demand from the Customer, pay to the Customer an amount
equal to the VAT chargeable on that supply but only to the extent that the
Customer reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(iii)                               Where a Loan Document requires any Loan
Party to reimburse or indemnify a Secured Party for any cost or expense that any
Loan Party shall reimburse or indemnify (as the case may be) such Secured Party
for the full amount of such cost or expense, including such part thereof as
represents VAT, save to the extent that such Secured Party reasonably determines
that it is entitled to credit or repayment in respect of such VAT from the
relevant tax authority.

 

(iv)                              Any reference in this Section 2.17(h) to any
Secured Party or Loan Party shall, at any time when such Secured Party or Loan
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member or “parent” of such group at such time (the term
“representative member” and “parent” to have the same meaning as in the

 

94

--------------------------------------------------------------------------------


 

Value Added Tax Act 2005 of Germany or applicable legislation in other
jurisdictions having implemented Council Directive 2006/112 EC on the common
system of value added tax).

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    No “Grandfathered Obligation” Status. 
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, each Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(k)                                 Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18                                      Payments Generally; Allocation
of Proceeds; Sharing of Set-offs.  (a) Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 1:00 p.m., Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. 
Other than payments to be made directly to the Issuing Bank or Swingline Lender
as expressly provided herein, all payments shall be made (i) in the same
currency in which the applicable Credit Event was made and (ii) to the
Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois; provided that, (x) in the case of a Credit Event denominated
in Sterling or Euro, such payments shall be made to the Administrative Agent’s
Eurocurrency Payment Office for such currency and (y) payments pursuant to
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists, or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, or the terms of this Agreement
require the conversion of such Credit Event into U.S. Dollars, then all payments
to be made by such Borrower hereunder in such currency shall, to the fullest
extent permitted by law, instead be made when due in U.S. Dollars in an amount
equal to the U.S. Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency

 

95

--------------------------------------------------------------------------------


 

control or exchange regulations or conversion, and each Borrower agrees to
indemnify and hold harmless the Swingline Lender, the Issuing Bank, the
Administrative Agent and the Lenders from and against any loss resulting from
any Credit Event made to or for the benefit of such Borrower denominated in a
Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), or (B) amounts to be applied
from the Collection Account during a Cash Dominion Period (which shall be
applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with the Banking Services Obligations Amount or Swap Agreement
Obligations Amount), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services Obligations Amount or Swap Agreement Obligations Amount), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest due in respect of all
Swingline Loans, sixth, to pay interest then due and payable on the Loans (other
than the Protective Advances and Swingline Loans) ratably, seventh, to pay or
prepay principal of the Swingline Loans, eighth, to prepay principal on the
Loans (other than the Protective Advances and Swingline Loans) and unreimbursed
LC Disbursements, ratably, ninth, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, tenth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations up to and including the Banking Services Obligations
Amount and Swap Agreement Obligations Amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and eleventh, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers.  Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by any Borrower Representative, or unless an Event of Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16.  If an Event of Default has occurred
and is continuing, the Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations. 
Notwithstanding the foregoing, (x) any such applicable proceeds from Property of
the Domestic Loan Parties shall be applied to the Secured Obligations (other
than the German Secured Obligations and the Secured Obligations that constitute
a Guaranty of the German Secured Obligations) before being applied to any of the
other Secured Obligations, (y) the application of any such applicable proceeds
from Collateral securing solely the German Secured

 

96

--------------------------------------------------------------------------------


 

Obligations shall only be made in respect of the German Secured Obligations in
the same order set forth above, and (z) the application of any such applicable
proceeds from Collateral granted by any German Loan Party shall be applied only
to the German Secured Obligations and shall be subject to the German Guaranty
Limitations (in respect of Collateral granted under the German Collateral
Documents as set forth in the German Collateral Documents).

 

(c)                                  At the election of the Administrative Agent
and unless instructed by any Borrower Representative prior to the due date
therefor that payment will otherwise be made, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the applicable Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of any Borrower maintained with the Administrative Agent; provided that proceeds
of any Borrowings of the German Borrowers and proceeds deducted from any deposit
account of the German Borrowers shall only be used to pay the German Secured
Obligations; provided further, that if the proceeds of any Borrowing or the
proceeds deducted from any deposit account are for a specific German Borrower,
then such amounts shall only be used to pay amounts owed by such German Borrower
or any of its Subsidiaries.  Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, Section 2.04 or Section 2.05, as
applicable, and (ii) the Administrative Agent to charge any deposit account of
the relevant Borrower maintained with the Administrative Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

 

(d)                                 If, except as otherwise expressly provided
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements and Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other similarly situated
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements

 

97

--------------------------------------------------------------------------------


 

or Swingline Loans to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.  Notwithstanding the foregoing, any such
applicable payment from a German Loan Party shall only be used to purchase a
participation in a German Secured Obligation in the same order set forth above.

 

(e)                                  Unless the Administrative Agent shall have
received notice from any Borrower Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder; application of amounts pursuant to clauses
(i) and (ii) above shall be made in any order determined by the Administrative
Agent in its discretion.

 

SECTION 2.19                                      Mitigation Obligations;
Replacement of Lenders.  (a) If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The applicable Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

98

--------------------------------------------------------------------------------


 

(b)                                 If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Borrowers (acting through the applicable Borrower
Representative) may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the applicable Borrowers shall have received the prior written
consent of the Administrative Agent (and in circumstances where its consent
would be required under Section 9.04, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

SECTION 2.20                                      Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification expressly requiring
the consent of such Lender or each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation, (y) the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline

 

99

--------------------------------------------------------------------------------


 

Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (z) each non-Defaulting Lender’s Revolving Exposures do
not exceed such non-Defaulting Lender’s Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Company or the
applicable Borrowers shall within one (1) Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize, for the benefit of the Issuing Bank, the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                               if the Company or the applicable Borrowers
cash collateralize any portion of such Defaulting Lender’s LC Exposure pursuant
to clause (ii) above, the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend, renew, extend or
increase any Letter of Credit, unless it is satisfied that the related exposure
and such Defaulting Lender’s then outstanding LC Exposure will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly made Swingline Loan or newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or

 

100

--------------------------------------------------------------------------------


 

the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, reasonably satisfactory to the Swingline Lender or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

SECTION 2.21                                      Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations (including a payment effected through exercise of a right of
setoff), the Administrative Agent or any Lender is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Administrative Agent or
such Lender.  The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

 

SECTION 2.22                                      Banking Services and Swap
Agreements.  Each Lender or Affiliate thereof providing Banking Services for, or
having Swap Agreements with, any Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations Amounts and Swap Agreement Obligations Amounts of such Loan Party or
Affiliate thereof to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent).  In addition, each such Lender or Affiliate thereof
shall deliver to the Administrative Agent, from time to time after a significant
change therein or upon a request therefor, but in any event not less than
monthly, a summary of the Banking Services Obligations Amount and Swap Agreement
Obligations Amount.  The most recent information provided to the Administrative
Agent shall be used in determining the amounts to be applied in respect of such
Banking Services Obligations Amount and/or Swap Agreement Obligations Amount
pursuant to Section 2.18(b).

 

SECTION 2.23                                      Judgment Currency.  If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
from any Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable

 

101

--------------------------------------------------------------------------------

 

judgment is given.  The obligations of each Borrower in respect of any sum due
to any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

SECTION 2.24             Designation of Additional German Borrowers.  (a) The
German Borrower Representative may from time to time, with not less than fifteen
(15) Business Days prior written notice (or such fewer days as the
Administrative Agent may agree to in its sole discretion), designate
Subsidiaries organized under the laws of Germany as additional German Borrowers
by delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the German Borrower Representative and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction (such date, the “German Borrower Effective
Date”) and the effectiveness of the German Borrower Amendment, such Subsidiary
shall constitute a German Borrower for all purposes of this Agreement.  As soon
as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.  This
Agreement may be amended pursuant to an amendment or an amendment and
restatement (a “German Borrower Amendment”) executed by the German Borrower
Representative, the applicable additional German Borrower and the Administrative
Agent, without the consent of any other Lenders, in order to effect such
amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and its counsel, to effect this
Section 2.24 (including to add or combine German Borrowing Bases).  Upon such
execution, delivery and consent, such Subsidiary shall for all purposes be a
party hereto as a German Borrower as fully as if it had executed and delivered
this Agreement.

 

(b)           Removal of German Borrower.  The German Borrower Representative
may at any time execute and deliver to the Administrative Agent a termination
agreement (in form and substance reasonably acceptable to the Administrative
Agent) with respect to any German Borrower, whereupon such Subsidiary shall
cease to be a German Borrower and a party to this Agreement.  Notwithstanding
the preceding sentence, no such termination will become effective as to any
German Borrower at a time when any principal of or interest on any Loan to such
German Borrower or any other amount due and payable by such German Borrower
shall be outstanding hereunder, or when assets of such German Borrower are
included in any Borrowing Base.

 

102

--------------------------------------------------------------------------------


 

SECTION 2.25             Special Cash Collateral Account.  All amounts on
deposit from time to time in the Special Cash Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Obligations until applied thereto as hereinafter provided.  Any income
received with respect to amounts from time to time on deposit in the Special
Cash Collateral Account, including any interest, shall be deposited in the
Collection Account.  The Administrative Agent shall at all times have control
and complete dominion over the Special Cash Collateral Account and all amounts
on deposit therein; provided, however, that the Domestic Borrowers may, upon the
written request of the Domestic Borrower Representative delivered to the
Administrative Agent, from time to time withdraw Pledged Cash and use the
requested funds (a) to pay, prepay or repay Obligations in respect of the Loans,
and (b) subject to obtaining the Administrative Agent’s prior written consent,
for any other purpose not herein prohibited.  The Administrative Agent agrees
that it will not unreasonably withhold, delay or condition such consent so long
as (A) Aggregate Availability, as determined by the Administrative Agent, is not
less than $35,000,000 at the time of and immediately after giving effect to such
withdrawal and application of funds, and (B) the Domestic Borrowers have not
made a request (that was approved by the Administrative Agent) to withdraw
Pledged Cash pursuant to clause (b) of this Section within the immediately
preceding thirty (30) days.  Any use of Pledged Cash by the Domestic Borrowers
other than as permitted in the foregoing provisions of this Section shall
require the consent of the Required Lenders.

 

SECTION 2.26             German Separate Borrowing Base Trigger Period.  Within
five (5) Business Days after a German Separate Borrowing Base Trigger Period has
commenced, the German Borrower Representative shall provide the Administrative
Agent with the allocation among the individual German Borrowers of the German
Tranche Revolving Loans and the German Tranche Letters of Credit outstanding at
such time to the German Borrower Representative; provided that if the German
Borrower Representative shall fail to provide such allocation within such time
period, the Administrative Agent shall use its reasonable credit judgment to
allocate among the individual German Borrowers the German Tranche Revolving
Loans and German Tranche Letters of Credit outstanding at such time to the
German Borrower Representative; provided that no German Borrower will be able to
request a Borrowing until the allocation among the individual German Borrowers
has been finalized. If any German Borrower is not in compliance with the
Revolving Exposure Limitations at the end of such five (5) Business Day Period
after giving effect to the foregoing allocation of the German Tranche Revolving
Loans and German Tranche Letters of Credit outstanding, the German Borrower
Representative shall immediately (except as provided below) pay, or cause the
applicable German Borrower to immediately (except as provided below) repay, the
German Tranche Revolving Loans or cash collateralize the German Tranche LC
Exposure in accordance with Section 2.06(j), as applicable, in an aggregate
amount equal to such excess; provided that, if the Trigger Period Notice is
being delivered in connection with the failure of a German EAV to be in full
force and effect, the Loan Parties shall have an additional five (5) Business
Days to eliminate such excess; provided further that the German Guaranty
Limitations shall apply to the obligation of a German Borrower to repay
Revolving Loans of any other German Borrower.

 

103

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders (provided that
representations and warranties of the German Loan Parties shall be limited to
the facts and circumstances of the German Loan Parties and their Subsidiaries)
that:

 

SECTION 3.01             Organization; Powers.  The Loan Parties and each of
their Subsidiaries are duly organized, validly existing and in good standing (to
the extent such concept is applicable in the relevant jurisdiction) under the
laws of the jurisdiction of its organization, have all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, are qualified to do business,
and are in good standing (to the extent such concept is applicable), in every
other jurisdiction where such qualification is required.

 

SECTION 3.02             Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and requirements of reasonableness, good faith and fair dealing.

 

SECTION 3.03             Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirements of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default in any material
respects under any material indenture, material agreement or other material
instrument, including, without limitation, the Senior Note Indenture and any
Additional Senior Note Indenture, binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any material payment to be made by any
Loan Party or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, and except,
in the case of clauses (a) and (b) above, where such breach or the failure to
take such action, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.04             Financial Condition; No Material Adverse Change. 
(a) The Company has heretofore furnished to the Lenders its Consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2013, reported on by Deloitte & Touche
LLP, independent public accountants, and (ii) as of and for each fiscal month
and fiscal quarter ending on or prior to September 30, 2014, certified by a
Financial Officer of the Company.  Such financial statements present fairly, in
all material

 

104

--------------------------------------------------------------------------------


 

respects, the financial position and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 

(b)           The Company has heretofore furnished to the Administrative Agent
projected income statements, balance sheets and cash flows of the Loan Parties
and their Subsidiaries, on a Consolidated basis, together with one or more
schedules demonstrating prospective compliance with all financial covenants
contained in this Agreement, such projections disclosing all material
assumptions made by the Loan Parties in formulating such projections on (x) a
monthly basis for the remainder of fiscal year 2014, (y) a quarterly basis for
fiscal year 2015 and (z) an annual basis for fiscal years 2016 through 2019. 
The projections are based upon estimates and assumptions which the Loan Parties
believe are reasonable in light of the conditions which existed as of the time
the projections were made, have been prepared on the basis of the material
assumptions stated therein and reflect as of the date of this Agreement and the
Effective Date an estimate believed reasonable by the Loan Parties as to the
results of operations and other information projected therein.

 

(c)           Since December 31, 2013, no event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

SECTION 3.05             Properties.  (a) Each of the Company and its
Subsidiaries has defensible title to, or valid leasehold interests or licensed
interests in, all its real and personal Property material to the businesses of
the Company and its Subsidiaries taken as a whole, except for minor defects in
title that do not interfere with their ability to conduct such businesses or to
utilize such properties for their intended purposes.

 

(b)           Each of the Company and its Subsidiaries owns, or is licensed to
use, all material trademarks, tradenames, copyrights, and patents necessary for
the operation of the business of the Company and its Subsidiaries, taken as a
whole, and to the knowledge of the Company the use thereof by the Company and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that could not reasonably be expected to result in a
Material Adverse Effect.

 

(c)           No Loan Party is in default in any material respect under any
lease with respect to any Material Leasehold Property, and to the knowledge of
any Loan Party, no other party thereto is in default under any such lease.

 

SECTION 3.06             Litigation and Environmental Matters.  (a) No actions,
suits or proceedings by or before any arbitrator or Governmental Authority are
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any Subsidiary (i) except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

 

(b)           Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability in excess of

 

105

--------------------------------------------------------------------------------


 

$5,000,000 or knows of any basis for it so be subject to any Environmental
Liability in excess of $5,000,000, in each case with respect to which there is a
reasonable possibility of an adverse determination and (ii) no Loan Party or any
of its Subsidiaries (A) has failed to comply with any applicable Environmental
Law which is reasonably expected to result in any Environmental Liability in
excess of $5,000,000 or to obtain, maintain or comply with any permit, license
or other approval required under any applicable Environmental Law which is
reasonably expected to result in any Environmental Liability in excess of
$5,000,000, or (B) has become subject to any Environmental Liability in excess
of $5,000,000.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.

 

SECTION 3.07             Compliance with Laws and Agreements; No Default. 
Except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each of the Loan
Parties and its Subsidiaries is in compliance with (i) all Requirements of Law
applicable to it or its Property and (ii) all indentures, material agreements
and other material instruments, including, without limitation, the Senior Note
Indenture and any Additional Senior Note Indenture, binding upon it or its
Property.  No Default has occurred and is continuing.

 

SECTION 3.08             Investment Company Status.  No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09             Taxes.  Each of the Loan Parties and its Subsidiaries
has timely filed or caused to be timely filed (except for extensions duly
obtained) Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) as
disclosed in Schedule 3.09, (b) those for which extensions have been obtained
and (c) Taxes that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves in accordance with GAAP. No federal income tax
returns of any Loan Party has been audited by the Internal Revenue Service, the
Canada Revenue Agency, the Netherlands national tax authority (Belastingdienst)
or the German national tax authority (Finanzamt), the determination under which
could reasonably be expected to have a Material Adverse Effect.  No Loan Party,
as of the Effective Date, has requested or been granted any extension of time to
file any federal tax return.  No Loan Party or any of its Subsidiaries has, as
of the Effective Date, requested or been granted any extension of time to file
any state, provincial, local or foreign tax return, other than extensions with
respect to tax liabilities where such Loan Party’s or such Subsidiary’s failure
to pay such tax liabilities would not have a Material Adverse Effect.  Except
for any tax sharing agreement (including, with respect to the relevant German
Borrowers, the German EAV) entered into and delivered to the Administrative
Agent pursuant to the terms hereof, no Loan Party is a party to, or has any
material obligation under, any tax sharing arrangement with any Person.

 

106

--------------------------------------------------------------------------------


 

SECTION 3.10             ERISA; Pension Plans.

 

(a)           ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

(b)           Foreign Pension Plans.  Except as could not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect:
(i) all employer and employee contributions (including insurance premiums)
required from any Loan Party or any of its Affiliates by applicable law or by
the terms of any Foreign Pension Plan (including any policy held thereunder)
have been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) each Foreign Pension Plan that is required to be registered has
been registered and has been maintained in good standing with applicable
regulatory authorities; and (iii) each such Foreign Pension Plan is in
compliance (A) with all material provisions of applicable law and all material
applicable regulations and regulatory requirements (whether discretionary or
otherwise) with respect to such Foreign Pension Plan and (B) with the terms of
such Foreign Pension Plan.

 

SECTION 3.11             Disclosure.  The information furnished by or on behalf
of any Loan Party in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) (excluding any forecasts, protections or estimates contained in such
information), taken as a whole, and after giving effect to any updates provided,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not misleading; provided, however, it is understood
that financial statements only contain such disclosures as are required by
GAAP.  All forecasts, projections or estimates that are part of such information
(including those delivered subsequent to the Effective Date) have been prepared
in good faith based upon assumptions believed to be reasonable at the time made
(it being understood and agreed that financial projections are not a guarantee
of financial performance and actual results may differ from financial
projections and such differences may be material).

 

SECTION 3.12             Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date:

 

(a)           The value of the assets of each Loan Party (including contribution
rights from other Loan Parties), based on a fair valuation thereof, is not less
than the amount that will be required to be paid on or in respect of the
probable liability on the existing debts and other liabilities (including
contingent liabilities) of such Loan Party, as they are expected to become
absolute and mature.  The value of the assets of each of the Subsidiaries of the
Loan Parties (including contribution rights from other Loan Parties), based on a
fair valuation thereof, is not less than the amount that will be required to be
paid on or in respect of the probable liability on the existing debts and other
liabilities (including contingent liabilities) of each such Subsidiary, as they
are expected to become absolute and mature.

 

(b)           The assets of each Loan Party do not constitute unreasonably small
capital for such Loan Party to carry out its business as now conducted and as
proposed to be conducted including the capital needs of such Loan Party, taking
into account (i) the nature of the business

 

107

--------------------------------------------------------------------------------


 

conducted by such Loan Party, (ii) the particular capital requirements of the
business conducted by such Loan Party, (iii) the anticipated nature of the
business to be conducted by such Loan Party in the future, and (iv) the
projected capital requirements and capital availability of such current and
anticipated business.  The assets of each of the Subsidiaries of each Loan Party
do not constitute unreasonably small capital for such Subsidiary to carry out
its business as now conducted and as proposed to be conducted, including the
capital needs of each such Subsidiary, taking into account (A) the nature of the
business conducted by such Subsidiary, (B) the particular capital requirements
of the business conducted by such Subsidiary, (C) the anticipated nature of the
business to be conducted by such Subsidiary in the future, and (D) the projected
capital requirements and capital availability of such current and anticipated
business.

 

(c)           No Loan Party, nor any of its Subsidiaries, intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be received by each such Loan Party and Subsidiary
and the timing and amounts to be payable on or in respect of debt of each such
Loan Party and Subsidiary, as applicable).  The cash flow of each such Loan
Party and Subsidiary, after taking into account all anticipated uses of the cash
of each such Loan Party and Subsidiary, should at all times be sufficient to pay
all such amounts on or in respect of debt of each such Loan Party and Subsidiary
when such amounts are anticipated to be required to be paid.

 

(d)           The Loan Parties do not believe that final judgments against any
of them or any of their Subsidiaries in actions for money damages presently
pending, if any, will be rendered at a time when, or in an amount such that, the
applicable Loan Party or Subsidiary will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).  The cash flow of
each such Loan Party and Subsidiary, as applicable, after taking into account
all other anticipated uses of the cash of each such Loan Party and Subsidiary,
as applicable (including the payments on or in respect of debt referred to in
clause (c) of Section 3.12), should at all times be sufficient to pay all such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered).

 

(e)           With respect to each German Loan Party, no German Insolvency Event
has occurred with respect to it.

 

SECTION 3.13             Insurance.  Schedule 3.13 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries as of the Effective Date.  The Company maintains, and has caused
each of its Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal Property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 3.14             Capitalization and Subsidiaries.  As of the Effective
Date, Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Company of each of its Subsidiaries, (b) a true and complete
listing of each class of each Borrower’s (other

 

108

--------------------------------------------------------------------------------


 

than the Company’s) issued and outstanding Equity Interests, all of which Equity
Interests are owned beneficially and of record by the Persons identified on
Schedule 3.14, and (c) the type of entity of the Company and each of its
Subsidiaries.

 

SECTION 3.15             Security Interest in Collateral.  The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
of the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, subject to certain filings (or, in the case of Mortgages
over real Property of German Loan Parties, property registrations in the
applicable land register), notices and recording contemplated by the Collateral
Documents previously made or to be made on or about the Effective Date (or, with
respect to any Person that becomes a Loan Party after the Effective Date, on or
about such later date on which such Person becomes a Loan Party), such Liens
constitute perfected and continuing Liens on the Collateral in the manner
required by the Collateral Documents, securing the Secured Obligations (or
designated portion thereof), enforceable against the applicable Loan Party and
all third parties, and having priority over all other Liens on the Collateral
except (a) Liens permitted under Section 6.02 that are not required to be junior
in priority, to the extent any such Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement
and (b) Liens perfected only by control or possession (including possession of,
or notation of a Lien on, any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain control or possession
of such Collateral (or has not noted such Lien on any certificate of title).

 

SECTION 3.16             Employment Matters.  As of the Effective Date, there
are no strikes, lockouts or slowdowns against any Loan Party or any of its
Subsidiaries pending or, to the knowledge of any Loan Party, threatened, that,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  The hours worked by and payments made to employees of the Loan Parties
and their Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other Requirements of Law dealing with such matters, in a manner
that, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  All payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Loan Party or such Subsidiary, except those that could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.17             Federal Reserve Regulations.  No part of the proceeds
of any Loan or Letter of Credit has been used or will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock.

 

SECTION 3.18             Use of Proceeds.  The proceeds of the Loans have been
used and will be used, whether directly or indirectly as set forth in
Section 5.09.

 

SECTION 3.19             Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the

 

109

--------------------------------------------------------------------------------


 

group of the Loan Parties as a whole and the successful operation of each of the
Loan Parties is dependent on the successful performance and operation of each
other Loan Party.  Each Loan Party expects to derive benefit either in its
separate capacity or as a member of the group of companies, directly or
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and indirect benefit to such Loan Party or the Loan Parties taken
as a group, and is in its or the group’s best interest.

 

SECTION 3.20             No Change in Credit Criteria or Collection Policies. 
There has been no material adverse change in credit criteria or collection
policies concerning Receivables of any Domestic Loan Party since November 5,
2009, which has had or which is likely to have a Material Adverse Effect.

 

SECTION 3.21             Status of Receivables and Other Collateral.  Each Loan
Party is and shall be the sole owner, free and clear of all Liens except in
favor of the Administrative Agent or otherwise permitted under Section 6.02
hereunder, of and fully authorized to sell, transfer, pledge and/or grant a
security interest in all of the Collateral (other than Excluded Assets) owned by
such Loan Party, and (a) each Receivable reported by the Loan Parties as an
Eligible Receivable meets the requirements of the definition of Eligible
Receivable, each item of Inventory reported by the Loan Parties as Eligible
Inventory meets the requirements of the definition of Eligible Inventory, each
item of Eligible Equipment reported by the Loan Parties as Eligible Equipment
meets the requirements of the definition of Eligible Equipment, each Real
Property Asset reported by the Loan Parties as Eligible Real Estate meets the
requirements of the definition of Eligible Real Estate.

 

SECTION 3.22             Transactions with Related Parties.  Any and all
transactions, contracts, licenses, or other agreements existing on the date of
this Agreement and the Effective Date which have been entered into by and among
any Loan Party and any Affiliate, officer, or director of any Loan Party (other
than Permitted Affiliate Transactions), have been entered into and made upon
terms and conditions not less favorable to the applicable Loan Parties than
those terms which could have been obtained from wholly independent and unrelated
sources.

 

SECTION 3.23             Deposit Accounts.  Each deposit account of the Loan
Parties (including each Collection Account) which customarily maintains funds in
excess of $10,000 is listed in Section II of the Perfection Certificate, and
each Collection Account is specified as such on such Schedule; provided that
Section II of the Perfection Certificate may be updated by the Loan Parties from
time to time when the Loan Parties add or remove deposit accounts in accordance
with this Agreement.  Each deposit account of the Loan Parties (including each
Collection Account), including each deposit account listed on Section II of the
Perfection Certificate or established pursuant to Section 6.18, is a Controlled
Account (except with respect to Excluded Assets and the accounts referred to in
Section 6.18(c) to the extent provided therein).

 

SECTION 3.24             Qualified ECP Guarantor.  The Company is a Qualified
ECP Guarantor.

 

110

--------------------------------------------------------------------------------


 

SECTION 3.25             Anti-Corruption Laws and Sanctions.  Each Loan Party
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person.  None of (a) any Loan Party, any Subsidiary or, to the
knowledge of the Loan Parties and the Subsidiaries, any of their respective
directors, officers or employees, or (b) to the knowledge of the Loan Parties,
any agent of the Loan Parties or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  None of the Transactions or any other transaction
contemplated by this Agreement or any other Loan Document will violate
Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.26             Centre of Main Interest.  For the purposes of the
Regulation, each German Loan Party’s centre of main interests (as that term is
used in Article 3(1) of the Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in
Article 2(h) of the Regulation) in any other jurisdiction.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01             Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)           Credit Agreement and Other Loan Documents.  The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement,
(ii) either (A) a counterpart of each other Loan Document signed on behalf of
each party thereto or (B) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
signature page thereof) that each such party has signed a counterpart of such
Loan Document, (iii) without limiting the preceding clause (ii), from each
Lender hereto either (A) a counterpart of the Lender Allocation Agreement signed
on behalf of such Lender or (B) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page thereof) that such Lender has signed a
counterpart of the Lender Allocation Agreement, and (iv) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to each such requesting
Lender and written opinions of the U.S. and German counsels of the Loan Parties,
as the Administrative Agent may request, addressed to the Administrative Agent,
the Issuing Bank and the Lenders (together with any other real estate related
opinions

 

111

--------------------------------------------------------------------------------

 

separately described herein), all in form and substance satisfactory to the
Administrative Agent, the Lead Arranger and their counsel.

 

(b)           Financial Statements and Projections.  The Lenders shall have
received (i) audited Consolidated financial statements of the Company and its
Subsidiaries for the 2013 fiscal year, (ii) unaudited interim Consolidated and
Consolidating financial statements of the Company and its Subsidiaries for each
fiscal quarter and fiscal month ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the Consolidated financial condition of Company and
its Subsidiaries, as reflected in the audited, Consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections on
(x) a monthly basis for the remainder of fiscal year 2014, (y) a quarterly basis
for fiscal year 2015 and (z) an annual basis for fiscal years 2016 through 2019.

 

(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, or with regard to a German Loan Party the
competent managing director (Geschäftsführer), which shall (A) certify the
resolutions of its Board of Directors, shareholder(s), members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers, to the extent available, and any other officers of such
Loan Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization (or similar document) of each Loan Party certified
by the relevant authority of the jurisdiction of organization of such Loan Party
(to the extent available in the jurisdiction) and a true and correct copy of its
by-laws or operating, management or partnership agreement (or similar document),
together with certified up to date (no older than 15 days from the Effective
Date) excerpts of the commercial register for each Loan Party organized under
the laws of Germany, and a certified copy of a shareholder list, if applicable,
and (ii) a good standing certificate (where relevant) for each Loan Party from
its jurisdiction of organization or the substantive equivalent, if any,
available in the jurisdiction of organization for each Loan Party from the
appropriate governmental officer in such jurisdiction.

 

(d)           No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by a Financial Officer of the Company, dated as
of the Effective Date, (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date (or,
with respect to any representation or warranty which by its terms is made as of
a specified date, is true and correct in all material respects only as of such
specified date or, with respect to any representation or warranty which is
subject to any materiality qualifier, is true and correct in all respects), and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

 

(e)           Fees.  The Lenders, the Administrative Agent and the Lead Arranger
shall have received all fees required to be paid, and all expenses for which
invoices have been presented on

 

112

--------------------------------------------------------------------------------


 

or before the Effective Date (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.

 

(f)            Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction (where applicable) or
certified land register extracts (Grundbuchauszüge) reasonably requested by the
Administrative Agent and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.02 or reflected in
the relevant land register extract or discharged on or prior to the Effective
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

(g)           Pay-Off Letter.  The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness to be repaid from the
proceeds of the initial Borrowing, confirming that all Liens upon any of the
Property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized, supported by a
Letter of Credit or reevidenced hereby as an Existing Letter of Credit.

 

(h)           Funding Accounts.  The Administrative Agent shall have received a
notice setting forth the deposit account of the Domestic Borrower Representative
and the deposit account of the German Borrower Representative (each a “Funding
Account”) to which the Administrative Agent is authorized by the Domestic
Borrower Representative or the German Borrower Representative, as applicable, to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

 

(i)            Solvency.  The Administrative Agent shall have received a
solvency certificate from a Financial Officer of each Loan Party, certifying the
solvency of such Loan Party.

 

(j)            Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates each of the Borrowing
Bases as of a date specified by the Administrative Agent with customary
supporting documentation and supplemental reporting satisfactory to the
Administrative Agent.

 

(k)           Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder, the
Aggregate Availability shall not be less than $35,000,000.

 

(l)            Pledged Equity Interests; Stock Powers; Pledged Notes.  The
Administrative Agent shall have received (i) the certificates representing
Equity Interests pledged pursuant to any Collateral Document, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, to the extent applicable, and
(ii) each promissory note (if any) required to be delivered to the
Administrative Agent pursuant to any Collateral Documents) endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(m)          Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other

 

113

--------------------------------------------------------------------------------


 

Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

 

(n)           Insurance.  The Administrative Agent shall have received evidence
of insurance coverage and endorsement to policies in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of the Collateral Documents.

 

(o)           Letter of Credit Application.  If a Letter of Credit is requested
to be issued on the Effective Date, the Administrative Agent shall have received
a properly completed letter of credit application (whether standalone or
pursuant to a master agreement, as applicable).

 

(p)           Tax Withholding.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.

 

(q)           Field Examination.  The Administrative Agent or its designee shall
have conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

 

(r)            Appraisals.  The Administrative Agent shall have received
appraisals of the applicable Loan Parties’ Inventory, Equipment and Eligible
Real Estate from one or more firms satisfactory to the Administrative Agent,
which appraisals shall be satisfactory to the Administrative Agent in its sole
discretion.

 

(s)            USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, for each Loan
Party.

 

(t)            Collateral Access and Tri-Party Agreements.  The Administrative
Agent shall have received each (i) Collateral Access Agreement required to be
provided pursuant to the Collateral Documents and (ii) each Tri-Party Agreement
or account pledge agreement and related notice of pledge/ acknowledgments by the
relevant account banks required to be delivered for the Domestic Loan Parties
and the German Loan Parties, in each case required to be provided pursuant to
the Collateral Documents (it being understood that the acknowledgments by the
relevant account banks may be delivered in due course after the Effective Date).

 

(u)           Perfection Certificate.  The Administrative Agent shall have
received a Perfection Certificate, dated the Effective Date, substantially in
the form of Exhibit G hereto, duly executed by each Loan Party.

 

(v)           Existing Mortgages. The Administrative Agent shall have received
for any Mortgages previously delivered and executed by the Domestic Borrowers
pursuant to the Existing Credit Agreement (each such Mortgage, an “Existing
Mortgage”) (i) a fully executed (and, where required, notarized) amendment or
amendment and restatement of such Existing Mortgage, in proper form for
recording in the applicable jurisdiction, confirming the

 

114

--------------------------------------------------------------------------------


 

encumbrance of such Real Property Asset owned in fee as of the Effective Date
and listed on Schedule 4.01 (each such Real Property Asset, an “Existing
Mortgaged Property”); (ii) an endorsement or modification of any Mortgage Policy
for each Existing Mortgaged Property; (iii) appraisals, together with reliance
letters where applicable, concerning each Existing Mortgaged Property owned by
the Domestic Borrowers from one or more independent real estate appraisers
reasonably satisfactory to the Administrative Agent, which appraisals shall set
forth the Net Recovery Value Percentage of such Existing Mortgaged Property and
be in form, scope and substance reasonably satisfactory to the Administrative
Agent and shall satisfy the requirements of any applicable laws and regulation;
(iv) evidence reasonably satisfactory to the Administrative Agent that there are
no material Taxes, charges (including water and sewer charges), withholdings,
assessments or impositions of any kind which have been due and payable for more
than thirty (30) days with respect to such Existing Mortgaged Property, except
those for which extensions have been obtained and except for those which have
been disclosed to the Administrative Agent and which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained in accordance with GAAP; and (v) (1) a favorable opinion of
counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent), as to the due authorization, execution and delivery by such Loan Party
of such amendment or amendment and restatement of such Existing Mortgage and
such other matters as the Administrative Agent may reasonably request, and
(2) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in the state or province in which such Existing Mortgaged
Property is located with respect to the enforceability of the form of amendment
or amendment and restatement of such Existing Mortgage to be recorded in such
state or province and such other reasonable and customary matters (including
without limitation any matters governed by the laws of such state regarding
personal property security interests in respect of any Collateral) as the
Administrative Agent may reasonably request, in each case in Proper Form.

 

(w)          New Mortgages. The Administrative Agent shall have received (i) a
fully executed (and, where required, notarized but not yet registered in the
land register) Mortgage (each a “New Mortgage” and, collectively, the “New
Mortgages”, and together with the Existing Mortgages, the “Effective Date
Mortgages”), in proper form for recording or registration, as the case may be,
in the applicable jurisdiction, encumbering each Real Property Asset owned in
fee as of the Effective Date that is not covered by an Existing Mortgage and
listed on Schedule 4.01 (each such Real Property Asset, a “New Mortgaged
Property”, and together with the Existing Mortgaged Property, an “Effective Date
Mortgaged Property”), and with respect to a New Mortgage relating to Real
Property Assets located in Germany, a notarial confirmation dated five (5) days
after the date of notarization of such New Mortgage, evidencing that (A) the
relevant New Mortgage has been filed with the relevant land registers, and 
(B) following an inspection of the online land register and the electronic table
(Markentabelle), the notary is not aware of circumstances which would prevent
the registration of the New Mortgage at the agreed rank; (ii) in the case of
each Material Leasehold Property existing as of the Effective Date and listed on
Schedule 4.01(a) copies of all leases between any Loan Party and any landlord or
tenant, and any modifications, supplements or amendments thereto;
(iii) (A) evidence reasonably acceptable to the Administrative Agent as to
whether any New Mortgaged Property that is a Mill Property owned by the Loan
Parties is a Flood Hazard Property, and (B) if there are any such Flood Hazard
Properties, evidence that the applicable Loan Party has obtained flood hazard
insurance as required by law with respect to each Flood Hazard Property in

 

115

--------------------------------------------------------------------------------


 

reasonable amounts approved by the Administrative Agent, or evidence reasonably
acceptable to the Administrative Agent that such insurance is not available;
(iv) a Mortgage Policy for each New Mortgaged Property; (v) an ALTA Survey
prepared and certified to the Administrative Agent by a surveyor acceptable to
the Administrative Agent a Mortgage Policy for each New Mortgaged Property
(excluding New Mortgaged Property of the German Loan Parties); (vi) appraisals,
together with reliance letters where applicable, concerning each New Mortgaged
Property owned by the Loan Parties from one or more independent real estate
appraisers reasonably satisfactory to the Administrative Agent, which appraisals
shall set forth the Net Recovery Value Percentage of such New Mortgaged Property
and be in form, scope and substance reasonably satisfactory to the
Administrative Agent and shall satisfy the requirements of any applicable laws
and regulation; (vii) evidence reasonably satisfactory to the Administrative
Agent that there are no material Taxes, charges (including water and sewer
charges), withholdings, assessments or impositions of any kind which have been
due and payable for more than thirty (30) days with respect to such New
Mortgaged Property, except those for which extensions have been obtained and
except for those which have been disclosed to the Administrative Agent and which
are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained in accordance with GAAP;  and
(viii) (1) a favorable opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent), as to the due authorization,
execution and delivery by such Loan Party of such Mortgage and such other
matters as the Administrative Agent may reasonably request, and (2) an opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) in the state or province in which such New Mortgaged Property is located
with respect to the enforceability of the form of Mortgage to be recorded in
such state or province and such other reasonable and customary matters
(including without limitation any matters governed by the laws of such state
regarding personal property security interests in respect of any Collateral) as
the Administrative Agent may reasonably request, in each case in Proper Form.

 

(x)           Hedging Policies.  The Administrative Agent shall have received a
copy of the Loan Parties’ hedging policies, which hedging policies shall be
reasonably satisfactory to the Administrative Agent.

 

(y)           Environmental Reports.  The Administrative Agent shall have
received and be satisfied with any requested environmental review reports with
respect to the real properties of the Borrowers and their Subsidiaries specified
by the Administrative Agent from firm(s) satisfactory to the Administrative
Agent, which reports shall be acceptable to all Lenders.  Any environmental
hazards or liabilities identified in any such environmental review report shall
indicate the Loan Parties’ plans with respect thereto.

 

(z)           Government and Third Party Consents and Approvals.  The
Administrative Agent shall have received fully executed copies of all consents
and approvals, if any, required to be obtained from any Governmental Authority
or other Person in connection with the Transactions (including member and
shareholder approvals, if any), each of which shall have been obtained on
satisfactory terms and shall be in full force and effect.

 

(aa)         No Legal Prohibition; No Injunction.  The Transactions shall not be
prohibited by any Requirements of Law.  No injunction, litigation, arbitration
or similar proceeding shall be

 

116

--------------------------------------------------------------------------------


 

pending which calls into question the validity or the enforceability this
Agreement or any other Loan Document.

 

(bb)         Corporate Structure.  The corporate structure, capital structure
and other material debt instruments, material accounts and governing documents
of the Borrowers and their Affiliates shall be acceptable to the Administrative
Agent in its sole discretion.

 

(cc)         Legal Due Diligence.  The Administrative Agent and its counsel
shall have completed all legal due diligence, the results of which shall be
satisfactory to Administrative Agent in its sole discretion.

 

(dd)         German Real Estate Assets.  The Administrative Agent shall have
received an officially certified (öffentlich beglaubigte) statement of receipt
by the registered land owner of the land registered with the local court of
Rosenheim district of Vagen, volume 43, folio 1772 that (i) the overall ground
rent owed for the leasehold on the date of such statement equals € 50,154,96
p. a., (ii) all ground rent amounts accrued until and including the Effective
Date in connection with the leasehold registered in Division II cons. no. 3 (but
ranking prior to cons. no. 1 cons. no. 2) of the aforementioned land register
are paid; (3) the land owner did not dispose over any single claim
(Einzelanspruch) regarding the aforementioned ground rent, and such single claim
is not subject to any compulsory pledge (Pfändung im Wege der
Zwangsvollstreckung) by any third party.

 

(ee)         German EAV.  The Administrative Agent shall have received (a) a
copy of each executed and notarized German EAV, and (b) evidence that each
German EAV has been registered with the commercial register(s) of each relevant
company, provided that with the respect to the Neenah Germany EAV, the
Administrative Agent shall have received evidence that the Neenah Germany EAV
has been filed for registration with the relevant commercial register.

 

(ff)          Other Documents.  The Administrative Agent shall have received
such other documents, estoppel certificates and lien waivers as the
Administrative Agent, the Issuing Bank, any Lender or their respective counsel
may have reasonably requested.

 

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or be
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto.  All documents executed or submitted pursuant to this
Section 4.01 by and on behalf of the Borrowers shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.  The
Administrative Agent shall notify the Borrower Representatives and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).

 

117

--------------------------------------------------------------------------------


 

Upon the satisfaction of the conditions precedent set forth in this Section 4.01
on the Effective Date, (a) each Domestic Tranche Lender who holds Domestic
Tranche Revolving Loans in an aggregate amount less than its Domestic Tranche
Percentage  (after giving effect to this amendment and restatement) of all
Domestic Tranche Revolving Loans shall advance new Domestic Tranche Revolving
Loans which shall be disbursed to the Administrative Agent and used to repay
Domestic Tranche Revolving Loans outstanding to each Domestic Tranche Lender who
holds Domestic Tranche Revolving Loans in an aggregate amount greater than its
Domestic Tranche Percentage of all Domestic Tranche Revolving Loans, (b) each
Domestic Tranche Lender’s participation in each Domestic Tranche Letter of
Credit shall be automatically adjusted to equal its Domestic Tranche Percentage
(after giving effect to this amendment and restatement), and (c) such other
adjustments shall be made as the Administrative Agent shall specify so that each
Domestic Tranche Lender’s Domestic Tranche Revolving Exposure equal its Domestic
Tranche Percentage (after giving effect to this amendment and restatement).  The
loans and/or adjustments described in this paragraph are referred to herein as
the “True-Up Loans”.

 

SECTION 4.02             Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)           The representations and warranties of the Loan Parties set forth
in this Agreement shall be true and correct in all material respects with the
same effect as though made on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)           After giving effect to such Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, the Borrowers shall be in
compliance with the Revolving Exposure Limitations.

 

(d)           Each Borrowing and each issuance, amendment, renewal or extension
of a Letter of Credit shall be deemed to constitute a representation and
warranty by each Loan Party on the date thereof as to the matters specified in
paragraphs (a), (b), (c) and (e) of this Section; provided that representations
and warranties made by the German Loan Parties with respect to this
Section 4.02(d) shall be limited to the facts and circumstances of the German
Loan Parties and their Subsidiaries.  If requested by the Administrative Agent,
it shall have received a certificate executed by the Financial Officer or other
Responsible Officer of the applicable Borrower Representative as to compliance
with paragraphs (a), (b), (c) and (e) of this Section.

 

118

--------------------------------------------------------------------------------


 

(e)           The making of such Loan or the issuance of such Letter of Credit,
shall not be prohibited by, or subject the Administrative Agent or any Lender
to, any penalty or onerous condition under any Requirements of Law.

 

SECTION 4.03             Designation of a German Borrower.  The designation of a
German Borrower pursuant to Section 2.24 is subject to the condition precedent
that the German Borrower Representative or such proposed German Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

 

(a)           Copies, certified by the managing director(s) (Geschäftsführer) of
such German Borrower, of its shareholders and of its Board of Directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement, this Agreement and any other Loan Documents to which such German
Borrower is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

 

(b)           An incumbency certificate, executed by the managing
director(s) (Geschäftsführer)) of such German Borrower, which shall identify by
name and title and bear the signature of the officers of such German Borrower
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement, this Agreement and the other Loan Documents to which such German
Borrower is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the German Borrower Representative or such German Borrower;

 

(c)           Opinions of counsel to such German Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;

 

(d)           Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent;

 

(e)           A certificate, signed by a Financial Officer of the German
Borrower Representative and dated the applicable German Borrower Effective Date,
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent (including solvency);

 

(f)            A notice from the German Borrower Representative setting forth
the Funding Account of such German Borrower to which the Lenders are authorized
to transfer the proceeds of any Borrowings requested or authorized pursuant to
this Agreement;

 

(g)           Copies of such German Collateral Documents (and notices of
security relating to such agreements) as the Administrative Agent may request,
duly executed by such German Borrower, and other evidence satisfactory to the
Administrative Agent that all filings and other actions have been taken for the
Administrative Agent to have a first priority perfected security

 

119

--------------------------------------------------------------------------------


 

interest in the Collateral of such German Borrower (subject to other than the
Liens permitted pursuant to Section 6.02);

 

(h)           A Borrowing Base Certificate calculating the Borrowing Base for
such German Borrower, as of a date reasonably near but on or prior to the German
Borrower Effective Date;

 

(i)            All government and third party approvals in connection with the
transaction contemplated pursuant to this Section 4.03 with respect to such
German Borrower and the German Borrower Representative shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions with respect
to the foregoing;

 

(j)            Evidence of insurance coverage with respect to such German
Borrower, in form, scope and substance evidencing compliance with the terms of
any applicable Loan Document;

 

(k)           Such information, supporting documentation and other evidence
regarding such German Borrower and its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control thereof, and the
transactions contemplated hereby, as may be reasonably requested by the
Administrative Agent in order to comply with the requirements of the Act and any
other applicable anti-money laundering and know-your-customer laws;

 

(l)            To the extent requested by the Administrative Agent, satisfactory
appraisals and field exams for such German Borrower and its assets from
appraisers and examiners satisfactory to the Administrative Agent;

 

(m)          Any Tri-Party Agreements or other equivalent arrangements that are
required to be provided pursuant to Section 5.15 and each applicable German
Collateral Document of such German Borrower;

 

(n)           To the extent required by the terms of the applicable German
Collateral Document of such German Borrower, the Administrative Agent shall have
received the certificates representing the Equity Interests that are required to
be pledged pursuant thereto, together with undated stock powers or stock
transfer forms, as applicable, for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

 

(o)           Payoff documentation providing evidence that all existing credit
facilities of such German Borrower have been terminated and cancelled (other
than Indebtedness permitted under Section 6.01(o)), all Indebtedness thereunder
has been fully repaid and, to the extent available, the results of a recent lien
search report in each of the jurisdictions where assets of such German Borrower
are located, and such search shall reveal no Liens on any of the assets of such
German Borrower except for Liens permitted under Section 6.02 hereof;

 

(p)           Payment of all fees required to be paid and all expenses for which
invoices have been presented (including, without limitation, the reasonable fees
and expenses of legal counsel), in each case, in connection with the designation
of such Subsidiary as a German Borrower; and

 

120

--------------------------------------------------------------------------------


 

(q)           Such other documents and the Loan Parties shall have taken such
other actions, in each case, that the Administrative Agent may reasonably
request in order to give effect to the provisions contained in this Section 4.03
and/or which the Administrative Agent reasonably deems necessary to reflect
commercial or legal requirements in relation to such German Borrower.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees with the Administrative Agent and the
Lenders that prior to the termination of this Agreement, each Loan Party will
perform and observe each and all of the following covenants:

 

SECTION 5.01             Businesses and Properties.  At all times:  (a) do or
cause to be done all things reasonably necessary to obtain, preserve, renew and
keep in full force and effect the rights, licenses, permits, franchises, and
Intellectual Property material to the conduct of its businesses; (b) maintain
and operate such businesses in the same general manner in which they are
presently conducted and operated, with such changes as such Loan Party deems
prudent or as otherwise permitted by this Agreement; (c) comply in all material
respects with all material Requirements of Law applicable to such businesses and
the operation thereof, whether now in effect or hereafter enacted (including
without limitation, all material Requirements of Law relating to public and
employee health and safety and all Environmental Laws); (d) maintain in effect
and enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions in all material respects and
(e) maintain, preserve and protect all Property material to the conduct of such
businesses and keep such Property in good repair, working order and condition,
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times.  Notwithstanding the foregoing provisions of this
Article V, the Loan Parties shall not be required to comply with the
requirements of clauses (a), (b) or (e) of this Article V with respect to any
Properties (whether or not Mortgaged Properties) (i) at which operations shall
have been permanently discontinued and (ii) to the extent the Board of Directors
of the Company shall have determined that the preservation and maintenance of
such Properties and the rights, licenses and permits related to such Properties,
as applicable, are no longer desirable in the conduct of the business of the
Loan Parties and their Subsidiaries, taken as a whole, and that the loss thereof
is not adverse in any material respect to the Lenders, or that the preservation
or maintenance thereof is not necessary in connection with any transaction
permitted under the Loan Documents. With respect to any Properties at which
operations are permanently discontinued, the Loan Parties will take customary
and prudent steps to secure such Properties from unauthorized Persons and to
make or cause to be made repairs and replacements necessary to prevent the
development of hazardous safety conditions at such Properties.

 

SECTION 5.02             Taxes.  Pay and discharge promptly when due all
material Taxes imposed upon it or upon its income or profits or in respect of
its Property before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or

 

121

--------------------------------------------------------------------------------

 

otherwise, which, if unpaid, might give rise to Liens upon such Property or any
part thereof (except as otherwise permitted by Section 6.02 hereof), unless
being diligently contested in good faith by appropriate proceedings and as to
which adequate reserves in an amount not less than the aggregate amount secured
by such Liens have been established in accordance with GAAP; provided, however,
that such contested amounts giving rise to such Liens shall be immediately paid
upon commencement of any procedure or proceeding to foreclose any of such Liens
unless the same shall be validly stayed by a court of competent jurisdiction or
a surety bond, which is satisfactory in all respects to the Administrative
Agent, is delivered to the Administrative Agent for the ratable benefit of the
Lenders in an amount no less than such contested amounts.

 

SECTION 5.03                                      Financial Statements and
Information.  Furnish to the Administrative Agent (and the Administrative Agent
will thereafter furnish a copy to Lenders of) each of the following, which may
be furnished via electronic means acceptable to the Administrative Agent and, in
the case of the materials described in clause (h)(ii) of this Section, by first
class U.S. mail:

 

(a)                                 as soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Loan Parties, Annual
Audited Financial Statements of the Company and its Subsidiaries;

 

(b)                                 as soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter (that is not also the
end of a fiscal year) of the Loan Parties, Quarterly Unaudited Financial
Statements of the Company and its Subsidiaries;

 

(c)                                  during a Reporting Trigger Period, as soon
as available and in any event within thirty (30) days after the end of the
month, Monthly Unaudited Financial Statements of the Company and its
Subsidiaries;

 

(d)                                 concurrently with the financial statements
provided for in Section 5.03(a), Section 5.03(b) and Section 5.03(c) hereof,
(i) a Compliance Certificate, signed by a Financial Officer of the Company
setting forth, among other things, in the case of a Compliance Certificate
delivered in connection with Section 5.03(a) and Section 5.03(b), reasonably
detailed calculations of the Fixed Charge Coverage Ratio calculated as of the
end of such fiscal year or fiscal quarter, as applicable; provided, that if the
Fixed Charge Coverage Ratio is not being tested as of such fiscal quarter or
fiscal year end date pursuant to Section 6.12, such calculation of the Fixed
Charge Coverage Ratio shall still be delivered, but may be delivered in a
separate certificate, which certificate shall be delivered as soon as available
and in any event within fifteen (15) days after the delivery of the Compliance
Certificate delivered pursuant to this Section 5.03(d) for the end of such
fiscal year or fiscal quarter end, and provided, further, that, (A) in no event
shall the delivery of a Fixed Charge Coverage Ratio calculation be deemed to
imply that Section 6.12 is then being tested, such testing to be determined
strictly in accordance with the express terms of Section 6.12, and (B) failure
to provide a calculation of the Fixed Charge Coverage Ratio at times and for
periods when the Fixed Charge Coverage Ratio is not being tested pursuant to
Section 6.12 shall not, in and of itself, constitute a Default or an Event of
Default, and (ii) a written certificate in Proper Form, identifying each
Subsidiary which is otherwise required by the provisions of Section 5.10 hereof
to become a Loan Party at the request of the Administrative Agent, but which has
not yet done so as of the date of such certificate, and providing an

 

122

--------------------------------------------------------------------------------


 

explanation of the reasons why each such Subsidiary is not a Loan Party, signed
by a Financial Officer of the Company;

 

(e)                                  as soon as available and in any event
within five (5) Business Days after the date of issuance thereof (if any such
management letter is ever issued), any management letter prepared by the
independent public accountants who reported on the financial statements provided
for in Section 5.03(a) above, with respect to the internal audit and financial
controls of the Loan Parties and their Subsidiaries;

 

(f)                                   during a Reporting Trigger Period or upon
the occurrence and during the continuation of a Default or Event of Default,
within two (2) Business Days after the end of each week, a Receivables report in
the form of Exhibit H setting forth the sales, collections and total customer
debits and credits for the Domestic Borrowers and the German Borrowers, each on
a Consolidated basis, for such week, certified by a Responsible Officer of the
applicable Borrower Representative; provided, however, that during a Reporting
Trigger Period or upon the occurrence and during the continuation of a Default
or Event of Default, the Administrative Agent may, in its discretion, require
such reports on a basis more frequently than weekly;

 

(g)                                  during a Reporting Trigger Period or upon
the occurrence and during the continuation of a Default or Event of Default,
within two (2) Business Days after the end of each week, an Inventory
designation report in the form of Exhibit I for the Domestic Borrowers and the
German Borrowers, certified by a Responsible Officer of the applicable Borrower
Representative; provided, however, that during a Reporting Trigger Period or
upon the occurrence and during the continuation of a Default or Event of
Default, the Administrative Agent may, in its discretion, require such reports
on a basis more frequently than weekly;

 

(h)                                 as soon as available, and in any event
postmarked (in the case of (ii) below) within fifteen (15) days after the end of
each calendar month, (i) Receivable agings and reconciliations, accounts payable
agings and reconciliations, lockbox statements and all other schedules,
computations and other information, all in reasonable detail, as may be
reasonably required or requested by the Administrative Agent with regard to the
Domestic Borrowers and the German Borrowers, all certified by a Responsible
Officer of the applicable Borrower Representative, and (ii) copies of all
monthly accounts statements for each deposit account covered by a Tri-Party
Agreement;

 

(i)                                     as soon as available and in any event
within fifteen (15) Business Days after the end of each calendar month, (A) a
certificate setting forth the calculation of the Indenture Cap as of the end of
such calendar month (in form and substance reasonably acceptable to the
Administrative Agent), and (B) a Borrowing Base Certificate setting forth the
Domestic Borrowing Base and the applicable German Borrowing Base (including the
Borrowing Bases of each individual German Borrower), and supporting information,
including Consolidating information for each Borrower, in connection therewith,
including, without limitation a designation by the Borrowers of the Allocated
Domestic Borrowing Base Amount, if any, that shall be allocated to the Borrowing
Base of each individual German Borrower until the next delivery of the Borrowing
Base Certificate pursuant to this clause (i), together with detailed information
regarding the Net Assets for each individual German Borrower as of the end of
such month and any additional reports with respect to the applicable German
Borrowing Base and the

 

123

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

Domestic Borrowing Base as the Administrative Agent may reasonably request;
provided that the Borrowing Base Certificate (and any related designation of the
Allocated Domestic Borrowing Base Amount) shall be delivered on a weekly basis
within two (2) Business Days after the end of each calendar week during a
Reporting Trigger Period or upon the occurrence and during the continuation of a
Default or Event of Default; provided, further, that during a Reporting Trigger
Period or upon the occurrence and during the continuation of a Default or Event
of Default, the Administrative Agent may, in its discretion, require such
Borrowing Base Certificate on a basis more frequently than weekly;

 

(j)                                    as soon as available and in any event by
January 31st of each calendar year, management-prepared Consolidated financial
projections of the Company and its Subsidiaries for such year and the
immediately following two (2) fiscal years (setting forth such projections on
both an annual basis and on a monthly basis for the upcoming fiscal year and on
an annual basis only for the two (2) fiscal years thereafter), such projections
to be prepared and submitted in such format and detail as reasonably requested
by the Administrative Agent (it being understood that the financial projections
delivered by the Company pursuant to Section 4.01(b) shall satisfy the financial
projections of the Company and its Subsidiaries required to be delivered on or
prior to January 31, 2015);

 

(k)                                 such other information relating to the
financial condition, operations and business affairs of the Loan Parties or any
of their Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent;

 

(l)                                     regarding any ground rent (Erbbauzins)
owed by German Borrower E, (i)promptly upon receipt thereof, any information
about any adjustments of the ground rent pursuant to agreed ground rent
acceleration; (ii) no later than the mid-term of each calendar quarter, evidence
that the ground rent secured by a ground rent charge (Erbbauzinsreallast)
registered with the leasehold register (Erbbaugrundbuch) of the local court of
Rosenheim  district of Vagen, volume 21, folio 950, cons. no. 2 and cons. no. 11
was paid when due; and (iii) promptly, any information about (A) any
notification on a disposal (Abtretungs- oder Verpfändungsanzeige) or (B) any
notification on a compulsory pledge (Pfändung im Wege der Zwangsvollstreckung)
by any third party of any single claim (Einzelanspruch) regarding any of the
aforementioned ground rents;

 

(m)                             promptly upon receipt thereof, all invoices and
payment orders (Zahlungsbescheide) relating to public burden within the meaning
of sec. 10 para 1 no. 3 of the German Act on Compulsory Auction and
Administration of real estate assets (Zwangsversteigerungsgesetz) exceeding
€10,000 in the aggregate, together with evidence of due payment; and

 

(n)                                 promptly upon receipt thereof, all
information related to the termination or invalidation of any German EAV,
whether by reason of a voluntary termination thereof, the invalidation thereof
by a ruling of a court of competent jurisdiction or otherwise ***.

 

124

--------------------------------------------------------------------------------


 

Notwithstanding the delineation of specified time periods above in this
Section 5.03 for the applicable information, the Administrative Agent reserves
the right to require the applicable information be furnished to the
Administrative Agent and the Lenders on a more frequent basis, as determined by
the Administrative Agent in its discretion.  All collateral reports of each Loan
Party, including each Guarantor, shall be prepared in a manner compatible with
the Borrowers’ reporting procedures.

 

SECTION 5.04                                      Inspections; Field
Examinations; Inventory Appraisals and Physical Counts.

 

(a)                                 Upon reasonable notice (which may be
telephonic notice), at all reasonable times during (so long as no Default or
Event of Default has occurred and is continuing) regular business hours and as
often as the Administrative Agent may reasonably request, permit any authorized
representative designated by the Administrative Agent, including, without
limitation any consultant engaged by the Administrative Agent, together with any
authorized representatives of any Lender desiring to accompany the
Administrative Agent, to visit and inspect the Properties and records of the
Loan Parties and their Subsidiaries and to make copies of, and extracts from,
such records and permit any authorized representative designated by the
Administrative Agent (together with any accompanying representatives of any
Lender) to discuss the affairs, finances and condition of the Loan Parties and
their Subsidiaries with the appropriate Financial Officer and such other
officers as the Loan Parties shall deem appropriate and the Loan Parties’
independent public accountants, as applicable.

 

(b)                                 The Administrative Agent and any consultant
of the Administrative Agent shall each have the right to examine (and any
authorized representatives of any Lender shall have the right to accompany the
Administrative Agent during any such examination), as often as the
Administrative Agent may request, the existence and condition of the
Receivables, books and records of the Loan Parties and to review their
compliance with the terms and conditions of this Agreement and the other Loan
Documents, subject to contractual confidentiality requirements.  The
Administrative Agent shall also have the right to verify with any and all
customers of the Loan Parties the existence and condition of the Receivables, as
often as the Administrative Agent may require, without prior notice to or
consent of any Loan Party.  Without in any way limiting the foregoing, the
Administrative Agent shall have the right to (i) conduct field examinations of
the Loan Parties’ operations at the applicable Borrowers’ expense as often as
the Administrative Agent may request and (ii) to order and obtain an appraisal
of the Inventory, Equipment and Real Property Assets of the Loan Parties by an
appraisal firm satisfactory to the Administrative Agent as often as the
Administrative Agent may request.  Without in any way limiting the foregoing,
the Loan Parties agree to cooperate and to cause their Subsidiaries to cooperate
in all respects with the Administrative Agent and its representatives and
consultants in connection with any and all inspections, examinations and other
actions taken by the Administrative Agent or any of its representatives or
consultants pursuant to this Section 5.04.  The Loan Parties hereby agree to
promptly pay, upon demand by the Administrative Agent (or the applicable Lender,
if appropriate), any and all reasonable fees and expenses incurred by the
Administrative Agent or, during the continuance of any Default or Event of
Default, any Lender, in connection with any inspection, examination or review
permitted by the terms of this Section 5.04 (including without limitation the
fees of third party appraisers, accountants, attorneys and consultants);
provided, however, that so long as no Default or Event of Default is continuing,
the Borrowers shall only

 

125

--------------------------------------------------------------------------------


 

be obligated to pay for (x) one (1) field examination per each twelve (12)-month
period following the Effective Date, (y) one (1) appraisal of Inventory during
each twelve (12)-month period after the Effective Date, and (z) at the
Administrative Agent’s discretion, up to one (1) appraisal of Equipment and Real
Property Assets during each twelve (12)-month period after the Effective Date
(other than the initial field examinations and appraisals for any
Receivables, Inventory, Equipment and/or Real Property Assets acquired through
an Acquisition, addition of a Borrower or other Investment permitted under the
terms of this Agreement, it being agreed that the Borrowers shall be obligated
to pay for each such initial field examination and/or appraisal, as applicable,
conducted with respect to each such Acquisition, addition of a Borrower or
Investment).

 

(c)                                  At the Administrative Agent’s request, not
more frequently than once during any consecutive twelve (12)-month period if no
Default or Event of Default then exists at the time of such request by the
Administrative Agent, and as frequently as requested by the Administrative Agent
after the occurrence of any Default or Event of Default which has not been cured
or waived in writing by the Administrative Agent and the Required Lenders, the
Loan Parties shall conduct, at their own expense, a physical count of their
Inventory and promptly supply the Administrative Agent with a copy of such
counts accompanied by a report of the value (based on the lower of cost or
market value) of such Inventory.  Additionally, the Loan Parties shall promptly
provide the Administrative Agent with copies of any other physical counts of the
Loan Parties’ Inventory which are conducted by the Loan Parties after the
Effective Date.

 

SECTION 5.05                                      Further Assurances.

 

(a)                                 Upon request by the Administrative Agent but
subject to Section 9.19 and the German Guaranty Limitation, promptly execute and
deliver any and all other and further agreements and instruments and take such
further action as may be reasonably requested by the Administrative Agent to
(i) cure any defect in the execution and delivery of any Loan Document or more
fully to describe particular aspects of the Loan Parties’ or any of their
Subsidiaries’ agreements set forth in the Loan Documents or so intended to be,
(ii) to carry out the provisions and purposes of this Agreement and the other
Loan Documents, and (iii) grant, preserve, protect and perfect the first
priority Liens created or intended to be created by the Collateral Documents in
the Collateral.  Upon written request of the Administrative Agent, each Loan
Party shall promptly cause a first priority perfected security interest or
pledge to be granted to the Administrative Agent, for the ratable benefit of the
Secured Parties, in 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (x) could not reasonably be expected to
cause the undistributed earnings of such Subsidiary as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such
Subsidiary’s U.S. parent and (y) could not reasonably be expected to cause any
material adverse tax consequences) of the Equity Interests of any first-tier
non-German CFC or CFC Holding Company, together with such related certificates,
legal opinions and documents as the Administrative Agent may reasonably require,
each in Proper Form.  Upon written request by the Administrative Agent, each
Loan Party shall promptly furnish the Administrative Agent with a then current
listing of all assumed names that any Loan Party is then utilizing in conducting
their respective businesses.  Promptly furnish the Administrative Agent with
notice of any transfer of Intellectual Property to another Loan Party and
promptly execute and deliver any and all other and further agreements and

 

126

--------------------------------------------------------------------------------


 

instruments as may be reasonably requested by the Administrative Agent in
connection therewith.

 

(b)                                 (i) if any Loan Party acquires any Material
Leasehold Property after the Effective Date, the Loan Party shall use
commercially reasonable efforts to cause the landlord with respect to such
Material Leasehold Property to execute and deliver to the Administrative Agent
waivers or subordinations of any and all landlord rights (whether statutory or
contractual) held by such landlord with respect to any Collateral located on
such Material Leasehold Property and (ii) if any Loan Party acquires any fee
interest in any Real Property Asset or elects to include any Real Property
Assets in the applicable Borrowing Base after the Effective Date (any such
non-excluded Real Property Asset described in the foregoing clause (ii) being an
“Additional Mortgaged Property”), such Loan Party shall deliver to the
Administrative Agent such documents and other deliverables, which documents
shall be similar to the documents and deliverables required for an Effective
Date Mortgaged Property set forth in Section 4.01(w), as the Administrative
Agent shall reasonably request, before such Additional Mortgaged Property shall
be included in the applicable Borrowing Base.

 

SECTION 5.06                                      Books and Records.  Maintain
financial records and books in accordance with accepted financial practice and
GAAP, it being understood that the German Loan Parties are subject to German
GAAP except in connection with the preparation of the Company’s Consolidated
financial statements.

 

SECTION 5.07                                      Insurance.

 

(a)                                 Maintain the insurance required by this
Section 5.07 at all times by financially sound and reputable insurers (or, to
the extent consistent with prudent business practice, a program of
self-insurance approved by the Administrative Agent, such approval not to be
unreasonably withheld).

 

(b)                                 Maintain insurance, to such extent, on such
of its Properties and against such liabilities, casualties, risks and
contingencies, including fire and other risks insured against by extended
coverage, employee liability and business interruption, at least as is customary
with companies similarly situated and in the same or similar businesses, and
subject to deductibles that are no greater than are customary with such
companies, provided, however, that such insurance shall insure the Property of
the Loan Parties and each of their Subsidiaries against all risk of physical
damage, including without limitation, loss by fire, explosion, theft, fraud and
such other casualties as may be reasonably satisfactory to the Administrative
Agent, but in no event at any time in an amount less than the replacement value
of the Collateral; provided, further, that from and after the permanent
cessation of operations at any of their facilities (whether or not they are
Mortgaged Properties) in accordance with Section 5.01, the Loan Parties will not
be required to maintain property insurance with respect to the fixed assets
comprising such facility unless such facilities are located on Eligible Real
Estate used in the computation of any Borrowing Base or such insurance is
required by law, as determined by the Administrative Agent (the Loan Parties
agreeing to provide not less than five (5) Business Days’ advance notice to the
Administrative Agent prior to the effective date of any cancellation or
non-renewal of such insurance).

 

127

--------------------------------------------------------------------------------


 

(c)                                  Maintain in full force and effect worker’s
compensation coverage and public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with its operations and with the use of any Properties owned, occupied or
controlled by any Loan Party or any of their Subsidiaries, in such amounts as
the Administrative Agent shall reasonably deem necessary.

 

(d)                                 Maintain such other insurance as may be
required by applicable law and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.

 

(e)                                  All insurance covering Property subject to
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties granted pursuant to the Collateral Documents shall provide that, in the
case of each separate loss, the full amount of insurance proceeds shall be
payable to the Administrative Agent, and all liability insurance maintained by
the Loan Parties shall name the Administrative Agent as additional insured.  All
such property and liability insurance shall further provide for at least thirty
(30) days’ (ten (10) days’ with respect to cancellation for non-payment of
premium or at the request of the insured) prior written notice to the
Administrative Agent of the cancellation or substantial modification thereof. 
If any Loan Party fails to maintain such insurance, the Administrative Agent may
arrange for such insurance, but at the applicable Borrowers’ expense and without
any responsibility on the Administrative Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the sole
right, in the name of the Lenders, any Loan Party and its Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.  The Loan Parties shall deliver
certificates evidencing renewal of the insurance required hereunder and evidence
that the premiums have been paid before termination of any insurance policies
required hereunder.  Upon request, the Borrowers shall deliver certificates
evidencing the insurance required hereunder and copies of the underlying
policies as they are available.

 

SECTION 5.08                                      ERISA; Foreign Pension Plans.

 

(a)                                 At all times with respect to the Domestic
Loan Parties:  (i) make contributions to each Plan in a timely manner and in an
amount sufficient to comply with the minimum funding standards requirements of
ERISA; (ii) immediately upon acquiring knowledge of (A) any ERISA Event in
connection with any Plan or (B) any Prohibited Transaction in connection with
any Plan, that could reasonably be expected to result in the imposition of
material damages or a material excise tax on any Loan Party or any Subsidiary
thereof, furnish the Administrative Agent a statement executed by a Responsible
Officer of such Loan Party or Subsidiary setting forth the details thereof and
the action which such Loan Party or Subsidiary proposes to take with respect
thereto within thirty (30) days and, when known, any action taken by the
Internal Revenue Service or Department of Labor with respect thereto;
(iii) notify the Administrative Agent promptly (but in any event within thirty
(30) days) upon receipt by any Loan Party or any Subsidiary thereof of any
notice of the institution of any proceedings or other actions which could
reasonably be expected to result in the termination of any Plan by the PBGC and
furnish

 

128

--------------------------------------------------------------------------------


 

the Administrative Agent with copies of such notice; (iv) pay when due, or
within any applicable grace period allowed by the PBGC, all required premium
payments to the PBGC; (v) furnish the Administrative Agent with copies of the
annual report for each Plan filed with the Internal Revenue Service not later
than ten (10) days after the Administrative Agent requests such report;
(vi) furnish the Administrative Agent with copies of any request for waiver of
the funding standards or extension of the amortization periods required by
Sections 302 and 304 of ERISA or Sections 412 and 431 of the Code promptly
within thirty (30) days after the request is submitted to the Secretary of the
Treasury, the Department of Labor or the Internal Revenue Service, as the case
may be; and (vii) pay when due all installment contributions required under
Section 303 of ERISA or Section 430 of the Code or within ten (10) days of a
failure to make any such required contributions when due furnish the
Administrative Agent with written notice of such failure.

 

(b)                                 At all times:  (i) notify the Administrative
Agent promptly (but in any event within thirty (30) days)  upon receipt by any
Loan Party or any Subsidiary thereof of any notice of the institution of any
proceedings or other actions which could reasonably be expected to result in the
termination of any Foreign Pension Plan and furnish the Administrative Agent
with copies of such notice or (ii) the issuance of a notice by the appropriate
Governmental Authority that any amount has becomes payable under any Foreign
Pension Plan or any amount becomes payable under any Foreign Pension Plan, in
each case to the extent the same could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.09                                      Use of Proceeds.  Subject to
the terms and conditions contained herein, use the proceeds of the Loans (a) to
finance ongoing working capital needs of the Loan Parties not otherwise
prohibited herein; (b) to provide reimbursement for drawings under Letters of
Credit issued for the account of the Loan Parties in accordance with and subject
to the terms of this Agreement; (c) to finance Acquisitions permitted under
Section 6.04; (d) for general corporate purposes of the Loan Parties in the
ordinary course of business, including, without limitation, the payment of
Inter-Company Loans, the payment of Cash Dividends permitted hereunder, and,
with respect to the German Borrowers, cash payments to the equity holders of
such German Borrower on account of the dissolution and distribution of free
capital reserves, profit reserves or retained earnings and (e) to the extent not
included in clauses (a) through (d) of this Section 5.09 to finance any
transactions permitted under Section 6.04 or Section 6.11 and any Investments
not prohibited by this Agreement, whether or not in the ordinary course of
business; provided, that no proceeds of any Loan shall be used (x) for any
purpose which would constitute a violation of Regulation U (“Reg U”) of the
Board or Regulations T or X of the Board or any successor regulation of any
thereof or of any other rule, statute or regulation governing margin stock from
time to time and (y) for any other purpose which would cause such Loan to be a
“purpose credit” within the meaning of Reg U.  Following this transaction, no
more than twenty-five percent (25%) (or such lesser percentage as may be
established from time to time under Reg U or any successor statute) of the
assets of the Loan Parties and their Subsidiaries, subject to any restriction on
sale or pledge, will consist of, or be represented by margin stock. The
Borrowers (or the applicable Borrower Representative on their behalf) will not
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents acting for them in connection with the
Transactions shall not use, the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-

 

129

--------------------------------------------------------------------------------


 

Corruption Laws, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country in violation of any Requirements of Law, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

SECTION 5.10                                      Additional Borrowers;
Guarantors; Joinder Agreements.  Promptly inform the Administrative Agent of the
creation or Acquisition of any Subsidiary of any Loan Party after the Effective
Date and, subject to applicable Requirements of Law so long as such guarantee or
action would not give rise to a material adverse tax, financial assistance or
other local law consequence, within thirty (30) days after the written request
of the Administrative Agent (or the Required Lenders in the case of
clause (c) below) delivered in accordance with Section 9.02 below, cause:

 

(a)                                 each such Subsidiary that is a Domestic
Subsidiary to become a Domestic Borrower by execution and delivery to the
Administrative Agent of a Joinder Agreement;

 

(b)                                 each such Subsidiary that is a Foreign
Subsidiary to become a German Borrower or German Guarantor, as agreed upon by
the Administrative Agent and the German Borrower Representative, by execution
and delivery to the Administrative Agent of a Guaranty and/or a Joinder
Agreement, as applicable;

 

(c)                                  a first priority perfected security
interest to be granted by a Domestic Loan Party to the Administrative Agent, for
the ratable benefit of the Secured Parties, with respect to the Obligations, in
(i) all of the Equity Interests of such Subsidiary owned by the Loan Parties or
any of their other Subsidiaries if such newly acquired or created Subsidiary is
a Domestic Subsidiary or is treated, for U.S. federal tax purposes, as an entity
that is disregarded as an entity separate from its owner within the meaning of
Treas. Reg. § 301.7701-1 and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the date hereof, (x) could not reasonably be
expected to cause the undistributed earnings of such Subsidiary as determined
for U.S. federal income tax purposes to be treated as a deemed dividend to such
Subsidiary’s U.S. parent and (y) could not reasonably be expected to cause any
material adverse tax consequences) of the Equity Interests of any first-tier
non-German CFC or CFC Holding Company, in each case, together with such related
certificates, legal opinions and documents as the Administrative Agent may
reasonably require, each in Proper Form;

 

(d)                                 [Reserved];

 

(e)                                  each such Subsidiary to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest (subject only to (i) Liens permitted under Section 6.02(e) as to
Receivables, Inventory and Permitted Investment Securities, (ii) Liens permitted
under Section 6.02 as to all other Collateral existing as of the date of
Acquisition by any Loan Party or any other Subsidiary thereof of such newly
acquired Subsidiary, if applicable, and (iii) customary exclusions in the
relevant jurisdiction of such Subsidiary) in all accounts, inventory, equipment,
furniture, fixtures, chattel paper, documents, instruments, general intangibles
and other tangible and intangible personal Property and all real Property owned
at any time by such Subsidiary (other than Excluded Assets) and all products and
proceeds thereof (subject to similar exceptions as set forth in the Collateral
Documents); and

 

130

--------------------------------------------------------------------------------


 

(f)                                   each such Subsidiary to deliver to the
Administrative Agent such other Joinder Agreements, guaranties, contribution and
set-off agreements, security agreements, pledge agreements, Tri-Party Agreements
and other Loan Documents and such related certificates, Uniform Commercial Code,
other customary lien search reports, legal opinions and other documents
(including Organizational Documents) as the Administrative Agent may reasonably
require, each in form and substance reasonably satisfactory to the
Administrative Agent, and to submit to a collateral audit conducted by an
independent audit firm designated by Agent and satisfactory to the
Administrative Agent in its reasonable discretion;

 

provided, however, that for the avoidance of doubt, any Excluded Subsidiary as
of the Effective Date shall not be required to become a Guarantor or grant any
Liens hereunder; provided, further, that until such Subsidiary becomes a
Guarantor or a Borrower pursuant to the terms of this Agreement it shall not
become a Loan Party.  To the extent reasonably feasible, all of the foregoing
requirements shall be effected by the execution and delivery of a Joinder
Agreement.

 

(g)                                  Notwithstanding the foregoing, the parties
hereto acknowledge and agree that (i) in circumstances where the Administrative
Agent reasonably determines that the cost or effort of obtaining or perfecting a
security interest in any asset that constitutes Collateral is excessive in
relation to the benefit afforded to the Secured Parties thereby, the
Administrative Agent may exclude such Collateral from the creation and
perfection requirements set forth in this Agreement and the other Loan
Documents, and the Administrative Agent must exclude such Collateral with regard
to the German Secured Obligations if and to the extent the creation of such
Collateral would lead to circumstances of initial excessive security
(anfängliche Übersicherung), (ii) the Administrative Agent may grant extensions
of time for the creation or perfection of Liens in particular Property
(including extensions of time beyond the Effective Date) where it determines
that such creation or perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document, (iii) no Loan Party shall be required to
take any actions outside of the jurisdiction of formation of any of the other
Loan Parties to create or perfect local law security in any Collateral (but may
be required to take such actions in order to include certain types of Collateral
in the Borrowing Bases) and (iv) in no event shall any Subsidiary of a German
Loan Party be required to guarantee, or pledge any assets to secure, any
Domestic Secured Obligations.

 

SECTION 5.11                                      Notice of Events.  Notify the
Administrative Agent within two (2) Business Days after any Responsible Officer
of any Loan Party or any of its Subsidiaries acquires knowledge of the
occurrence of, or if any Loan Party or any of its Subsidiaries causes or intends
to cause, as the case may be, any of the following:  (a) the institution of any
lawsuit, administrative proceeding or investigation affecting any Loan Party or
any of its Subsidiaries, including without limitation any examination or audit
by the IRS, the adverse determination under which could reasonably be expected
to be material; (b) any development or change in the business or affairs of any
Loan Party or any of its Subsidiaries which has had or which is likely to have,
in the reasonable judgment of any Responsible Officer of the applicable Loan
Parties, a Material Adverse Effect; (c) any Event of Default or Default,
together with a reasonably detailed statement by a Responsible Officer on behalf
of the applicable Borrower Representative of the steps being taken to cure the
effect of such Event of Default or Default; (d) the occurrence of a default or
event of default by any Loan Party or any of its Subsidiaries under any
agreement or series of related agreements to which it is a party, which default
or event of default could

 

131

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect; (e) any written notice
of any violation by any Loan Party or any of its Subsidiaries of any
Environmental Laws, or investigation of any Loan Party or any of its
Subsidiaries in connection with any actual or alleged violation of any
Requirements of Law imposed by the Environmental Protection Agency, the
Occupational Safety Hazard Administration or any other Governmental Authority,
in each case which has resulted or is likely to result, in the reasonable
judgment of any Responsible Officer of the applicable Loan Parties, in any
Environmental Liability in excess of $5,000,000; (f) any significant change in
the accuracy of any material representations and warranties of the Loan Parties
or any of their Subsidiaries in this Agreement or any other Loan Document
(including without limitation, the representations and warranties in
Section 3.21(a)) and (g) any Excluded Subsidiary becoming a Significant Excluded
Subsidiary.

 

SECTION 5.12                                      Environmental Matters. 
Without limiting the generality of Section 5.01(c) hereof, (a) comply in all
material respects with all material limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Requirement of Environmental Law, or Environmental
Permit; (b) obtain and maintain in effect all Environmental Permits necessary to
the conduct of its business, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) keep its
Property free of any Environmental Claims or Environmental Liabilities that
could reasonably be expected to have a Material Adverse Effect.  In the event
that any Loan Party or any of its Subsidiaries receives any such written demand
or claim from any Person with respect to any such Environmental Liabilities, the
Loan Parties agree to promptly take action and thereafter diligently pursue the
same to completion in a manner necessary to cause the applicable Environmental
Liabilities to be remediated as soon as reasonably possible in accordance with
all applicable Requirements of Environmental Law.  EACH OF THE LOAN PARTIES
HEREBY INDEMNIFIES AND AGREES TO HOLD THE ADMINISTRATIVE AGENT AND THE LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, SUIT, ACTION OR
PROCEEDING ARISING OUT OF THEIR RESPECTIVE BUSINESSES OR THE BUSINESSES OF ANY
OF THE OTHER LOAN PARTIES OR ANY SUBSIDIARIES OF ANY OF THEM, PERTAINING TO ANY
ENVIRONMENTAL LIABILITIES, INCLUDING WITHOUT LIMITATION, CLAIMS OF ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON ARISING UNDER ANY REQUIREMENT OF
ENVIRONMENTAL LAW OR UNDER TORT, CONTRACT OR COMMON LAW; PROVIDED, THAT THE
FOREGOING INDEMNITY SHALL NOT APPLY TO THE EXTENT, BUT ONLY TO THE EXTENT, THE
APPLICABLE LIABILITY, LOSS, DAMAGE, SUIT, ACTION OR PROCEEDING IS DETERMINED BY
A FINAL JUDICIAL DECISION TO HAVE BEEN CAUSED BY THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF THE PARTY SEEKING INDEMNIFICATION, AND FURTHER PROVIDED THAT NONE
OF THE GERMAN LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE
LENDERS FOR ENVIRONMENTAL LIABILITIES ARISING OUT OF THE BUSINESS OF THE
DOMESTIC LOAN PARTIES, AND WITH REGARD TO THE GERMAN LOAN PARTIES THE GERMAN
GUARANTY LIMITATIONS SHALL APPLY ACCORDINGLY IF AND TO THE EXTENT
INDEMNIFICATION OF THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ENVIRONMENTAL
LIABILITIES ARISES OUT OF THE BUSINESS OF ANY OTHER GERMAN LOAN PARTY.

 

132

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

SECTION 5.13                                      End of Fiscal Year.  Cause
each of its fiscal years and the fiscal years of each of its Subsidiaries to end
on December 31st of the applicable year ***.

 

SECTION 5.14                                      Pay Obligations and Perform
Other Covenants.  Make full and timely payment of the Obligations, whether now
existing or hereafter arising, as and when due and payable, duly comply, and
cause each of its Subsidiaries to duly comply, with all of the terms and
covenants contained in this Agreement and in each of the other Loan Documents at
all times and places and in the manner set forth therein, and except for the
filing of continuation and renewal statements and the making of other filings by
the Administrative Agent as secured party or assignee, at all times take all
actions necessary to maintain the Liens and security interests provided for
under or pursuant to this Agreement and the Collateral Documents as valid
perfected first priority Liens on the Collateral intended to be covered thereby
(subject only to other Liens expressly permitted by Section 6.02 hereof) and
supply all information to the Administrative Agent necessary for such
maintenance.

 

SECTION 5.15                                      Collection of Receivables;
Application of Receivables Proceeds.

 

(a)                                 Each German Borrower will ensure that all
payments on account of Receivables of a German Borrower or any German Guarantor
are promptly deposited into one or more Collection Accounts of the German
Borrower only containing proceeds of the Receivables of such Persons, in a
manner that is satisfactory to the Administrative Agent.  The Administrative
Agent shall be given sufficient access to each relevant Collection Account to
ensure that the provisions of Section 2.10(b), Section 2.18 and
Section 5.15(c) are capable of being complied with.

 

(b)                                 At all times during a Cash Dominion Period,
the Domestic Borrowers shall cause all payments received by any Domestic
Borrowers or any of their Domestic Subsidiaries (other than any Guarantor,
except as provided in paragraph (c) below) on account of Receivables of the
Domestic Borrowers (whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise) to be promptly deposited in the form
received (but with any endorsements of the applicable Domestic Borrower or
Domestic Subsidiary necessary for deposit or collection, and if received in
funds other than U.S. dollars, with such arrangements for conversion to U.S.
dollars as may be acceptable to the Administrative Agent) into one or more
Collection Accounts of the Domestic Borrowers designated by the Administrative
Agent.

 

(c)                                  At all times during a Cash Dominion Period,
funds received in a Collection Account of a Borrower shall be subject to daily
wire transfer to an account designated by the Administrative Agent pursuant to
arrangements with the applicable depository that are acceptable to the
Administrative Agent, and in connection therewith, the Administrative Agent and
Chase are irrevocably authorized to cause all collected funds on all Receivables
received by the Administrative Agent or Chase from whatever means, whether
pursuant to any Tri-Party Agreement or otherwise, to be applied by the
Administrative Agent to reduce the outstanding balance of the Loans.  During a
Cash Dominion Period, the Administrative Agent may require

 

133

--------------------------------------------------------------------------------


 

that funds held in any other deposit account of any Borrower shall be remitted
to the Administrative Agent, except as the Administrative Agent may permit to
fund outstanding drafts or transfers or otherwise in its discretion, and funds
contained in any account of any Borrower shall be subject to withdrawal by the
Administrative Agent only, as hereinafter provided, except as otherwise
expressly authorized by the Administrative Agent.  During a Cash Dominion
Period, the Borrowers shall at any time and from time to time upon request of
the Administrative Agent, liquidate any Permitted Investment Securities held by
them and remit the proceeds to the Administrative Agent.  Prior to the
occurrence of a Default or Event of Default, all remittances and payments that
are deposited with the Administrative Agent in accordance with this
Section 5.15(c) will be applied by the Administrative Agent on the same day
received (or on the next Business Day in the case of remittances and payments
received after 11:00 a.m.) to reduce the outstanding balance of the Revolving
Loans, subject to final collection in cash of the item deposited.  After the
occurrence of a Default or Event of Default, all remittances and payments that
are deposited with the Administrative Agent in accordance with this
Section 5.15(c) will be applied by the Administrative Agent in accordance with
Section 2.18.  During a Cash Dominion Period, each Domestic Guarantor and each
German Guarantor shall be subject to separate cash management arrangements
(including with respect to payments received on account of Receivables, short
term investments and intercompany transfers of funds) acceptable to the
Administrative Agent pursuant to which funds in each such Domestic Guarantor’s
and each German Guarantor’s accounts may be applied to reduce the outstanding
balance of the Domestic Tranche Revolving Loans or the German Tranche Revolving
Loans, as applicable, whether or not demand has been made under the relevant
Guaranty.  During a Cash Dominion Period, if any Loan Party, or any other Person
acting for or in concert with the Loan Parties, receives any monies, checks,
notes, drafts or other payments relating to or as proceeds of Receivables or
other Collateral except as contemplated by this Section 5.15(c), the Loan
Parties shall, or shall cause such Person to, receive and hold such items in
trust for, and as the sole and exclusive property of, the Administrative Agent
(for the benefit of the applicable Secured Parties) and, immediately upon
receipt thereof, remit the same (or cause the same to be remitted) in hand to or
as directed by the Administrative Agent.

 

(d)                                 During a Cash Dominion Period, the Loan
Parties shall be required, and hereby agree, to promptly deposit Receivable
payments when received into any Controlled Account maintained by the Loan
Parties pursuant to the terms hereof and designated by the Administrative Agent
as a Collection Account.  The Administrative Agent shall not deliver any “sole
control” activation notices under any Tri-Party Agreement until a Cash Dominion
Period is in effect.  During a Cash Dominion Period, all amounts in each
Controlled Account shall be subject to the provisions of Section 5.15(c), and
none of such Controlled Accounts shall be utilized for disbursement purposes,
except as otherwise consented to by the Administrative Agent.

 

(e)                                  At any time during a Cash Dominion Period,
at the request of the Administrative Agent in its sole discretion, each German
Loan Party agrees that if any of its Account Debtors have not previously
received notice of the security interest of the Administrative Agent over its
Receivables, it shall promptly give notice to such Account Debtors and if any
such German Loan Party does not serve such notice, each of them hereby
authorizes the Administrative Agent to serve such notice on its behalf.

 

134

--------------------------------------------------------------------------------


 

(f)                                   At any time at the request of the
Administrative Agent in its sole discretion following the commencement of a Cash
Dominion Period, the German Loan Parties shall (a) either (i) immediately cause
all of their Collection Accounts (each an “Existing Collection Account”) to be
transferred to the name of the Administrative Agent or (ii) to the extent such
Existing Collection Accounts cannot be transferred to the Administrative Agent,
promptly open new Collection Accounts with (and, at the discretion of the
Administrative Agent, in the name of) the Administrative Agent (such new bank
accounts being Collection Accounts under and for the purposes of this
Agreement), and (b) if new Collection Accounts have been established pursuant to
this Section (each a “New Collection Account”) ensure that the proceeds of all
Receivables owing to them will immediately be re-directed to the New Collection
Accounts.  Until all payments on account of Receivables have been redirected to
the New Collection Accounts, each German Loan Party shall cause all amounts on
deposit in any Existing Collection Account to be transferred to a New Collection
Account at the end of each Business Day, provided that if any such German Loan
Party does not instruct such re-direction or transfer, each of them hereby
authorizes the Administrative Agent to give such instructions on their behalf to
the applicable Account Debtors and/or the account bank holding such Existing
Collection Account (as applicable).

 

(g)                                  Notwithstanding anything herein to the
contrary, none of the funds from a German Loan Party’s deposit account or
proceeds from the Collateral owned by a German Loan Party will be commingled
with funds from a Domestic Loan Party or applied against the Domestic Tranche
Revolving Loans or any other obligations owed to the Domestic Tranche Lenders,
and if and to the extent required for compliance with Section 5.19, will be
applied against the German Tranche Revolving Loans or any other obligations owed
to the German Tranche Lenders to reduce the outstanding balance of the Loans
advanced to the relevant German Borrower, and shall be subject to the German
Guaranty Limitations.

 

SECTION 5.16                                      Receivables and Other
Collateral Matters.  The Loan Parties shall maintain books and records
pertaining to the respective Collateral owned by each of them in detail, form
and scope as the Administrative Agent shall reasonably require, and concurrently
with the delivery by any Loan Party to the Administrative Agent of any accounts
receivable aging or any sales report summary hereunder, the Loan Parties will
disclose to the Administrative Agent which Receivables, if any, arise out of
contracts with the United States or any department, agency or instrumentality
thereof, or any other Governmental Authority, and will, upon request from the
Administrative Agent, use commercially reasonable efforts to execute or cause to
be executed any instruments and take any steps required by the Administrative
Agent in order that all monies due or to become due under any such contract
shall be assigned to the Administrative Agent and notice thereof given under the
Federal Assignment of Claims Act or any other Requirements of Law.  The Loan
Parties will, promptly after any Responsible Officer of any of them learns
thereof, report to the Administrative Agent any material loss or destruction of,
or substantial damage to, any portion or component of the Collateral with fair
market value in excess of $500,000, and any other matters materially affecting
the value, enforceability or collectability of any of the Collateral with fair
market value in excess of $500,000.  If any amount payable under or in
connection with any Receivable is evidenced by a promissory note or other
instrument, as such terms are defined in the Uniform Commercial Code), such
promissory note or instrument shall be promptly pledged, endorsed, assigned and
delivered to the Administrative Agent as additional Collateral.  The Loan
Parties

 

135

--------------------------------------------------------------------------------


 

shall not redate, nor allow any of their Subsidiaries to redate, any invoice or
sale, or without written notice to the Administrative Agent, make or allow to be
made sales on extended dating beyond that customary in the industry. Finally,
neither any Loan Party, nor any of their Subsidiaries, shall be entitled to
pledge the Administrative Agent’s or any Lender’s credit on any purchases or for
any purpose whatsoever.

 

SECTION 5.17                                      Material Agreements.  The Loan
Parties shall deliver or cause to be delivered to the Administrative Agent
copies of all tax sharing agreements and all material employment agreements,
management fee agreements, loan agreements, notes and other documentation
evidencing any Indebtedness of the Borrower or any Subsidiary not delivered or
provided prior to the Effective Date.

 

SECTION 5.18                                      Hedging Strategy.  The Loan
Parties will enter into and maintain Swap Agreement Obligations permitted
hereunder in accordance with and as determined by the hedging policies referred
to in Section 4.01(x), with such changes thereto as may be reasonably acceptable
from time to time to the Administrative Agent.

 

SECTION 5.19                                      Financial Assistance and
Capital Impairment.  Each German Loan Party shall comply in all respects with
applicable legislation governing financial assistance and/or capital
maintenance, including Sections 30 and 31 of the German limited liability
companies act (GmbHG), and any equivalent and applicable provisions under the
laws of the jurisdiction of organization of each German Loan Party, including in
relation to the execution of the Collateral Documents of each German Loan Party
and payment of amounts due under this Agreement.

 

SECTION 5.20                                      German Collateral.  Each
German Loan Party shall ensure that (i) a copy of, or reference to, its standard
terms and conditions of purchase is attached to or included on (as applicable)
each purchase order or equivalent document with its suppliers, (ii) its standard
terms and conditions of purchase are not amended without the prior consent in
writing of the Administrative Agent, and (iii) if the reference on any purchase
order or equivalent document is to the standard terms and conditions of purchase
as set out on a specified website, the relevant website must be maintained, up
to date and publicly accessible at all times.   During any Cash Dominion Period
or at any other time at which the Administrative Agent shall have notified the
Loan Parties in writing that the Administrative Agent, in its reasonable, good
faith judgment, considers that the Collateral of any German Loan Party may be at
risk, the specified German Loan Party must, at the request of the Administrative
Agent, send a copy of its standard terms and conditions of purchase (or other
notice satisfactory to the Administrative Agent which rejects retention of title
and/or extendible retention of title provisions in relation to the German Loan
Party’s Inventory) to its suppliers.

 

SECTION 5.21                                      Post Closing Deliveries.  On
or prior to the date that is ninety (90) days after the Effective Date (or such
later date as shall be agreed upon by the Administrative Agent in its sole
discretion), the German Borrowers shall have established segregated collection
accounts and payables account, along with notices of pledge and acknowledgement
to be served under and in accordance with the respective German bank account
pledge agreement, establishing (i) a first ranking security interest in favor of
the Administrate Agent and (ii) control rights and disposal rights in accordance
with the terms hereof and the respective German bank

 

136

--------------------------------------------------------------------------------


 

account pledge agreement, each in relation to such newly established and
segregated bank accounts.  The German Borrowers’ failure to comply with any
requirement of this Section 5.21 on or before the date specified in this
Section 5.21 shall constitute an immediate Event of Default.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Loan Parties covenant and agree with the Administrative Agent and the
Lenders that prior to the termination of this Agreement, the Loan Parties will
not do any of the following:

 

SECTION 6.01                                      Indebtedness.  Create, incur,
suffer or permit to exist, or assume or guarantee, directly or indirectly, or
become or remain liable with respect to any Indebtedness, whether direct,
indirect, absolute, contingent, or otherwise, except the following:

 

(a)                                 the Secured Obligations;

 

(b)                                 Indebtedness secured by Liens permitted by
Section 6.02 hereof;

 

(c)                                  purchase money Indebtedness (including the
amount of any Capital Lease Obligations required to be capitalized and included
as a liability on the Consolidated balance sheet of the Loan Parties and their
Subsidiaries incurred to finance Capital Expenditures) including under
conditional sales agreements and other title retention arrangements but
excluding purchase money Indebtedness incurred in respect of Inventory; provided
that the aggregate amount of such purchase money Indebtedness incurred during
any fiscal year of the Loan Parties shall not exceed $10,000,000;

 

(d)                                 other liabilities existing on the date of
this Agreement and set forth on Schedule 6.01 attached hereto, with no renewals,
extensions, modifications or increases thereof being permitted, unless the same
constitutes Refinancing Indebtedness;

 

(e)                                  current accounts payable and unsecured
current liabilities (including current accrued expenses), not the result of
borrowings, to vendors, suppliers, landlords, lessors and persons providing
services, for expenditures on ordinary trade terms for goods and services
normally required by the Loan Parties or any of their Subsidiaries in the
ordinary course of business;

 

(f)                                   Indebtedness in connection with any
Inter-Company Loans and any other Indebtedness of any Loan Party to any other
Loan Party that is not prohibited hereunder, provided, that, no such
Indebtedness of a Loan Party to another Loan Party may be cancelled, compromised
or otherwise discounted in any respect without the written consent of the
Required Lenders;

 

(g)                                  Contingent Obligations of a Loan Party with
respect to Indebtedness of another Loan Party or an Excluded Subsidiary that is
permitted hereunder;

 

(h)                                 current and deferred Taxes (to the extent
permitted by  Section 6.02(e) hereof);

 

137

--------------------------------------------------------------------------------


 

(i)                                     customary and prudent Swap Agreement
Obligations entered into in the ordinary course of business with the
Administrative Agent, any Lender or any of their respective Affiliates for the
sole purpose of protecting the Loan Parties and their Subsidiaries against
fluctuations in interest rates, currency exchange rates, commodity (including
pulp) prices and similar risks, so long as such Swap Agreement Obligations are
not speculative in nature and are incurred in the normal course of business and
consistent with industry practices, and, with respect to Swap Agreement
Obligations that are Secured Obligations;

 

(j)                                    Refinancing Indebtedness, to the extent
the same relates to any Indebtedness permitted by Section 6.01(c) and
Section 6.01(d) hereof;

 

(k)                                 Indebtedness incurred in connection with the
financing of environmental remediation or Capital Expenditures made to acquire,
develop, construct, install, equip or replace existing Equipment, in each case
only to the extent (i) such Equipment is primarily intended to establish,
maintain or improve the compliance by such Loan Party with applicable
Environmental Law (including, as is necessary to maintain certain licenses or
permits held by the Loan Parties and required in the conduct of their
businesses), (ii) such Indebtedness does not exceed $30,000,000 in the aggregate
at any time outstanding, (iii) such Indebtedness (A) is loaned by or guaranteed
by a Governmental Authority or government-sponsored entity and is interest-free
or at a below-market interest rate, (B) is subject to customary intercreditor
arrangements acceptable to the Administrative Agent in its sole discretion, and
(C) is secured only by Liens permitted by Section 6.02(l);

 

(l)                                     unsecured letters of credit issued by
any third party for the account of any Loan Party, provided that at no time
shall the sum of the LC Exposure plus the outstanding face amount of all letters
of credit issued pursuant to this Section 6.01(l) plus the drawn and
unreimbursed amount of such letters of credit exceed $20,000,000;

 

(m)                             senior unsecured Indebtedness, and/or senior
subordinated unsecured Indebtedness, evidenced by Additional Senior Notes,
provided, that (i) the sum of the outstanding principal amount of all Additional
Senior Notes and the Senior Notes shall not exceed $375,000,000, and (ii) upon
the issuance of any Additional Senior Notes, the Fixed Charge Coverage Ratio for
the Company and its Subsidiaries (after giving effect to the incurrence of the
Indebtedness evidenced by the Additional Senior Notes and, to the extent
applicable, any application of the proceeds thereof to the retirement of
existing Indebtedness, provided, that such application occurs, or irrevocable
notice of the redemption, prepayment or purchase of which is given,
substantially contemporaneously with the issuance of such Additional Senior
Notes) shall be greater than 1.15 to 1.00 for the most recently completed four
quarter period, assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
reasonably acceptable to the Administrative Agent) such Indebtedness was
incurred on the first day of such applicable period;

 

(n)                                 Indebtedness owing in respect of operating
leases entered into in the ordinary course of business that on or prior to
January 1, 2014 were not required to be treated as Capital Lease Obligations
under GAAP, but as a result of any changes in GAAP mandated by the Financial
Accounting Standards Board or successor organization and implemented after
January 1, 2014, are required to be treated as Capital Lease Obligations under
GAAP; provided that the

 

138

--------------------------------------------------------------------------------


 

aggregate amount of such Indebtedness owing with respect to such operating
leases shall not exceed $15,000,000;

 

(o)                                 Indebtedness owing by the German Loan
Parties in connection with the IKB Loan secured by one piece of Equipment (a
Meltblown machine including certain supporting Equipment); and

 

(p)                                 other Indebtedness in an aggregate amount
not to exceed $15,000,000 at any one time outstanding;

 

provided, however, that notwithstanding the foregoing, in no event shall the
Loan Parties enter into any Swap Agreement Obligation that are Secured
Obligations at any time when the Swap Agreement Obligations Aggregate Amount
exceeds $20,000,000, or which would cause the Swap Agreement Obligations
Aggregate Amount to exceed $20,000,000 immediately after the incurrence thereof.

 

The Loan Parties, the Administrative Agent and the Lenders agree that,
notwithstanding anything contained in Section 6.01(f) or in any other provision
contained in this Agreement which may appear to be to the contrary, any and all
Indebtedness permitted by Section 6.01(f) hereof (together with any and all
Liens from time to time securing the same as permitted by Section 6.02 hereof)
is hereby made and at all times hereafter shall be inferior and subordinate in
all respects to the Secured Obligations from time to time owing to the
Administrative Agent or any Secured Party pursuant hereto and to any Lien
against any Collateral from time to time now or hereafter securing any of such
Secured Obligations pursuant to the terms hereof and the Collateral Documents. 
Additionally, the Loan Parties, the Administrative Agent and the Lenders agree
that, notwithstanding anything contained in any provision of this Agreement, any
and all contractual, statutory or constitutional Liens which may now or
hereafter held by any Loan Party against any Property of any other Loan Party or
any of their Subsidiaries as a result of any intercompany lease or sublease by
such Loan Party to such other Loan Party or Subsidiary of any real Property
owned or leased by the lessor or sublessor Loan Party are, and at all times
hereafter shall be, inferior and subordinate in all respects to any Lien now or
hereafter held by the Administrative Agent, for the ratable benefit of the
Secured Parties, against any Collateral as security for any of the Secured
Obligations pursuant to the terms hereof and the Collateral Documents.  The Loan
Parties agree to execute and deliver on their own behalf, and to cause to be
executed and delivered by and on behalf of their Subsidiaries, any and all
subordination agreements, in form and content reasonably acceptable to the
Administrative Agent, which the Administrative Agent may hereafter require to
further evidence the subordination of the Indebtedness permitted by
Section 6.01(f) above, the Liens permitted by Section 6.02 and any such
contractual, statutory or constitutional landlord’s Liens held by any Loan
Party.

 

SECTION 6.02                                      Liens.  Create or suffer to
exist any Lien upon any of its Property (including without limitation, real
property assets and personal property assets, including Equity Interests in its
Subsidiaries) now owned or hereafter acquired, or acquire any Property upon any
conditional sale or other title retention device or arrangement or any purchase
money security agreement; provided, however, that the Loan Parties may create or
suffer to exist:

 

(a)                                 Liens in effect on the date of this
Agreement and which are described on Schedule 6.02 attached hereto, provided,
that the Property covered thereby does not increase in

 

139

--------------------------------------------------------------------------------


 

scope and such Liens may not be renewed and extended (other than continuation
filings or similar filings to maintain the effectiveness of any such Lien),
unless such renewal and extension is with respect to Refinancing Indebtedness
permitted by Section 6.01(j) above;

 

(b)                                 Liens against the Collateral in favor of the
Administrative Agent as security for the Secured Obligations;

 

(c)                                  Liens incurred and pledges and deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, old-age pensions and other social security
benefits (not including any lien described in Section 430(k) of the Code); with
respect to Loan Parties organized in Germany this shall include security created
or subsisting in order to comply with the requirements of Section 8a of the
German Partial Retirement Act (Altersteilzeitgesetz) and of Section 7e of the
German Social Security Code IV (Sozialgesetzbuch IV), and the pledge to former
or current managing directors of insurance claims covering a shortfall in the
relevant persons’ pension entitlements insured by the German Borrower B;

 

(d)                                 Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s, processors’ and vendors’ liens and
other similar liens, incurred in good faith in the ordinary course of business
and securing obligations which are incurred in the ordinary course of business
and are not overdue for a period of more than thirty (30) days or which are
being contested in good faith by appropriate, diligently pursued proceedings as
to which the Loan Parties or any of their Subsidiaries, as the case may be,
shall, to the extent required by GAAP, consistently applied, have set aside on
its books adequate reserves;

 

(e)                                  Liens securing the payment of Taxes that
are not delinquent, are permitted by Section 5.02 hereof, or are being
diligently contested in good faith by appropriate proceedings and as to which
adequate reserves have been established in accordance with GAAP; provided,
however, that a Reserve against Domestic Availability or German Availability, as
applicable, will be established in an amount equal to the aggregate amount of
any and all such Taxes which are being diligently contested;

 

(f)                                   Zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or minor irregularities of title (and with respect to leasehold
interests, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or owner of the leased property, with or without consent of the lessee)
which do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;

 

(g)                                  Liens securing the performance of bids,
tenders, leases, contracts (other than for the repayment of borrowed money),
statutory obligations, surety, customs and appeal bonds and other obligations of
like nature, incurred as an incident to and in the ordinary course of business,
including without limitation security given in the ordinary course of business
to a public utility, a municipality, or a governmental or other public authority
where required by such utility, municipality or governmental or public authority
in connection with the operations of any Loan Party, in each case in an amount
not to exceed $5,000,000 and not secured by Inventory or Receivables;

 

140

--------------------------------------------------------------------------------


 

(h)                                 Purchase money Liens securing the
Indebtedness permitted by Section 6.01(c) above, provided, as a result of the
creation of any such Lien, (i) no Default or Event of Default shall have
occurred, (ii) the principal amount of such Lien does not exceed 100% of the
purchase price of the asset acquired with such permitted Indebtedness plus
accrued interest on such Indebtedness plus protective advances made by the
holder of such permitted Indebtedness, and (iii) such Lien shall not apply to
any other Property other than the asset acquired with such purchase money
Indebtedness;

 

(i)                                     Liens in favor of any Loan Party
securing any Indebtedness permitted pursuant to Section 6.01(f) hereof;

 

(j)                                    Liens arising from judgments, orders, or
other awards not constituting an Event of Default;

 

(k)                                 Liens upon Property (i) acquired by the Loan
Parties after the Effective Date, (ii) purchased in whole or in substantial part
(in no event less than 75% of the aggregate purchase price) with proceeds of
Indebtedness permitted pursuant to Section 6.01(k) hereof, which Liens secure
only such Indebtedness, and (iii) which Property, in the reasonable discretion
of the Administrative Agent, can be readily removed from the facility on which
it is located at a commercially reasonable cost and without any damage (other
than de minimus damage) or impairment (other than de minimus impairment) of the
use, functionality or value of such facility;

 

(l)                                     all rights reserved to or vested in any
Governmental Authority by the terms of any lease, franchise, grant or permit
held by any Loan Party or by any statutory provision to terminate any such
lease, license, franchise, grant or permit or to require annual or periodic
payments as a condition of the continuation thereof, or to distrain against or
to obtain a Lien on any Property of any Loan Party in the event of failure to
make such annual or other periodic payments;

 

(m)                             Liens upon cash or Permitted Investment
Securities in an amount not to exceed $5,000,000 at any time to secure
obligations of any Loan Party or Loan Parties under any Swap Agreement, where
such obligations do not constitute Swap Agreement Obligations;

 

(n)                                 rights of tenants, subtenants, licensees or
other parties in possession, if any, but only (i) as tenants or licensees or
otherwise to the extent of their possessory rights or interests and (ii) so long
as such rights do not, in the aggregate, materially detract from the value of
the Properties of the Loan Parties or materially impair the use thereof in the
operation of the business of the Loan Parties;

 

(o)                                 with respect to any lease of any Leasehold
Property entered into in accordance with the terms hereof, the rights of the
landlord to such leased property and the terms and conditions contained in the
corresponding lease, but only so long as such Loan Party is current with respect
to payment of all rent and other amounts due to such landlord under such lease;

 

(p)                                 any encumbrance for which adequate title
insurance is provided against losses that may be suffered by the Administrative
Agent and the Lenders, which insurance is reasonably acceptable to the
Administrative Agent;

 

141

--------------------------------------------------------------------------------

 

(q)                                 (i) any Lien arising under the general terms
and conditions of banks or Sparkassen (Allgemeine Geschäftsbedingungen der
Banken oder Sparkassen) with whom any German Loan Party maintains a banking
relationship in the ordinary course of business and (ii) Liens of a collecting
bank arising in the ordinary course of business under Section 4-208 of the UCC
in effect in the relevant jurisdiction covering only the items being collected
upon;

 

(r)                                    Liens securing Indebtedness permitted
under Section 6.01(o); and

 

(s)                                   other Liens securing the payment of
obligations, other than Indebtedness or Swap Agreement Obligations, in an amount
not to exceed $5,000,000 at any time outstanding; provided, that such Liens are
not upon Inventory, Receivables, Eligible Equipment, Eligible Real Estate, or
deposit accounts;

 

provided, however, notwithstanding anything contained above in this Section 6.02
to the contrary, (i) if any of the permitted Liens are of the type that are
being contested in good faith by appropriate proceedings as to the Loan Parties,
the Indebtedness giving rise to such contested Lien(s) must be immediately paid
upon commencement of any foreclosure process or proceeding with respect to such
Lien(s) unless the same shall be effectively stayed or a surety bond or title
insurance with respect thereto (which is reasonably satisfactory in all respects
to the Administrative Agent), is posted; and (ii) in no event will the Loan
Parties create or suffer to exist any Lien upon any Equity Interests of their
existing or future Subsidiaries or upon any Equity Interests of NP International
HoldCo, NP International, or FinCo (other than Liens in favor of the
Administrative Agent as security for the Secured Obligations).

 

SECTION 6.03                                      Contingent Liabilities. 
Create, incur, suffer or permit to exist, directly or indirectly, any Contingent
Obligations, other than:

 

(a)                                 The Obligations of each Guarantor to the
Administrative Agent and the Lenders under the terms of any Guaranty;

 

(b)                                 Any Contingent Obligations of the Loan
Parties under any Swap Agreement Obligations permitted by Section 6.01(i) above;

 

(c)                                  The guarantees by the Loan Parties of any
obligations of any other Loan Party that are not prohibited by this Agreement or
of any Indebtedness of any other Loan Party if such Indebtedness so guaranteed
is permitted under the terms of Section 6.01 above;

 

(d)                                 The guarantees by any Loan Party of
Indebtedness of any Excluded Subsidiaries, provided, that, at all times any such
guaranty is in effect the maximum amount of such guaranteed Indebtedness shall
be deemed to be an Investment in an Excluded Subsidiary on the date such
guaranty is entered into, and any such Investment must be permitted under
Section 6.07 hereof (whether through one or a combination of the clauses thereof
so long as such amounts aggregate to such maximum amount);

 

(e)                                  Any guarantee by the Company of NP
International’s obligations under the NP International Lease, if such guarantee
is required by the landlord under the NP International Lease; and

 

142

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

(f)                                   ***.

 

SECTION 6.04                                      Mergers, Consolidations and
Dispositions and Acquisitions of Assets.  In any single transaction or series of
related transactions, directly or indirectly:

 

(a)                                 Wind up its affairs, liquidate or dissolve;

 

(b)                                 Be a party to any merger or consolidation;

 

(c)                                  (i) Sell, convey, lease, transfer or
otherwise dispose of all or any portion of the Property (except for (A) the sale
of Inventory in the ordinary course of business, and (B) the utilization of cash
in the ordinary course of business and for a purpose not prohibited by this
Agreement or the other Loan Documents) of any Loan Party, or agree to take any
such action, or (ii) permit any Excluded Subsidiary to sell, convey, lease,
transfer or otherwise dispose of all or any substantial portion of the Property
(except for (A) the sale of Inventory in the ordinary course of business, and
(B) the utilization of cash in the ordinary course of business and for a purpose
not prohibited by this Agreement or the other Loan Documents) of such Excluded
Subsidiary, or permit any Excluded Subsidiary to agree to take any such action;

 

(d)                                 Sell, assign, pledge, transfer or otherwise
dispose of, or in any way part with control of, any Equity Interests of any of
its Subsidiaries (including any Excluded Subsidiary) or any Indebtedness or
obligations of any character of any of its Subsidiaries (including any Excluded
Subsidiary), or permit any such Subsidiary (including any Excluded Subsidiary)
to do so with respect to any Equity Interests of any other subsidiary or any
Indebtedness or obligations of any character of any Loan Party or any of their
Subsidiaries (including any Excluded Subsidiary), or permit any of its
Subsidiaries (including any Excluded Subsidiary) to dissolve or liquidate, or to
issue any additional Equity Interests other than to the Loan Parties;

 

(e)                                  Take any board of director or shareholder
action with a view toward dissolution, liquidation or termination; or

 

(f)                                   Purchase or otherwise acquire, directly or
indirectly, in a single transaction or a series of related transactions, all or
a substantial portion of the assets of any Person or any Equity Interests in any
Person;

 

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

 

(1)                                 any Subsidiary of any Loan Party may merge
or consolidate with any Loan Party or any other Subsidiary of any Loan Party,
provided, that if (i) one or more of the entities so merging or consolidating
was a Borrower, and if the surviving entity is not yet a Borrower, such
surviving entity must be a Wholly-Owned Domestic

 

143

--------------------------------------------------------------------------------


 

Subsidiary if such Borrower is a Domestic Borrower or such surviving entity must
be a Wholly-Owned Foreign Subsidiary organized under the laws of Germany if such
Borrower is a German Borrower, and, in each case, such surviving entity shall
simultaneously with such merger, execute and deliver to the Administrative Agent
a Joinder Agreement with respect to this Agreement, together with all requested
Collateral Documents, as required at such time by the Administrative Agent,
appropriately completed in Proper Form, and (ii) one or more of the entities so
merging or consolidating was a Domestic Guarantor or a German Guarantor (and so
long as none of the entities was a Borrower, in which event clause (i) shall
apply), and if the surviving entity is not yet a Domestic Guarantor, such
surviving entity must be a Wholly-Owned Domestic Subsidiary if one of the
entities is a Domestic Guarantor or such surviving entity must be a Wholly-Owned
Foreign Subsidiary if such entity is a German Guarantor, and, in each case, and
such surviving entity shall simultaneously with such merger, execute and deliver
to the Administrative Agent a Guaranty or a Joinder Agreement, together with all
requested Collateral Documents, as required at such time by the Administrative
Agent, appropriately completed in Proper Form;

 

(2)                                 any of the Loan Parties’ Subsidiaries may
sell, lease, transfer or otherwise dispose of any of its assets to a Loan Party
or any other Wholly-Owned Subsidiary of a Borrower, provided, that if (i) the
entity selling, leasing, transferring or otherwise disposing of its assets is a
Borrower, and if the entity to whom the sale, lease, transfer or other
disposition was made is not a Borrower, such entity must be a Wholly-Owned
Domestic Subsidiary if such Borrower is a Domestic Borrower or such surviving
entity must be a Wholly-Owned Foreign Subsidiary if such Borrower is a German
Borrower, and, in each case, such entity shall simultaneously with such lease,
transfer or disposition, execute and deliver to the Administrative Agent a
Joinder Agreement, together with all requested Collateral Documents, as required
at such time by the Administrative Agent, appropriately completed in Proper
Form, and (ii) the entity selling, leasing, transferring or otherwise disposing
of its assets is a Domestic Guarantor or a German Guarantor, and if the entity
to whom the sale, lease, transfer or other disposition was made is not a
Borrower, Domestic Guarantor or a German Guarantor, such entity must be a
Wholly-Owned Domestic Subsidiary if one of the entities is a Domestic Guarantor
or such surviving entity must be a Wholly-Owned Foreign Subsidiary if such
entity is a German Guarantor, and, in each case, such entity shall
simultaneously with such lease, transfer or disposition, execute and deliver to
the Administrative Agent a Guaranty or a Joinder Agreement, together with all
requested Collateral Documents, as required at such time by the Administrative
Agent, appropriately completed in Proper Form;

 

144

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

(3)                                 any Subsidiary may be dissolved or
liquidated, so long as such dissolution or liquidation results in all assets of
such Subsidiary being owned by a Loan Party or a Wholly-Owned Subsidiary;
provided, that if (i) the entity dissolving or liquidating is a Borrower, and if
the entity to whom all assets of such dissolving or liquidating entity are
transferred is not yet a Borrower, such entity must be a Wholly-Owned Domestic
Subsidiary if such Borrower is a Domestic Borrower or such surviving entity must
be a Wholly-Owned Foreign Subsidiary if such Borrower is a German Borrower, and,
in each case, such entity shall simultaneously with such transfer execute and
deliver to the Administrative Agent a Joinder Agreement, together with all
requested Collateral Documents, as required at such time by the Administrative
Agent, appropriately completed in Proper Form, and (ii) the entity dissolving or
liquidating is a Domestic Guarantor or a German Guarantor, and if the entity to
whom all assets of such dissolving or liquidating entity are transferred is not
yet a Borrower, Domestic Guarantor or a German Guarantor, such entity must be a
Wholly-Owned Domestic Subsidiary if one of the entities is a Domestic Guarantor
or such surviving entity must be a Wholly-Owned Foreign Subsidiary if such
entity is a German Guarantor, and, in each case, such entity shall
simultaneously with such transfer execute and deliver to the Administrative
Agent a Guaranty or a Joinder Agreement, together with all requested Collateral
Documents, as required at such time by the Administrative Agent, appropriately
completed in Proper Form;

 

(4)                                 (A) any of the Loan Parties may (i) sell,
exchange or otherwise dispose of Permitted Investment Securities in the ordinary
course of business; (ii) terminate, surrender or sublease a lease of real
Property in the ordinary course of business; (iii) sell or otherwise dispose of
equipment and fixtures that are obsolete, worn out or no longer needed in the
business of the Loan Parties; (iv) sell, exchange, lease, transfer or otherwise
dispose of (in each case for reasonably equivalent value) real Property having a
fair market value not to exceed the sum of (1) $2,000,000 for all such
transactions in the aggregate in any calendar year; plus (2) the excess (if any)
of $2,000,000 over the amount of dispositions pursuant to this
clause (A) (v) consummated in the immediately preceding calendar year; and
(v) sell or otherwise dispose of, for fair and adequate consideration any other
equipment and fixtures having a fair market value not to exceed $1,000,000 in
the aggregate during the period from the Effective Date through the Maturity
Date; provided that, during a Cash Dominion Period, all net proceeds of any and
all of the foregoing shall be paid to the Administrative Agent for application
in accordance with Section 2.18; (B) ***; and (C) any

 

145

--------------------------------------------------------------------------------


 

Excluded Subsidiaries that are not directly or indirectly wholly-owned by the
Company may issue Equity Interests from time to time to holders of minority
interests in its Equity Interests, provided that after giving effect to such
issuance, such Excluded Subsidiary will remain majority owned directly or
indirectly by the Company.

 

(5)                                 (i) to the extent any Collateral is sold or
otherwise permanently disposed of as permitted by this Section 6.04, such
Collateral shall be sold or otherwise disposed of free and clear of the Liens of
the Collateral Documents and the Administrative Agent shall take such actions,
including executing and filing appropriate releases, as are appropriate in
connection therewith, and no approval of any of Lenders shall be required
therefor, and (ii) to the extent any Collateral is leased as permitted by this
Section 6.04, the Company or the applicable Loan Party may request that the
Administrative Agent enter into a subordination, non-disturbance and attornment
agreement in form and substance acceptable to the related lessee and to the
Administrative Agent, as applicable (and no approval of any of the Lenders shall
be required therefor) and the Administrative Agent may require the delivery of
Collateral Documents, including without limitation, a collateral assignment of
lease, in form and substance reasonably acceptable to it; and

 

(6)                                 the Loan Parties may purchase or otherwise
acquire all or a substantial portion of the assets of one or more Persons, or
any Equity Interests in any Person; provided, that, (i) such transaction or
series of transactions is not otherwise prohibited hereunder, (ii) the Loan
Parties comply with the requirements of this Agreement, including without
limitation Section 5.10, in connection with such transaction or series of
transactions, (iii) the aggregate purchase price (including merger
consideration, if applicable) paid by the Loan Parties in any transaction or
series of transactions under this Section 6.04(6) does not exceed $150,000,000
in any twelve month period or $300,000,000 in the aggregate for all transactions
under this Section 6.04(6) consummated after the Effective Date, (iv) the
Aggregate Availability immediately after giving effect to the completion of any
transaction or series of transactions under this Section 6.04(6) shall not be
less than $25,000,000 on a pro forma basis (and the applicable Borrower
Representative shall provide the Administrative Agent with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent) including all consideration given in connection with such transaction or
series of transactions as having been paid in cash at the time of the initial
completion of any such transaction or series of transactions, and (v) the Fixed
Charge Coverage Ratio for the Company and its Subsidiaries (after giving effect
to such transaction or series of transactions, including, to the extent
applicable, the retirement of any Indebtedness occurring, or irrevocable notice
of the redemption, prepayment or purchase of which Indebtedness is given,
substantially contemporaneously with the

 

146

--------------------------------------------------------------------------------


 

consummation of such transaction or transactions) shall be greater than 1.15 to
1.00 for the most recently completed four quarter period assuming that for
purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner acceptable to the Administrative
Agent) such transaction or series of transactions occurred on the first day of
such applicable period.

 

SECTION 6.05                                      Nature of Business. 
Materially change the nature of its business or enter into any business which is
substantially different from the business in which it is engaged as of the
Effective Date, except for entry into related businesses that do not in the
aggregate substantially change the overall composition of the Loan Parties’ and
their Subsidiaries’ respective businesses; provided that the Loan Parties shall
not be required to remain in the timber or pulp business.

 

SECTION 6.06                                      Transactions with Related
Parties.  Except for any Permitted Affiliate Transactions and other transactions
specifically permitted by Section 6.04 or Section 6.07, enter into any other
transaction, contract, license or agreement of any kind with any Affiliate,
officer or director of any Loan Party or any of their Subsidiaries, unless such
transaction, contract or agreement is made upon terms and conditions not less
favorable to such Person than those which could have been obtained from wholly
independent and unrelated third parties.

 

SECTION 6.07                                      Investments, Loans.  Make,
directly or indirectly, any Investment in or loan or advance to any Person, or
make any commitment to make such loan, advance or Investment, except:

 

(a)                                 Equity Interests of any Domestic Loan Party
or German Loan Party acquired or issued in accordance with the other provisions
of this Agreement, including without limitation, the provisions of Section 5.10
above, or Equity Interests of any other Subsidiary (including any Excluded
Subsidiary) with the prior written consent of the Administrative Agent;

 

(b)                                 Permitted Investment Securities;

 

(c)                                  loans otherwise permitted by the provisions
of Section 6.01(f) above;

 

(d)                                 loans to employees of any Loan Party made in
the ordinary course of business, so long as the aggregate amount of all such
loans outstanding at any time does not exceed $750,000;

 

(e)                                  loans or advances to, or Investments in,
any Loan Party;

 

(f)                                   loans or capital contributions to
(i) Neenah Menasha Water and Power Company in an aggregate amount not to exceed
$500,000 in any twelve (12)-month period, and (ii) Neenah Canada in an aggregate
amount not to exceed $2,500,000 in any twelve (12)-month period;

 

(g)                                  Inter-Company Loans;

 

(h)                                 Investments in NP International HoldCo made
prior to December 31, 2006 in order to finance the 2006 Acquisition of Neenah
Germany;

 

147

--------------------------------------------------------------------------------


 

(i)                                     other loans, advances or Investments in
FinCo, NP International and NP International HoldCo in an aggregate amount not
to exceed €250,000 at any time outstanding;

 

(j)                                    any expenses, including, without
limitation, insurance and workers compensation expenses, reasonably incurred by
the Company in the ordinary course of business on a “blanket” or “umbrella”
basis for benefit of the Loan Parties, NP International HoldCo and NP
International;

 

(k)                                 any Letter of Credit issued pursuant to
Section 2.06 of this Agreement, to the extent it may directly or indirectly
benefit NP International HoldCo and NP International, or either of them;

 

(l)                                     any guarantee by the Company of NP
International’s obligations under the NP International Lease, if such guarantee
is required by the landlord under the NP International Lease;

 

(m)                             [Reserved];

 

(n)                                 Investments in the Excluded Subsidiaries as
of the Effective Date;

 

(o)                                 the Investments by German Borrower B in AIM
Filtertech, including future Investments (if any) in connection with the
exercise of German Borrower B’s option to acquire an additional twenty percent
(20%) of the Equity Interests in such company so long as the total Investment by
German Borrower B with respect thereto does not exceed $10,000,000;

 

(p)                                 any Investments made from time to time by
German Borrower B in Neenah Gessner Unterstützungskasse GmbH, consistent with
past practice, to fulfill pension plan obligations of German Borrower B to
former employees that have been historically funded through Neenah Gessner
Unterstützungskasse GmbH and payments to Neenah Gessner Unterstützungskasse GmbH
according to the benefit plans dated December 22, 1997 and September 21, 2005 so
long as the total Investment by German Borrower B with respect thereto does not
exceed €200,000 in the aggregate for any fiscal year; and

 

(q)                                 other loans, advances or Investments not
covered by clauses (a) through (p) above, in any aggregate amount not to exceed
$15,000,000 at any time outstanding.

 

SECTION 6.08                                      ERISA Compliance; Foreign
Pension Plan Compliance.

 

(a)                                 At any time engage in any Prohibited
Transaction with respect to a Plan which could reasonably be expected to result
in a material liability; or permit any Plan to be terminated in a manner which
could result in the imposition of a Lien on any Property of any Loan Party or
any of their Subsidiaries pursuant to ERISA.

 

(b)                                 Engage in any transaction in connection with
which any Loan Party or any Subsidiary thereof would or could reasonably be
expected to be subject to either a material civil penalty assessed pursuant to
the provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code.

 

148

--------------------------------------------------------------------------------


 

(c)                                  Terminate any Plan in a “distress
termination” under Section 4041 of ERISA, or take any other action which could
reasonably be expected to result in a material liability of any Loan Party or
any Subsidiary thereof to the PBGC.

 

(d)                                 Fail to make payment when due of all amounts
which, under the provisions of any Plan, any Loan Party or any Subsidiary
thereof is required to pay as contributions thereto, or, with respect to any
Plan, fail to satisfy the minimum funding standard (as described in Section 302
of ERISA and Section 412 of the Code), whether or not waived, with respect
thereto.

 

(e)                                  Adopt an amendment to any Plan restricted
by Section 436 of the Code.

 

(f)                                   Engage in any transaction in connection
with which any Loan Party or any Subsidiary thereof would or could reasonably be
expected to be subject to a material liability or material civil or tax penalty
with respect to any Foreign Pension Plan.

 

(g)                                  Cause or permit any Foreign Pension Plan to
be terminated in a manner which could result in the imposition of a Lien on any
Property of any Loan Party or any of their Subsidiaries.

 

SECTION 6.09                                      Trade Credit Extensions. 
Extend credit to customers other than normal and prudent extensions of trade
credit for goods and services in the ordinary course of business.

 

SECTION 6.10                                      Change in Accounting Method. 
Make or permit any change in accounting method or financial reporting practices
except as may be required by GAAP or German GAAP (as applicable), in each case
as in effect from time to time.

 

SECTION 6.11                                      Redemption, Dividends, Equity
Interests Issuance, Distributions and Payments.  At any time:

 

(a)                                 Redeem (whether as a result of mandatory or
optional redemption obligations or rights), purchase, retire or otherwise
acquire, directly or indirectly, any Equity Interests or any warrants or other
similar instruments issued by any Loan Party or any Subsidiary thereof, except
Stock Repurchases, so long as (i) no Default or Event of Default exists on the
trade date for the applicable Stock Repurchase, or would result from such
purchase, (ii) the aggregate amount of such Stock Repurchases does not exceed
$10,000,000 in the aggregate for any fiscal year of the Company commencing on or
after January 1, 2015 (exclusive of amounts paid prior to January 1, 2015);
provided that there will be no cap on the amount of the Stock Repurchases so
long as the Payment Condition is satisfied both before and after giving effect
to such Stock Repurchase and (iii) such Stock Repurchase has been duly
authorized by the Company’s board of directors;

 

(b)                                 Declare or pay, directly or indirectly, any
dividend or distribution, except (i) dividends and distributions paid to a Loan
Party which is a direct parent of the Loan Party paying a dividend or
distribution, and any dissolution and distributions of profits, profit reserves
or capital reserves by German Borrower A to its limited partner, NP
International (including, but not limited to, the distribution to be made by the
German Borrower Representative to NP International from proceeds of the initial
German Tranche Revolving Borrowing hereunder), (ii)

 

149

--------------------------------------------------------------------------------


 

non-cash dividends paid to the holders of any Equity Interests of the Company in
the form of additional Equity Interests of the Company, (iii) EAV Distributions
so long as such EAV Distribution is validly payable pursuant to the applicable
German EAV and (iv) Cash Dividends to the holders of any Equity Interests of the
Company, so long as (A) no Default or Event of Default exists on the date that
the applicable Cash Dividend is declared or paid, or would result from the
payment thereof, (B) the amount of such Cash Dividends paid during any twelve
(12) consecutive months does not exceed $25,000,000 in the aggregate; provided
that there will be no cap on the amount of the Cash Dividends so long as the
Payment Condition is satisfied both before and after giving effect to the
payment of such Cash Dividends, (C) such Cash Dividend is legally declared and
payable, and (D) the Company shall have (x) given the Administrative Agent at
least five (5) Business Days prior written notice specifying the amount and date
of such proposed Cash Dividend and, (y) if required by the Administrative Agent,
submitted a certificate of a Responsible Officer setting forth reasonably
detailed calculations demonstrating compliance with the Payment Condition and
certifying that the other conditions set forth in this clause (b) have been
satisfied;

 

(c)                                  Make any other distribution of any
Property, cash, securities or a combination thereof, with respect to (whether by
reduction of capital or otherwise) any of its Equity Interests except as
permitted in Section 6.11(b) above or in connection with the dissolution and
liquidation of any Loan Party or any subsidiary of a Loan Party that is not
prohibited by this Agreement;

 

(d)                                 Set apart any money for a sinking fund or
other analogous fund for any dividend or other distribution on its Equity
Interests or for any redemption, purchase, retirement, or other acquisition of
any of its Equity Interests;

 

(e)                                  Except as provided in clause (f) below,
redeem (whether as a result of mandatory or optional redemption obligations or
rights), purchase, defease or retire for value, or make any principal payment
on, any Subordinated Indebtedness, prior to the Maturity Date (other than any
non-cash conversion to equity and any principal payments on Indebtedness owed by
a Loan Party to another Loan Party permitted under Section 6.01(f));

 

(f)                                   Make any principal or interest payment on,
any Inter-Company Loan contemplated by clause (e) of the definition of
Inter-Company Loan, prior to the Maturity Date, unless no Default or Event of
Default exists on the date that such payment is made, or would result from such
payment; or

 

(g)                                  Increase the registered share capital of a
German Loan Party (other than German Borrower A) without the prior written
consent of the Administrative Agent.

 

SECTION 6.12                                      Fixed Charge Coverage Ratio. 
Permit the Fixed Charge Coverage Ratio of the Company and its Subsidiaries to be
less than 1.1 to 1.0 as of the last day of any fiscal quarter for the four
quarter period ending on such day, such ratio to be tested with respect to the
most recently ended fiscal quarter during any FCCR Test Period.

 

150

--------------------------------------------------------------------------------


 

SECTION 6.13                                      Sale of  Receivables.  Except
as set forth on Schedule 6.13, sell, assign, discount, transfer or otherwise
dispose of any Receivables, promissory notes, drafts or trade acceptances or
other rights to receive payment held by it, with or without recourse.

 

SECTION 6.14                                      Sale and Lease-Back
Transactions.  Enter into any arrangement, directly or indirectly, with any
Person whereby any Loan Party shall sell or transfer any Property, real or
personal, which is used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which such Loan Party intends to use for substantially the same purpose or
purposes as the Property being sold or transferred, except for the sale of
Property, the aggregate value of which does not exceed $5,000,000 during the
term of this Agreement, so long as (i) no Default or Event of Default then
exists or would exist immediately after giving effect to such sale, and
(ii) during a Cash Dominion Period, the net proceeds of such sale are used to
prepay Loans pursuant to Section 5.15 (subject to the limitations in
Section 5.15(g)).

 

SECTION 6.15                                      Change of Name or Place of
Business.  Permit any Loan Party to change its address, name, identity, type of
organization, corporate structure (e.g. by merger, consolidation, change in
corporate form or otherwise), jurisdiction of organization, location of its
chief executive office or principal place of business or the place it keeps its
material books and records, unless the applicable Borrower Representative has
(a) notified the Administrative Agent of such change in writing at least ten
(10) Business Days before the effective date of such change, (b) taken such
action, reasonably satisfactory to the Administrative Agent, to have caused the
Liens against all Collateral in favor of the Administrative Agent for the
ratable benefit of the Secured Parties to be at all times fully perfected and in
full force and effect and (c) delivered such certificates of Governmental
Authorities as the Administrative Agent may require substantiating such change.

 

SECTION 6.16                                      Restrictive Agreements.  Other
than as provided in this Agreement, the Senior Note Documents and the Additional
Senior Note Documents (but only to the extent the conditions and restrictions in
the Additional Senior Note Documents are no more restrictive than those
restrictions and conditions in the Senior Note Documents), directly or
indirectly (a) agree to restrict or condition (i) the payment of any dividends
or other distributions to any Loan Party; (ii) the payment of any Indebtedness
owed to any Loan Party; (iii) the making of any loans or advances to any Loan
Party; or (iv) the transfer of any of its properties or assets to any Loan
Party, or (b) cause any Excluded Subsidiary to agree to restrict or condition
the payment of any dividends or other distributions to any Excluded Subsidiary
or to any Loan Party to the extent such condition or restrictions would prohibit
the distribution of amounts necessary to pay the interest accruing on the
Inter-Company Loans.

 

SECTION 6.17                                      Tax Classification.  Elect,
without the prior consent of the Administrative Agent, a different
classification for United States federal tax purposes than the classification
that such Loan Party, or such Subsidiary, as the case may be, had when such
Person became a party to this Agreement or any other Loan Document.

 

SECTION 6.18                                      Deposit Accounts. 
(a) Establish any additional deposit accounts for any purpose (i) which are not
listed in Section II of the Perfection Certificate (as updated from time to time
pursuant to the terms hereof) and (ii) unless such additional deposit accounts
are

 

151

--------------------------------------------------------------------------------

 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

Controlled Accounts; (b) allow any of the Company’s foreign exchange accounts
identified in Section II of the Perfection Certificate, each with Bank of
America, N.A., to remain open or to be reopened, or to hold any funds of any
Loan Party, unless such foreign exchange accounts are covered by a Tri-Party
Agreement containing arrangements satisfactory to the Administrative Agent with
respect to such accounts, or (c) allow the aggregate balance of one or more
deposit accounts heretofore or hereafter established in the ordinary course of
business as part of the administration of employee benefits and not subject to a
Tri-Party Agreement to exceed $600,000 (other than deposit accounts of any Loan
Party held with a Lender which deposit accounts solely receive funds from
deposit accounts that are subject to Tri-Party Agreements).

 

SECTION 6.19                                      Organizational Documents; Tax
Sharing Agreements.  Modify any of their Organizational Documents *** in a
manner that is adverse to the Lenders; or enter into any tax sharing agreement
that is, or modify any tax sharing agreement in a manner that is, adverse to the
Lenders.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01                                      Events of Default Without
Automatic Acceleration.  If any of the following events (collectively with the
events described in Section 7.02, the “Events of Default”) shall occur and be
continuing, then the Administrative Agent may (and, if directed by the Required
Lenders, shall), by written notice (or facsimile notice) to the Borrower
Representatives, take any or all of the following actions at the same or
different times:  (i) accelerate the Maturity Date and declare the Loans, all LC
Exposure and all other Secured Obligations then outstanding to be, and thereupon
the Loans, said LC Exposure and all other Secured Obligations shall forthwith
become, immediately due and payable, without further notice of any kind, notice
of intention to accelerate, presentment and demand or protest, or other notice
of any kind all of which are hereby expressly waived by each Loan Party;
(ii) terminate all or any portion of the Aggregate Commitments and any
obligation to issue any additional Letters of Credit; (iii) demand that the Loan
Parties provide the Administrative Agent, for the ratable benefit of the Secured
Parties, and the Loan Parties jointly and severally agree upon such demand to,
provide cash collateral in an amount equal to 105% of the aggregate LC Exposure
then outstanding, pursuant to Section 2.06(j); and (iv) exercise any and all
other rights pursuant to the Loan Documents or available under applicable law:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)                                 any Borrower shall fail to pay (i) any
interest on any Loan or any fee payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of two (2) Business Days or (ii) any other amount (other

 

152

--------------------------------------------------------------------------------


 

than an amount referred to in clause (a) or clause (b)(i) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days; or

 

(c)                                  (i) any Loan Party (A) shall fail to pay
when due, or within any applicable period of grace, any other Indebtedness
(excluding Indebtedness outstanding hereunder) in excess of $5,000,000 in
principal amount unless such payment is being contested in good faith (by
appropriate proceedings) and adequate reserves have been provided therefor, or
(B) shall default (beyond any applicable grace and curative periods) in any
other manner with respect to any other Indebtedness (excluding Indebtedness
outstanding hereunder) in excess of $5,000,000 in principal amount if the effect
of any such default or event of default shall be to accelerate or to permit the
holder of any such other Indebtedness, at its option, to accelerate the maturity
of such Indebtedness prior to the stated maturity thereof; or

 

(d)                                 any representation or warranty made or
deemed made by or on behalf of any Loan Party in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made (or, in the case of any
representation or warranty which is already subject to a materiality qualifier,
such representation or warranty shall prove to have been incorrect in any
respect when made or deemed made); or

 

(e)                                  except as provided in clause (f) and clause
(g) below, Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Loan Party or any of their Subsidiaries pursuant to the terms
of any provision of this Agreement or any other Loan Document, and such Default
remains uncured fifteen (15) Business Days after the earlier to occur of (i) the
Administrative Agent giving written notice of such Default to the applicable
Borrower Representative or (ii) any Responsible Officer of any Loan Party or any
of their Subsidiaries acquired actual knowledge of the existence of such
Default; or

 

(f)                                   Default shall occur in the punctual and
complete performance or observance of any covenant, condition or agreement to be
observed or performed on the part of any Loan Party or any of their Subsidiaries
pursuant to the terms of Section 5.03 or Section 5.11 hereof (other than
Section 5.03(f) through Section 5.03(i)) and such Default remains uncured for
two (2) Business Days; or

 

(g)                                  Default shall occur in the punctual and
complete performance or observance of any covenant, condition or agreement to be
observed or performed on the part of any Credit Party or any of their
Subsidiaries pursuant to the terms of Section 5.02, Section 5.03(f) through
Section 5.03(i), Section 5.09, Section 5.21 or Article VI hereof; or

 

(h)                                 final judgment or judgments (or any decree
or decrees for the payment of any fine or any penalty) for the payment of an
uninsured money award in excess of $2,000,000 in the aggregate shall be rendered
against any Loan Party, and the same shall remain undischarged and

 

153

--------------------------------------------------------------------------------


 

unpaid for a period of thirty (30) days during which execution shall not be
effectively stayed or bonded; or

 

(i)                                     any Loan Party or any of their
Subsidiaries shall have concealed, removed, or permitted to be concealed or
removed, any part of its Property, with intent to hinder, delay or defraud its
creditors or any of them, or made or suffered a transfer of any of its Property
which is or could reasonably be expected to be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or

 

(j)                                    any of the following shall occur where
such occurrence could reasonably be expected to result in any material
liability:  (i) an ERISA Event shall have occurred with respect to a Plan;
(ii) any other event or condition exists which might, in the opinion of the
Administrative Agent, constitute grounds under the provisions of Section 4042 of
ERISA for the termination of or the appointment of a trustee to administer any
Plan by the PBGC; (iii) any Loan Party or any ERISA Affiliate fails to pay the
full amount of an installment required under Section 430(j) of the Code;
(iv) any Prohibited Transaction involving any Plan or (v) any Loan Party or any
of its Subsidiaries shall have been notified by the trustees of a Foreign
Pension Plan that such Loan Party or its Subsidiaries has incurred a material
debt or is otherwise liable to pay any other amount in respect of a Foreign
Pension Plan that could reasonably be expected to cause a Material Adverse
Effect; or

 

(k)                                 this Agreement, any of the Collateral
Documents or any other Loan Document, or any material provision thereof, shall
for any reason cease to be, or shall be asserted by any Loan Party not to be, a
legal, valid and binding obligation of any Loan Party, enforceable in accordance
with its terms, or the Lien purported to be created by any of the Collateral
Documents shall for any reason cease to be, or be asserted by any Loan Party not
to be, a valid, first priority perfected Lien against any material portion of
the Collateral (except to the extent otherwise permitted under this Agreement or
any of the Collateral Documents); or

 

(l)                                     any Loan Party or any of its
Subsidiaries which is a party to any Tri-Party Agreement fails to perform and
observe, and/or cause to be performed and observed, all material covenants,
provisions and conditions to be performed, discharged and observed by such Loan
Party or Subsidiary under the terms of any Tri-Party Agreement; or

 

(m)                             any financial institution (other than Chase)
which is a party to any Tri-Party Agreement fails to perform and observe, and/or
cause to be performed and observed, all material covenants, provisions and
conditions to be performed, discharged and observed by such financial
institution under the terms of any Tri-Party Agreement and such failure remains
uncured (or such defaulting financial institution and applicable Tri-Party
Agreement is not replaced by the Loan Parties with a substitute financial
institution and replacement Tri-Party Agreement both reasonably acceptable to
the Administrative Agent) five (5) Business Days after the Administrative Agent
gives written notice of such failure to the applicable Borrower Representative;
or

 

(n)                                 A Change of Control shall occur.

 

154

--------------------------------------------------------------------------------


 

SECTION 7.02                                      Events of Default With
Automatic Acceleration.  In addition, if any of the following events shall
occur, then (i) the Loans, the LC Exposure and all other Secured Obligations
then outstanding and payable hereunder shall automatically, without demand,
presentment, protest, notice of intent to accelerate, notice of acceleration or
other notice to any Person of any kind, all of which are hereby expressly waived
by each Loan Party, become immediately due and payable and (ii) all Aggregate
Commitments and further obligations to issue any additional Letters of Credit
shall be immediately and automatically terminated:

 

(a)                                 any Loan Party or any of its Subsidiaries
(including any Significant Excluded Subsidiary) shall commence a voluntary
proceeding seeking liquidation, reorganization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency, or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its Property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing; or

 

(b)                                 an involuntary proceeding shall be commenced
against any Loan Party or any of its Subsidiaries (including any Significant
Excluded Subsidiary) seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency, or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official for it or a
substantial part of its Property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of 60 days; or

 

(c)                                  any involuntary order shall be entered in
any proceeding against any Loan Party or any of its Subsidiaries (including any
Significant Excluded Subsidiary) decreeing the dissolution, liquidation or
split-up thereof, and such order shall remain in effect for sixty (60) days; or

 

(d)                                 any Loan Party or any of its Subsidiaries
(including any Significant Excluded Subsidiary) shall admit in writing its
inability to pay its debts as they become due; or

 

(e)                                  any Loan Party or any of their Subsidiaries
shall suffer any writ of attachment or execution or any similar process to be
issued or levied against it or any substantial part of its Property which is not
released, stayed, bonded or vacated within thirty (30) days after its issue or
levy; or

 

(f)                                   any court shall order a meeting of the
creditors, or any class of creditors that includes any of the Secured Parties on
account of any of the Secured Obligations, of any Loan Party or any of their
Subsidiaries, or any Loan Party or any of its Subsidiaries shall request or
apply for any such order, or take any corporate action to authorize any such
request or application; or

 

(g)                                  a German Insolvency Event shall occur in
respect of any German Loan Party.

 

Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies

 

155

--------------------------------------------------------------------------------


 

provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC. No remedy, right or power
conferred upon the Agent or any Lender is intended to be exclusive of any other
remedy, right or power given hereunder or now or hereafter existing at law, in
equity, or otherwise, and all such remedies, rights and powers shall be
cumulative.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01                                      Appointment.  Each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution and amendment of the other Loan Documents
(including, without limitation, intercreditor and subordination agreements), and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions
except as set forth in Section 8.06.  It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

SECTION 8.02                                      Rights as a Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with any Loan Party or any Subsidiary or any Affiliate thereof as if it
were not the Administrative Agent hereunder.

 

SECTION 8.03                                      Duties and Obligations.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and,
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be

 

156

--------------------------------------------------------------------------------


 

liable for the failure to disclose, any information relating to any Loan Party
or any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.04                                      Reliance.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05                                      Actions through Sub-Agents. 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

SECTION 8.06                                      Resignation.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower Representatives.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (and with the approval of the Company so long as no Default has occurred
and is continuing), to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders (and, so long as no Default has occurred and
is continuing, with the approval of the Company) and shall have accepted such
appointment within thirty (30) days after the retiring Administrative

 

157

--------------------------------------------------------------------------------


 

Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor, unless otherwise
agreed by the Company and such successor.  Notwithstanding the foregoing, in the
event no successor Administrative Agent shall have been so appointed and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to hold the Parallel Debt and shall continue
to be vested with such security interest as collateral agent for the benefit of
the Secured Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

SECTION 8.07                                      Non-Reliance.  (a) Each Lender
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the

 

158

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

(b)                                 Each Lender hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent; (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorneys’ fees) incurred by
the Administrative Agent or any such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

SECTION 8.08                                      Other Agency Titles.  None of
the Lenders, if any, identified in this Agreement as a Syndication Agent or
documentation agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or documentation agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

SECTION 8.09                                      Not Partners or Co-Venturers;
Administrative Agent as Representative of the Secured Parties.  (a) The Lenders
are not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

(b)                                 In its capacity, the Administrative Agent is
a “representative” of the Secured Parties within the meaning of the term
“secured party” as defined in the New York Uniform

 

159

--------------------------------------------------------------------------------


 

Commercial Code.  Each Lender authorizes the Administrative Agent to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents.  Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents.  In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

(c)                                  In relation to the German Collateral
Documents, the following additional provisions shall apply:

 

(i)                                     Each Secured Party hereby authorizes and
grants a power of attorney (Vollmacht) to J.P. Morgan Europe Limited to enter
into each of the German Collateral Documents to which it is a party and to take
all action contemplated by such documents.  Any reference in this clause (c) to
the Administrative Agent shall also mean J.P. Morgan Europe Limited, in its
capacity as Administrative Agent with respect to the German Collateral Documents
(in such capacity referred to as the German Collateral Agent in the German
Collateral Documents).  The Administrative Agent with respect to the part of the
Collateral secured pursuant to the German Collateral Documents or any other
security interest in Collateral created under German law (“German Collateral”)
shall:

 

(A)                               hold, administer and realise such German
Collateral that is transferred or assigned by way of security
(Sicherungseigentum/ Sicherungsabtretung) or otherwise granted to it and is
creating or evidencing a non-accessory security right (nicht akzessorische
Sicherheit) in its own name as trustee (Treuhänder) for the benefit of the
applicable Secured Parties; and

 

(B)                               hold, administer and realise any such German
Collateral that is pledged (verpfändet) or otherwise transferred to the
Administrative Agent and is creating or evidencing an accessory security right
(akzessorische Sicherheit) as agent.

 

(ii)                                  With respect to the German Collateral,
each Secured Party hereby authorizes and grants a power of attorney (Vollmacht),
and each future Secured Party by becoming a party to this Agreement or any other
Loan Document authorizes and grants a power of attorney (Vollmacht), to the
Administrative Agent (whether or not by or through employees or agents) to:

 

(A)                               accept as its representative (Stellvertreter)
any pledge or other creation of any accessory security right granted in favor of
such Secured Party in connection with the German Collateral Documents and to
agree to and execute on its behalf as its representative (Stellvertreter) any
amendments and/or alterations to any German Collateral Document or any other
agreement related to such

 

160

--------------------------------------------------------------------------------


 

German Collateral which creates a pledge or any other accessory security right
(akzessorische Sicherheit) including the release or confirmation of release of
such security;

 

(B)                               execute on behalf of itself and the Secured
Parties where relevant and without the need for any further referral to, or
authority from, the Secured Parties or any other person all necessary releases
of any such German Collateral secured under the German Collateral Documents or
any other agreement related to such German Collateral;

 

(C)                               realise such German Collateral in accordance
with the German Collateral Documents or any other agreement securing such German
Collateral;

 

(D)                               make and receive all declarations and
statements and undertake all other necessary actions and measures which are
necessary or desirable in connection with such German Collateral or the German
Collateral Documents or any other agreement securing the German Collateral;

 

(E)                                take such action on its behalf as may from
time to time be authorized under or in accordance with the German Collateral
Documents; and

 

(F)                                 to exercise such rights, remedies, powers
and discretions as are specifically delegated to or conferred upon the Secured
Parties under the German Collateral Documents together with such powers and
discretions as are reasonably incidental thereto.

 

(iii)                               Each of the Secured Parties agrees that, if
the courts of Germany do not recognize or give effect to the trust expressed to
be created by this Agreement or any Loan Document, the relationship of the
Secured Parties to the Administrative Agent shall be construed as one of
principal and agent but, to the extent permissible under the laws of Germany,
all the other provisions of this Agreement shall have full force and effect
between the parties hereto.

 

(iv)                              Each Secured Party hereby ratifies and
approves, and each future Secured Party by becoming a party to this Agreement or
any other Loan Document, ratifies and approves, all acts and declarations
previously done by the Administrative Agent on such Person’s behalf (including,
for the avoidance of doubt, the declarations made by the Administrative Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf and for the
benefit of each Secured Party as future pledgee or otherwise); and

 

(v)                                 For the purpose of performing its rights and
obligations as Administrative Agent and to make use of any authorization granted
under the German Collateral Documents each Secured Party hereby authorizes, and
each future Secured Party by becoming a party to this Agreement or any other
Loan Document, authorizes, the Administrative Agent to act as its agent
(Stellvertreter), and releases the Administrative Agent from any restrictions on
representing several Persons and self-dealing under any applicable law, and in
particular from the restrictions of Section 181 of the German Civil

 

161

--------------------------------------------------------------------------------

 

Code (Bürgerliches Gesetzbuch).  The Administrative Agent has the power to grant
sub-power of attorney, including the release from the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).

 

(d)                                 Subject to Section 9.19 with regard to a
German Loan Party and the German Guaranty Limitations, each Loan Party hereby
irrevocably and unconditionally undertakes (and to the extent necessary
undertakes in advance) to pay to J.P. Morgan Europe Limited, in its capacity as
the German Collateral Agent under the German Collateral Documents, amounts equal
to any amounts owing from time to time by such Loan Party to any Secured Party
under this Agreement any other Loan Document or other relevant document pursuant
to any Secured Obligations as and when those amounts are due under any Loan
Document or other relevant document (such payment undertakings under this
Section 8.09(d) and the obligations and liabilities resulting therefrom being
the “Parallel Debt”).

 

(i)                                     The Administrative Agent shall have its
own independent right to demand payment of the Parallel Debt by the Loan
Parties.  Each Loan Party and the Administrative Agent acknowledge that the
obligations of each Loan Party under this Section 8.09(d) are several, separate
and independent from, and shall not in any way limit or affect, the
corresponding obligations of each Loan Party to any Secured Party under this
Agreement any other Loan Document or other relevant document (the “Corresponding
Debt”) nor shall the amount for which each Loan Party is liable under
Section 8.09(d) be limited or affected in any way by its Corresponding Debt
provided that:

 

(A)                               the Parallel Debt shall be decreased to the
extent that the Corresponding Debt has been irrevocably paid or discharged
(other than, in each case, contingent obligations);

 

(B)                               the Corresponding Debt shall be decreased to
the extent that the Parallel Debt has been irrevocably paid or discharged;

 

(C)                               the amount of the Parallel Debt shall at all
times be equal to the amount of the Corresponding Debt;

 

(D)                               the Parallel Debt will be payable in the
currency or currencies of the Corresponding Debt; and

 

(E)                                for the avoidance of doubt the Parallel Debt
will become due and payable at the same time when the Corresponding Debt becomes
due and payable.

 

(ii)                                  the security granted under any German
Collateral Document with respect to Parallel Debt is granted to the
Administrative Agent in its capacity as sole creditor of the Parallel Debt.

 

(iii)                               Without limiting or affecting the
Administrative Agent’s rights against any Loan Party (whether under this
Agreement or any other Loan Document), each Loan Party acknowledges that:

 

162

--------------------------------------------------------------------------------


 

(A)                               nothing in this Agreement shall impose any
obligation on the Administrative Agent to advance any sum to any Loan Party or
otherwise under any Loan Document; and

 

(B)                               for the purpose of any vote taken under any
Loan Document, the Administrative Agent shall not be regarded as having any
participation or commitment other that those which it has in its capacity as a
Lender.

 

(iv)                              The parties to this Agreement acknowledge and
confirm that the parallel debt provisions contained herein shall not be
interpreted so as to increase the maximum total amount of the Secured
Obligations.

 

(v)                                 The Parallel Debt shall remain effective in
case a third Person should assume or be entitled, partially or in whole, to any
rights of any of the Secured Parties under any of the other Loan Documents, be
it by virtue of assignment, assumption or otherwise; and

 

(vi)                              All monies received or recovered by the
Administrative Agent pursuant to this Agreement and all amounts received or
recovered by the Administrative Agent from or by the enforcement of any security
granted to secure the Parallel Debt shall be applied in accordance with
Section 2.18 of this Agreement.

 

(e)                                  Any reference in this Agreement to Liens
stated to be in favor of the Administrative Agent shall be construed so as to
include a reference to Liens granted in favor of the Administrative Agent in its
capacity as security trustee of Secured Parties.

 

SECTION 8.10                                      Flood Laws.  Chase has adopted
internal policies and procedures that address requirements placed on federally
regulated lenders under the National Flood Insurance Reform Act of 1994 and
related legislation (the “Flood Laws”).  Chase, as administrative agent or
collateral agent on a syndicated facility, will post on the applicable Platform
(or otherwise distribute to each Lender in the syndicate) documents that it
receives in connection with the Flood Laws.  However, Chase reminds each Lender
and Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                      Notices.  (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone or Electronic Systems (and subject in each case to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 

163

--------------------------------------------------------------------------------


 

(i)                                     if to any Loan Party, to the Domestic
Borrower Representative at:

 

Neenah Paper, Inc.
3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia  30005

Attention:  General Counsel

Facsimile:  678-518-3283

 

With a copy to:

Bryan Cave LLP

One Atlantic Center — Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Robert C. Lewinson

Facsimile:  404-420-0623

 

(ii)                                  if to any German Loan Party, to the German
Borrower Representative at:

 

Neenah Services GmbH & Co. KG
Otto-von Steinbeis-Str. 14b

83052 Bruckmühl

Attention:  Geschäftsführer/Managing Director

Facsimile:  +49 (0)8062 703 17411

 

With a copy to:

Neenah Paper, Inc.
3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia  30005

Attention:  General Counsel

Facsimile:  678-518-3283

 

With a copy to:

Bryan Cave LLP

One Atlantic Center — Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Robert C. Lewinson

Facsimile:  404-420-0623

 

(iii)                               if to the Administrative Agent, Swingline
Lender or Issuing Bank, to:

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention: Jennifer Heard
Facsimile: 214-965-2594

 

164

--------------------------------------------------------------------------------


 

and, if to the Administrative Agent, the German Collateral Agent, Swingline
Lender or Issuing Bank in the case of a notice regarding the German Borrowers,
to:

 

J.P. Morgan Europe Limited

Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Fax: +44 (0)20 7777 2360

 

with a copy to:

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention: James A. Markus

Facsimile: 214-999-7836

 

(iv)                              if to any other Lender, to it at its address
or facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by Electronic Systems pursuant
to procedures approved by the Administrative Agent; provided that, the foregoing
shall not apply to notices pursuant to Article II or to compliance and no
Default certificates delivered pursuant to Section 5.03(d) unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each of the
Administrative Agent and each of the Borrower Representatives (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise proscribes, all such notices and other communications (i) sent
to an e mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e mail address as

 

165

--------------------------------------------------------------------------------


 

described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, e mail or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.

 

(c)                                  Any party hereto may change its address,
facsimile number or e mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02                                      Waivers; Amendments.  (a) No
failure or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a

 

166

--------------------------------------------------------------------------------


 

Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in the first sentence of
Section 2.09(f) (with respect to any commitment increase) and in Section 2.24
(with respect to a German Borrower Amendment), neither this Agreement nor any
other Loan Document nor any other provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are party thereto with the consent of the
Required Lenders; provided that, no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender) or increase the Aggregate
Commitment in excess of $250,000,000 without the consent of all Lenders,
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby; provided
that, the default interest rate specified in Section 2.13(d) may be postponed,
delayed, reduced, waived or modified with the consent of the Required Lenders,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby; (iv) change Section 2.18(b) or (d) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender (other than any Defaulting Lender), (v) change the definition of any
Borrowing Base (or any defined terms used therein) in a manner that makes more
credit available, increase the advance rates set forth in the definition of
Borrowing Base or add new categories of eligible assets, in each case, without
the written consent of the Required Lenders, (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender (other than any Defaulting Lender), (vii) change Section 2.20,
without the consent of each Lender (other than any Defaulting Lender),
(viii) release all or substantially all of the value of the Loan Guaranty
(except as otherwise permitted herein or in the other Loan Documents, including
with respect to a sale, disposition or dissolution of a Loan Guarantor permitted
herein), without the written consent of each Lender (other than any Defaulting
Lender), or (ix) except as provided in clause (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender (other than any Defaulting Lender); provided
further that, no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender).

 

167

--------------------------------------------------------------------------------


 

(c)                                  The Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release and the Administrative Agent shall, at the Borrowers’
request release (and/or, in connection with clauses (ii) through (iv),
subordinate) any Liens granted to the Administrative Agent by the Loan Parties
on any Collateral (i) upon the termination of the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization (which may include issuance of a
back-up letter of credit covering all Unliquidated Obligations in a manner
reasonably satisfactory to each affected Lender), in which case the
Administrative Agent is also authorized to terminate the Loan Documents and
release the Loan Guaranty, (ii) constituting property being sold or disposed of
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or license
provided by such Subsidiary, (iii) constituting property leased or licensed to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII,
(v) constituting Excluded Assets and (vi) constituting real property that
previously constituted Eligible Real Estate but that ceases to be Eligible Real
Estate (including a release of any applicable Mortgage) so long as the
applicable Borrowing Base shall be adjusted in connection with any release of
such Eligible Real Estate and the Borrowers shall make any payment required
pursuant to Section 2.11(b) .  The Lenders and the Issuing Bank agree that any
release of Liens as described above may be automatic to the extent provided in
the Collateral Documents and, at the request and sole expense of the Loan
Parties, the Administrative Agent is hereby authorized to execute and deliver to
the Loan Parties all releases or other documents reasonably requested to
evidence the release of such Liens.  Except as provided in the preceding
sentence, the Administrative Agent will not release or subordinate any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release or
subordinate its Liens on Collateral valued in the aggregate not in excess of
$2,000,000 during any calendar year without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry).  Notwithstanding the
foregoing, rights of the Administrative Agent to provide releases, upon any sale
or other disposition by any Loan Party (other than to any other Loan Party) of
any Collateral in a transaction permitted under this Agreement, the security
interests in such Collateral created by this Agreement and other Loan Documents
shall be automatically released.  Any such release or subordination shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released or subordinated) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery by the Administrative Agent of documents
in connection with any such release or subordination shall be without recourse
to or warranty by the Administrative Agent.

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consent of the Required

 

168

--------------------------------------------------------------------------------


 

Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Company may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement and such
Non-Consenting Lender agrees to be replaced, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)                                  A Loan Guarantor shall automatically be
released from its obligations under the Loan Guaranty, and any Equity Interests
of such Loan Guarantor which have been pledged as Collateral shall be released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Loan Guarantor ceases to be a Domestic Loan Party or a German Loan
Party, as applicable; provided that, if consent of the Required Lenders is
expressly required by this Agreement, the Required Lenders shall have consented
to such transaction and the terms of such consent shall not have provided
otherwise.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall (and is hereby irrevocably authorized by
each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section shall be without recourse to or warranty by the Administrative
Agent.  Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), and upon the request of the Company shall,
release any Loan Guarantor from its obligations under the Loan Guaranty and
release its Liens on any Equity Interests of such Loan Guarantor which have been
pledged as Collateral if such Loan Guarantor is no longer required to be a
Domestic Loan Party or German Loan Party, as applicable.  At such time as the
principal and interest on the Loans, all LC Disbursements, the fees, expenses
and other amounts payable under the Loan Documents and the other Secured
Obligations (other than the Unliquidated Obligations, Swap Agreement
Obligations, and other Obligations expressly stated to survive such payment and
termination) shall have been paid in full, the Commitments shall have been
terminated and no Letters of Credit shall be outstanding (or have been cash
collateralized), the Loan Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

 

(f)                                   Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower
Representatives only, amend, modify or supplement this

 

169

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

SECTION 9.03                                      Expenses; Indemnity; Damage
Waiver.  (a) The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Sections 9.19 and 11.14, pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(which, in the case of counsel, shall be limited to the reasonable out-of-pocket
fees, charges and disbursements of one primary U.S. counsel, one primary German
counsel and its affiliates and one additional local counsel in each other
jurisdiction, in each case, for the Administrative Agent) in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender (which, in the case of counsel, shall be limited to the reasonable
out-of-pocket fees, charges and disbursements of one primary U.S. counsel, one
primary German counsel and its affiliates and one additional local counsel in
each other jurisdiction for the Administrative Agent and one additional counsel
for all the Lenders (taken as a whole)), in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Expenses being reimbursed by the Loan Parties under
this Section include, without limiting the generality of the foregoing, fees,
costs and expenses incurred in connection with:

 

(i)                                     subject to the limits set forth in
Section 5.04, appraisals, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each appraisal and field examination;

 

(ii)                                  background checks regarding senior
management and/or key investors, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent;

 

(iii)                               Other Taxes, fees and other charges for
(A) lien and title searches and title insurance and (B) recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens;

 

(iv)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(v)                                 forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

170

--------------------------------------------------------------------------------


 

All of the foregoing fees, costs and expenses may be charged to the Company as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).  This Section 9.03(a) is subject to the limitations set forth
in Sections 9.19 and 11.14.

 

(b)                                 The Loan Parties shall, jointly and
severally but subject to the limitations set forth in Sections 9.19 and 11.14,
indemnify the Administrative Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses for any Indemnitee (including the reasonable out-of-pocket fees,
charges and disbursements of one primary U.S. counsel, one primary German
counsel and its affiliates and one additional local counsel in each other
jurisdiction, in each case, as selected by the Administrative Agent and for all
Indemnitees and, in light of actual or perceived conflicts of interest or the
availability of different claims or defenses, one additional counsel for each
similarly affected group of Indemnitees (taken as a whole) and, if necessary,
one additional local counsel in each relevant jurisdiction for such affected
group of Indemnitees), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Substances on or from any property
owned or operated by a Loan Party or its Subsidiary, or any Environmental
Liability related in any way to a Loan Party or its Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Related Parties.

 

(c)                                  To the extent that a Loan Party fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the payment by any Lender of any such amount shall not relieve such Loan Party
of any default in the payment thereof); provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
the Issuing Bank or the Swingline Lender in its capacity as such.

 

171

--------------------------------------------------------------------------------

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that, nothing in
this paragraph (d) shall relieve any Loan Party of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party so long as such
damages have been determined pursuant to a final and nonappealable judgment of a
court of competent jurisdiction.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) days after written demand therefor.

 

SECTION 9.04                                      Successors and Assigns. 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the applicable Borrower Representative,
provided that, such Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of any Borrower Representative
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               the Issuing Bank; and

 

172

--------------------------------------------------------------------------------


 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, unless each of the applicable Borrower
Representative and the Administrative Agent otherwise consent, provided that, no
such consent of any Borrower Representative shall be required if an Event of
Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (i) an Assignment and Assumption, or
(ii) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500 (such fee to be paid by
the assignor and/or assignee);

 

(D)                               each assignment shall be made on a pro rata
basis with respect to such Lender’s Domestic Tranche Commitment and German
Tranche Commitment;

 

(E)                                the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the other Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(F)                                 the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent a counterpart to the Lender Allocation
Agreement; provided, that each Person that executes and delivers an Assignment
and Assumption shall automatically be deemed to have consented to the terms of
the Lender Allocation Agreement.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

173

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of each Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Bank
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a

 

174

--------------------------------------------------------------------------------


 

Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”)
other than an Ineligible Institution in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f), and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15, 2.16 or 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation or the sale of the participation to such
Participant is made with the applicable Borrower’s prior written consent.

 

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the

 

175

--------------------------------------------------------------------------------


 

Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Each Person that acquires a Participation
shall automatically be deemed to have consented to the terms of the Lender
Allocation Agreement.

 

(e)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding that has not been cash collateralized (including
with the issuance of a back-up letter of credit in a manner reasonably
satisfactory to the Administrative Agent) and so long as the Commitments have
not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06                                      Counterparts; Integration;
Effectiveness; Electronic Execution.  (a) This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together

 

176

--------------------------------------------------------------------------------


 

shall constitute a single contract.  This Agreement, the other Loan Documents,
the Lender Allocation Agreement and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties (provided that, the Lender Allocation Agreement is only an agreement
among the Administrative Agent and the Lenders) relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07                                      Severability.  Any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Loan Guarantor against any of and
all the Secured Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  In respect of a German Loan Party, the
German Guaranty Limitations shall apply if and to the extent applicable.  The
applicable Lender shall notify any Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.  This Section 9.08 is subject to the limitations set forth
in Sections 9.19 and 11.14.

 

177

--------------------------------------------------------------------------------


 

SECTION 9.09                                      Governing Law; Jurisdiction;
Consent to Service of Process.  (a) This Agreement and the other Loan Documents
(other than those containing a contrary express choice of law provision) shall
be governed by and construed in accordance with the internal laws (and not the
law of conflicts) of the State of New York, but giving effect to federal laws
applicable to national banks.

 

(b)                                 Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its Property, to the nonexclusive
jurisdiction of any U.S. Federal or New York State court sitting in New York,
New York in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  Each party to this Agreement irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Each German Borrower irrevocably designates and appoints the
Domestic Borrower Representative, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 9.09(b) in
any federal or New York State court sitting in New York City.  The Company
hereby represents, warrants and confirms that the Company has agreed to accept
such appointment (and any similar appointment by a Loan Guarantor which is a
Foreign Subsidiary).  Said designation and appointment shall be irrevocable by
each such German Loan Party until all Loans, all reimbursement obligations,
interest thereon and all other amounts payable by such German Loan Party
hereunder and under the other Loan Documents shall have been paid in full in
accordance with the provisions hereof and thereof.  Each German Loan Party
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d).  Each German Loan Party irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such German Loan Party in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
German Loan Party.  To the extent any German Loan Party has or hereafter may
acquire any immunity from jurisdiction of any

 

178

--------------------------------------------------------------------------------


 

court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each German Loan Party hereby irrevocably waives such immunity in
respect of its obligations under the Loan Documents.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

SECTION 9.10                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                      Confidentiality.  Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors on a need to
know basis (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
any Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the prior written consent of any Borrower Representative or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Company and its Subsidiaries.  For the purposes of this Section,
“Information” means all information received from the Company and its
Subsidiaries relating to the them or their operations or business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to

 

179

--------------------------------------------------------------------------------


 

disclosure.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13                                      Several Obligations;
Nonreliance; Violation of Law.  The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  Each Lender hereby represents
that it is not relying on or looking to any margin stock for the repayment of
the Borrowings provided for herein.  Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirements of
Law.

 

SECTION 9.14                                      USA PATRIOT Act.  Each Lender
that is subject to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies each Loan
Party that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.

 

SECTION 9.15                                      Disclosure.  Each Loan Party
and each Lender hereby acknowledges and agrees that the Administrative Agent
and/or its Affiliates from time to time may hold

 

180

--------------------------------------------------------------------------------


 

investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

 

SECTION 9.16                                      Appointment for Perfection. 
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the other
Secured Parties, in Collateral which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession or control.  Should
any Lender (other than the Administrative Agent) obtain possession or control of
any such Collateral, such Lender shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

 

SECTION 9.17                                      Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.18                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Borrower acknowledges and agrees
that: (i)(A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between such Borrower
and its Affiliates, on the one hand, and the Lenders and their Affiliates, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to such Borrower or its Affiliates.  To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against each of the Lenders

 

181

--------------------------------------------------------------------------------

 

and their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.19                                      Limitation on Subsidiaries. 
Notwithstanding anything in this Agreement (including, without limitation,
Article X and Article XI) to the contrary, (i) no Foreign Subsidiary or any
Domestic Subsidiary owned directly or indirectly by such Foreign Subsidiary
shall be the primary obligor or guarantor (pursuant to Section 10.01,
Section 11.01 or otherwise) or pledgor of any assets or otherwise responsible
for, in each case, any Secured Obligations incurred by or on behalf of any
Domestic Loan Party, (ii) no Foreign Subsidiary or any Domestic Subsidiary owned
directly or indirectly by such Foreign Subsidiary shall be liable hereunder for
any of the Loans made to, or any other Secured Obligations incurred by or on
behalf of, any Domestic Loan Party and (iii) no payment by a German Loan Party
shall be applied against Secured Obligations other than German Secured
Obligations.

 

ARTICLE X

 

LOAN GUARANTY OF DOMESTIC LOAN PARTIES

 

SECTION 10.01                               Guaranty.  Each Loan Guarantor that
is a Domestic Loan Party (each reference to Loan Guarantors in this Article X
being limited to such Domestic Loan Parties), other than those that have
delivered a separate Guaranty, hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and, subject to the limitations set forth
in Section 9.03, all costs and expenses, including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor). 
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

 

SECTION 10.02                               Guaranty of Payment.  This Loan
Guaranty is a guaranty of payment and not of collection.  Each Loan Guarantor
waives any right to require the Administrative Agent, the Issuing Bank or any
Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for, all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

182

--------------------------------------------------------------------------------


 

SECTION 10.03                               No Discharge or Diminishment of Loan
Guaranty.  (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations)), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Obligated Party
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.

 

(b)                                 The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the payment in full in cash of the Guaranteed
Obligations (other than Unliquidated Obligations)).

 

SECTION 10.04                               Defenses Waived.  To the fullest
extent permitted by applicable law, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, any other Loan Guarantor or any other Obligated Party, other than
the payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations).  Without limiting the generality of the foregoing,
each Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  Each Loan Guarantor
confirms that it is not a surety

 

183

--------------------------------------------------------------------------------


 

under any state law and shall not raise any such law as a defense to its
obligations hereunder.  The Administrative Agent may, at its election and to the
extent permitted under applicable laws, foreclose on any Collateral held by it
by one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash (other than Unliquidated Obligations).  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

SECTION 10.05                               Rights of Subrogation.  No Loan
Guarantor will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party or any Collateral, until the Loan Parties and the
Loan Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

 

SECTION 10.06                               Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the Guaranteed
Obligations (including a payment effected through exercise of a right of setoff)
is rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

 

SECTION 10.07                               Information.  Each Loan Guarantor
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

 

SECTION 10.08                               Termination.  Each of the Lenders
and the Issuing Bank may continue to make loans or extend credit to any Borrower
based on this Loan Guaranty until five (5) days after it receives written notice
of termination from any Loan Guarantor.  Notwithstanding receipt of any such
notice, each Loan Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of

 

184

--------------------------------------------------------------------------------


 

the notice, and all subsequent renewals, extensions, modifications and
amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under Article VII hereof as a
result of any such notice of termination.

 

SECTION 10.09                               Taxes.  Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
the amount it would have received had no such withholding been made.  For
purposes of this Section 10.09, the terms “Borrower Representative” shall be
deemed replaced with “Loan Guarantor” in each place such terms appear under
Section 2.17(f).

 

SECTION 10.10                               Maximum Liability.  Notwithstanding
any other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

SECTION 10.11                               Contribution.

 

(a)                                 To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid
the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the
same proportion as such Loan Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations
(other than Unliquidated Obligations that have not yet arisen), and all
Commitments and Letters of Credit have terminated or expired or, in the case of
all Letters of Credit, are fully collateralized on terms reasonably acceptable
to the Administrative Agent and the Issuing Bank, and this Agreement has
terminated, such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan

 

185

--------------------------------------------------------------------------------


 

Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Loan Guarantor shall be equal to the excess of the
fair saleable value of the Property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Loan Guarantors as of such date in a manner to maximize
the amount of such contributions.

 

(c)                                  This Section 10.11 is intended only to
define the relative rights of the Loan Guarantors, and nothing set forth in this
Section 10.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification is owing.

 

(e)                                  The rights of the indemnifying Loan
Guarantors against other Loan Guarantors under this Section 10.11 shall be
exercisable upon the full payment of the Guaranteed Obligations in cash (other
than Unliquidated Obligations that have not yet arisen) and the termination or
expiry (or, in the case of all Letters of Credit, full cash collateralization),
on terms reasonably acceptable to the Administrative Agent and the Issuing Bank,
of the Commitments and all Letters of Credit issued hereunder and the
termination of this Agreement.

 

SECTION 10.12                               Liability Cumulative.  The liability
of each Loan Party as a Loan Guarantor under this Article X is in addition to
and shall be cumulative with all liabilities of each Loan Party to the
Administrative Agent, the Issuing Bank and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

 

SECTION 10.13                               Keepwell.  Each Qualified ECP
Guarantor that is a Loan Guarantor under this Article X hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under any Loan Guaranty in respect of a
Specified Swap Obligation (provided, however, that each such Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under any Loan Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  Except as otherwise provided herein, the obligations
of each such Qualified ECP Guarantor under this Section 10.13 shall remain in
full force and effect until the termination of all Specified Swap Obligations. 
Each such Qualified ECP Guarantor intends that this Section 10.13 constitute,
and this Section 10.13 shall be deemed to constitute, a

 

186

--------------------------------------------------------------------------------


 

“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI

 

LOAN GUARANTY OF GERMAN LOAN PARTIES

 

SECTION 11.01                               Guaranty.  Subject to Section 11.14
hereof, each Loan Guarantor that is a German Loan Party (each reference to Loan
Guarantors in this Article XI being limited to such German Loan Parties) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely and unconditionally guarantees to the
Secured Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Foreign Secured
Obligations, and, subject to the limitations set forth in Section 9.03, all
costs and expenses, including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Foreign Secured Obligations from, or in prosecuting any action against, any
German Borrower, any Loan Guarantor or any other guarantor of all or any part of
the Foreign Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “German Guaranteed Obligations”; provided,
however, that the definition of “German Guaranteed Obligations” shall not create
any guarantee by any Loan Guarantor of (or grant of security interest by any
Loan Guarantor to support, as applicable) any Excluded Swap Obligations of such
Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the German Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the German Guaranteed
Obligations.

 

SECTION 11.02                               Guaranty of Payment.  This Loan
Guaranty is a guaranty of payment and not of collection.  Each Loan Guarantor
waives any right to require the Administrative Agent, the Issuing Bank or any
Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for, all or any part of the German Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the German Guaranteed Obligations.

 

SECTION 11.03                               No Discharge or Diminishment of Loan
Guaranty.  (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the German Guaranteed Obligations (other than
Unliquidated Obligations)), including: (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the German Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Obligated Party liable for any of the German Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or their assets or any resulting release or

 

187

--------------------------------------------------------------------------------


 

discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, the Issuing Bank, any
Lender or any other Person, whether in connection herewith or in any unrelated
transactions.

 

(b)                                 The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the German Guaranteed Obligations or otherwise, or
any provision of applicable law or regulation purporting to prohibit payment by
any Obligated Party, of the German Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the German Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the German Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
German Guaranteed Obligations or any obligations of any other Obligated Party
liable for any of the German Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent, the Issuing Bank or any Lender with respect
to any collateral securing any part of the German Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the German Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
payment in full in cash of the German Guaranteed Obligations (other than
Unliquidated Obligations)).

 

SECTION 11.04                               Defenses Waived.  To the fullest
extent permitted by applicable law, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of any Borrower or any Loan
Guarantor or the unenforceability of all or any part of the German Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, any Loan Guarantor or any other Obligated Party, other than the
payment in full in cash of the German Guaranteed Obligations.  Without limiting
the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election and to the extent
permitted under applicable laws, foreclose on any Collateral held by it by one
or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the German Guaranteed Obligations,
compromise or adjust any part of the German Guaranteed Obligations, make any
other accommodation with any Obligated Party or exercise any other right or
remedy available to it against any Obligated Party, without affecting or
impairing in any way the liability of such Loan Guarantor under this Loan
Guaranty except to the extent the German Guaranteed Obligations have been fully
and indefeasibly paid in cash (other than Unliquidated Obligations).  To the
fullest extent permitted by applicable law, each Loan Guarantor waives any

 

188

--------------------------------------------------------------------------------


 

defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 11.05                               Rights of Subrogation.  No Loan
Guarantor will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party or any collateral, until the Loan Parties and the
Loan Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

 

SECTION 11.06                               Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the German
Guaranteed Obligations (including a payment effected through exercise of a right
of setoff) is rescinded, or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise (including
pursuant to any settlement entered into by a Secured Party in its discretion),
each Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Administrative Agent, the Issuing Bank and the Lenders
are in possession of this Loan Guaranty.  If acceleration of the time for
payment of any of the German Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the German Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

SECTION 11.07                               Information.  Each Loan Guarantor
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the German Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

 

SECTION 11.08                               Termination.  Each of the Lenders
and the Issuing Bank may continue to make loans or extend credit to any Borrower
based on this Loan Guaranty until five (5) days after it receives written notice
of termination from any Loan Guarantor.  Notwithstanding receipt of any such
notice, each Loan Guarantor will continue to be liable to the Lenders for any
German Guaranteed Obligations created, assumed or committed to prior to the
fifth day after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of such German Guaranteed Obligations.  Nothing in this Section 11.08 shall
be deemed to constitute a waiver of, or eliminate, limit, reduce or otherwise
impair any rights or remedies the Administrative Agent or any Lender may have in
respect of, any Default or Event of Default that may exist under Article VII
hereof as a result of any such notice of termination.

 

SECTION 11.09                               Taxes.  Each payment of the German
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith,

 

189

--------------------------------------------------------------------------------


 

that it is so required to withhold Taxes, then such Loan Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding of Indemnified Taxes applicable to additional amounts payable under
this Section), the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.  For purposes of this Section 11.09, the terms “Borrower Representative”
shall be deemed replaced with “Loan Guarantor” in each place such terms appear
under Section 2.17(f).

 

SECTION 11.10                               Maximum Liability.  Notwithstanding
any other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.  In addition, the
amount guaranteed by FinCo shall be limited to an amount equal to the net equity
of FinCo at the time of enforcement of this Loan Guaranty against FinCo.

 

SECTION 11.11                               Contribution.

 

(a)                                 To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid
the aggregate German Guaranteed Obligations satisfied by such Guarantor Payment
in the same proportion as such Loan Guarantor’s “Allocable Amount” (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the German Guaranteed
Obligations (other than Unliquidated Obligations that have not yet arisen), and
all Commitments and Letters of Credit have terminated or expired or, in the case
of all Letters of Credit, are fully collateralized on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, and this Agreement
has terminated, such Loan Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Loan
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Loan Guarantor shall be equal to the excess of the
fair saleable value of the Property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share

 

190

--------------------------------------------------------------------------------


 

thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

 

(c)                                  This Section 11.11 is intended only to
define the relative rights of the Loan Guarantors, and nothing set forth in this
Section 11.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification is owing.

 

(e)                                  The rights of the indemnifying Loan
Guarantors against other Loan Guarantors under this Section 11.11 shall be
exercisable upon the full payment of the German Guaranteed Obligations in cash
(other than Unliquidated Obligations that have not yet arisen) and the
termination or expiry (or, in the case of all Letters of Credit, full cash
collateralization), on terms reasonably acceptable to the Administrative Agent
and the Issuing Bank, of the Commitments and all Letters of Credit issued
hereunder and the termination of this Agreement, or earlier if required for
purposes of compliance by a German Loan Party with the provisions of
Section 5.19.

 

SECTION 11.12                               Liability Cumulative.  The liability
of each Loan Party as a Loan Guarantor under this Article XI is in addition to
and shall be cumulative with all liabilities of each Loan Party to the
Administrative Agent, the Issuing Bank and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

 

SECTION 11.13                               [Reserved].

 

SECTION 11.14                               German Guaranty Limitations.

 

(a)                                 Limitation.  The Administrative Agent agrees
to restrict the enforcement of the guarantee or any indemnity granted by each
German Loan Party pursuant to this Agreement and any joint and several liability
assumed hereunder (together, the “Security”) if and to the extent that (i) such
Security secures any liabilities of such German Loan Party’s direct or indirect
shareholder(s) (upstream) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of Section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (other than the liabilities of any
of such German Loan Party’s Subsidiaries and, for the avoidance of doubt, such
German Loan Party’s own liabilities incurred on its own behalf and for its own
account and excluding liabilities arising from joint liability for obligations
incurred by any other Loan Party) and (ii) the enforcement of such Security
would cause the amount of such German Loan Party’s net assets (Reinvermögen), as
adjusted pursuant to the following provisions, to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of Sections 30 and 31 of the German

 

191

--------------------------------------------------------------------------------

 

Limited Liability Company Act (GmbHG), (each such event is hereinafter referred
to as a “Capital Impairment”).  For the purposes of the calculation of a Capital
Impairment for any German Loan Party, German GAAP shall apply, taking into
consideration applicable court rulings of German courts and prevailing
guidelines with regard to the accounting methods to be applied for the
determination of the net asset value for purposes of Section 30 GmbHG, and the
following balance sheet items shall be adjusted as follows: (a) the amount of
any increase of such German Loan Party’s registered share capital after the date
of this Agreement that has been effected without prior written consent of the
Administrative Agent shall be deducted from such German Loan Party’s registered
share capital; (b) loans provided to such German Loan Party shall be disregarded
if and to the extent such loans are subordinated pursuant to
Section 39(2) German Insolvency Code (InsO) or are considered subordinated by
operation of law; and (c) loans or other contractual liabilities incurred in
violation of the provisions of the Loan Documents shall be disregarded.

 

(b)           Disposal of Relevant Assets.  In a situation where any German Loan
Party would not have sufficient assets to maintain its registered share capital
after satisfaction (in whole or in part) of the relevant demand, such German
Loan Party shall dispose of all assets, to the extent legally permitted and to
the extent necessary to satisfy the amounts demanded under the Security granted
by such German Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German Loan Party with a book value, determined in
accordance with German GAAP, which is significantly lower than the market value
of such assets, unless such disposal would not be commercially justifiable,
provided that the Administrative Agent consents to the fact that a disposal
would not be commercially justifiable.

 

(c)           Management Notification/Auditor’s Determination.

 

(i)            The limitation pursuant to this Section 11.14 shall apply,
subject to the following requirements, if, following a notice by the
Administrative Agent that it intends to enforce any Security or a demand by the
Administrative Agent under any such Security, the applicable German Loan Party
notifies the Administrative Agent (“Management Notification”) within fifteen
(15) days upon receipt of the relevant notice or demand that a Capital
Impairment or would occur (setting out in reasonable detail to what extent a
Capital Impairment would occur and providing prima facie evidence that a
realisation or other measures undertaken in accordance with the mitigation
provisions set out above would not prevent such Capital Impairment.

 

(ii)           If the Management Notification is contested by the Administrative
Agent, the Administrative Agent shall nevertheless be entitled to enforce any
Security granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
Loan Party.  In relation to the amount which is in dispute, the applicable
German Loan Party undertakes (at its own cost and expense) to arrange for the
preparation of a balance sheet by its auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Security
would cause a Capital Impairment (the “Auditor’s Determination”).  The Auditor’s
Determination shall be prepared, taking into account the adjustments set out
above in relation to the calculation of a Capital Impairment, by

 

192

--------------------------------------------------------------------------------


 

applying German GAAP based on the same principles and evaluation methods as
consistently applied by the applicable German Loan Party in the preparation of
its financial statements, in particular in the preparation of its most recent
annual balance sheet, and taking into consideration applicable court rulings of
German courts and prevailing guidelines with regard to the accounting methods to
be applied for the determination of the net asset value for purposes of
Section 30 GmbHG.  The applicable German Loan Party shall provide the Auditor’s
Determination to the Administrative Agent within thirty (30) days (or such
longer period as has been agreed between the Borrower Representative and the
Administrative Agent) from the date on which the Administrative Agent contested
the Management Notification in writing.  The Auditor’s Determination shall be
binding on the applicable German Loan Party and the Administrative Agent.

 

(iii)          If, and to the extent that, any Security has been enforced
without regard to the limitation set forth in this Section 11.14 because the
amount of the available net assets pursuant to the Auditor’s Determination is
lower than the amount stated in the Management Notification, the Administrative
Agent shall upon written demand of the applicable German Loan Party to the
Administrative Agent repay any amount (if and to the extent already paid to the
Administrative Agent) up to and including the amount calculated in the Auditor’s
Determination in accordance with this Section 11.14, provided such demand for
repayment is made to the Administrative Agent within six (6) months
(Ausschlussfrist) from the date such Security has been enforced.

 

(iv)          If pursuant to the Auditor’s Determination the amount of the
available net assets is higher than set out in the Management Notification, the
Administrative Agent shall be entitled to enforce into such available net assets
accordingly.

 

(d)           Exceptions.  Notwithstanding the above, the limitations pursuant
to this Section 11.14 shall not apply to any German Loan Party:

 

(i)            if such German Loan Party is party as dominated entity
(beherrschtes Unternehmen) of a domination agreement (Beherrschungsvertrag)
and/or a profit and loss transfer agreement (Gewinnabführungsvertrag) pursuant
to Section 30, paragraph 1, sentence 2 of the German Limited Liability Company
Act (GmbHG) and payment by or enforcement against the German Loan Party would
not violate Section 30, paragraph 1 GmbHG;

 

(ii)           if such German Loan Party has a recourse right
(Rückgewähranspruch) pursuant to Section 30, paragraph 1, sentence 2 of the
German Limited Liability Company Act (GmbHG) which is fully recoverable
(werthaltig);

 

(iii)          if such German Loan Party fails to deliver the Management
Notification and/or the Auditor’s Determination pursuant to this Section 11.14
in the required timeframe, unless such German Loan Party proves in a court
proceeding that the disputed amount is necessary for maintaining its registered
share capital; or

 

193

--------------------------------------------------------------------------------


 

(iv)          to any amounts borrowed under the Loan Documents to the extent the
proceeds of such borrowing are on-lent to such German Loan Party or its
Subsidiaries to the extent that any amounts so on-lent are still outstanding at
the time the relevant demand is made against such German Loan Party and the
repayment of such loans as a result of such on-lending is not prohibited by law.

 

(e)           GmbH & Co KG.  The provisions of this Section 11.14 shall apply to
a limited partnership with a limited liability company as its general partner
(GmbH & Co. KG) mutatis mutandis, provided that any Capital Impairment shall be
determined in relation to the general partner.

 

(f)            Construction.  This Section 11.14 shall be construed in light of
the interpretation such provisions would be given if they were governed by
German law.

 

ARTICLE XII

 

THE BORROWER REPRESENTATIVES.

 

SECTION 12.01          Appointment; Nature of Relationship.  The Company is
hereby appointed by each of the Domestic Borrowers as its contractual
representative (herein referred to as the “Domestic Borrower Representative”)
hereunder and under each other applicable Loan Document, and each of the
Domestic Borrowers irrevocably authorizes the Domestic Borrower Representative
to act as the contractual representative of such Domestic Borrower with the
rights and duties expressly set forth herein and in the other applicable Loan
Documents.  Neenah Services GmbH & Co. KG is hereby appointed by each of the
German Borrowers as its contractual representative (herein referred to as the
“German Borrower Representative”) hereunder and under each other applicable Loan
Document, and each of the German Borrowers irrevocably authorizes the German
Borrower Representative to act as the contractual representative of such German
Borrower with the rights and duties expressly set forth herein and in the other
applicable Loan Documents. Each Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this
Article XII.  Additionally, the Borrowers hereby appoint the Domestic Borrower
Representative and the German Borrower Representative, as applicable, as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the applicable Borrower Representative shall promptly disburse such
Loans to the appropriate Borrower(s).  The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to any Borrower Representative or any Borrower for any action taken or
omitted to be taken by any Borrower Representative or the Borrowers pursuant to
this Section 12.01.

 

SECTION 12.02          Powers.  Each Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
such Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  Each Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by such Borrower Representative.

 

194

--------------------------------------------------------------------------------


 

SECTION 12.03          Employment of Agents.  Each Borrower Representative may
execute any of its duties as a Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

SECTION 12.04          Notices.  Each Borrower, upon a Responsible Officer of
such Borrower acquiring knowledge thereof, shall promptly notify the applicable
Borrower Representative of the occurrence of any Default hereunder referring to
this Agreement describing such Default and stating that such notice is a “notice
of default”.  In the event that any Borrower Representative receives such a
notice, such Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to any Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by such Borrower Representative.

 

SECTION 12.05          Successor Borrower Representative.  Upon the prior
written consent of the Administrative Agent, any Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative.  The Administrative Agent shall give prompt
written notice of such resignation to the Lenders.

 

SECTION 12.06          Execution of Loan Documents; Borrowing Base Certificate. 
The Borrowers hereby empower and authorize the applicable Borrower
Representative, on behalf of the applicable Borrowers, to execute and deliver to
the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Borrowing Base Certificates and the Compliance Certificates. 
Each Borrower agrees that any action taken by the applicable Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the applicable Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

ARTICLE XIII

 

SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.

 

SECTION 13.01          Subordination of Intercompany Indebtedness.  Each Loan
Party agrees that any and all claims of such Loan Party against any Loan Party
(each an “Obligor”) with respect to any “Intercompany Indebtedness” (as
hereinafter defined, but excluding trade payables of an Obligor against another
Obligor), any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its Properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, as long as no Event of Default has
occurred and is continuing, such Loan Party may receive payments of principal
and interest from any Obligor with respect to Intercompany Indebtedness. 
Notwithstanding any right of any Loan Party to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Loan Party, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Secured Parties in those assets.  No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such

 

195

--------------------------------------------------------------------------------


 

asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, administration, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold pursuant to any such proceeding, then, and in any such event
(such events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations subject to the provisions of Section 5.19
and Section 9.19, due or to become due, until such Guaranteed Obligations shall
have first been fully paid and satisfied (in cash).  Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Loan Party upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties.  If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.

 

[Signature Pages Follow]

 

196

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DOMESTIC BORROWERS:

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

NEENAH FILTRATION, LLC

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

NEENAH TECHNICAL MATERIALS, INC.

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

NEENAH PAPER FVC, LLC

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

NPCC HOLDING COMPANY, LLC

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

Name:

Bonnie C. Lind

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

NEENAH PAPER FR, LLC

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

GERMAN BORROWERS:

 

 

 

NEENAH SERVICES GMBH & CO. KG

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director of Neenah Germany Gmbh (general partner)

 

 

 

 

 

NEENAH GESSNER GMBH

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director

 

 

 

 

 

NEENAH LAHNSTEIN GMBH

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director

 

 

 

 

 

NEENAH LAHNSTEIN GRUNDSTÜCKSVERWALTUNGSGESELLSCHAFT MBH & CO. KG

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director of Neenah Germany Gmbh (general partner)

 

 

 

NEENAH GESSNER GRUNDSTÜCKSVERWALTUNGSGESELLSCHAFT MBH & CO. KG

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director of Neenah Germany Gmbh (general partner)

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

GERMAN GUARANTORS:

 

 

 

 

 

NEENAH GERMANY GMBH

 

 

 

 

 

By:

/s/ Armin Schwinn

 

Name:

Armin Schwinn

 

Title:

Managing Director

 

 

 

 

 

NEENAH PAPER INTERNATIONAL HOLDING COMPANY, LLC

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

Name:

Bonnie C. Lind

 

 

 

 

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL FINANCE COMPANY B.V.

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

Name:

Bonnie C. Lind

 

Title:

Managing Director

 

 

 

 

 

By:

TMF Netherlands B.V. Managing Director

 

 

 

 

By:

/s/ D. Slob

 

 

Name:

D. Slob

 

 

Title:

Proxy holder A

 

 

 

 

 

 

By:

/s/ A.B. Lie Kwie-Nahrwold

 

 

Name:

A.B. Lie Kwie-Nahrwold

 

 

Title:

Proxy holder B

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and a Domestic Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Jennifer Heard

 

 

Name: Jennifer Heard

 

 

Title:   Authorized Officer

 

 

 

 

 

 

 

J.P. MORGAN EUROPE LIMITED, as German Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Tim Jacob

 

 

Name: Tim Jacob

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. (LONDON BRANCH), as a German Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Tim Jacob

 

 

Name: Tim Jacob

 

 

Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Syndication Agent and a Domestic Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Dennis S. Losin

 

 

Name: Dennis S. Losin

 

 

Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a German Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Dennis S. Losin

 

 

Name: Dennis S. Losin

 

 

Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK & GRAND CAYMAN BRANCHES, as a Domestic Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Barbara Stacks

 

 

Name: Barbara Stacks

 

 

Title:   Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Kronberg

 

 

Name: Michael Kronberg

 

 

Title:   Director

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Domestic Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name: Jason Hoefler

 

 

Title:   Director

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a German Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name: Jason Hoefler

 

 

Title:   Director

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Domestic Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:   Authorized Signatory

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a German Tranche Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:   Authorized Signatory

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT — NEENAH
PAPER, INC.]

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Commitments

 

Lender

 

Domestic
Tranche
Commitment
Amount

 

German
Tranche
Commitment
Amount

 

Total
Commitment:
Domestic Tranche
and German
Tranche
Commitment

 

Swingline
Commitment
for Domestic
Swingline
Loans

 

Swingline
Commitment
for German
Swingline
Loans

 

JPMorgan Chase Bank, N.A.

 

$

49,375,000.00

 

N/A

 

$

49,375,000.00

 

$

15,000,000

 

$

15,000,000

 

JPMorgan Chase Bank, N.A. (London Branch)

 

N/A

 

$

35,625,000.00

 

$

35,625,000.00

 

N/A

 

N/A

 

Bank of America, N.A.

 

$

40,625,000.00

 

$

24,375,000.00

 

$

65,000,000.00

 

N/A

 

N/A

 

Goldman Sachs Bank USA

 

$

15,625,000.00

 

$

9,375,000.00

 

$

25,000,000.00

 

N/A

 

N/A

 

BMO Harris Bank, N.A.

 

$

9,375,000.00

 

$

5,625,000.00

 

$

15,000,000.00

 

N/A

 

N/A

 

Commerzbank AG, New York & Cayman Branches

 

$

10,000,000.00

 

N/A

 

$

10,000,000.00

 

N/A

 

N/A

 

Total Commitments:

 

$

125,000,000

 

$

75,000,000

 

$

200,000,000

 

$

15,000,000

 

$

15,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.06

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Existing Letters of Credit

 

1.                                      Standby letter of credit issued under
the Existing Credit Agreement — Sentry Insurance A Mutual Company - $75,000 USD.

 

2.                                      Letter of Credit — Zurich American
Insurance Company - $650,000 USD.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Disclosed Matters

 

Environmental Claims:

 

Claims (United States):

 

a.             Request for Information from the U.S. Environmental Protection
Agency, dated October 27, 1994 (re the Manistique River Harbor Area, related to
Munising Mill).

 

b.             Munising RCRA matter, U.S. Forest Service Landfill in Munising,
MI. Active Site, Groundwater Monitoring, Cap Maintenance.

 

c.             Clean Air Act Matter — MUNISING — Notice of Violation for Opacity
Monitoring; Reporting and Record keeping issues.

 

d.             Housatonic: The Massachusetts DEP (MassDEP) is aware of the
presence of historic solid waste disposed of on property in Great Barrington, MA
owned by Neenah Paper FR, LLC (“Neenah FR”). A release of oil and/or hazardous
materials (OHM) has occurred at this location, which is a disposal site as
defined by M.G.L. c. 21E, § 2 and the Massachusetts Contingency Plan, 310 CMR
40.0000. To evaluate the release, a Phase I Initial Site Investigation was
performed pursuant to 310 CMR 40.0480. As a result of this investigation, the
site has been classified as Tier II pursuant to 310 CMR 40.0500. On May 18,
2012, Neenah Paper filed a Tier II Classification Submittal with the MassDEP. A
Phase II Comprehensive Site Assessment (CSA) was completed to delineate the
extent of OHM in soil in certain portions of the Site and to characterize risks
to human health and the environment. The closure report for this matter was
submitted to the MassDEP in April of 2013. Neenah FR currently has an escrow
liability claim and environmental liability insurance which it believes will
cover costs associated with remediation.

 

Environmental Claims/Environmental Liabilities: those matters set forth in the
following studies and assessments:

 

a.             InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Munising Mill,
April 2004;

 

b.             InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Whiting Mill,
April 2004;

 

c.             InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Neenah Mill,
April 2004;

 

d.             InteGreyted International Phase I Environmental Site Assessment
and Environmental, Health and Safety Compliance Evaluation - Neenah Distribution
and Finishing Center, April 2004;

 

e.             Phase I Environmental Site Assessment — Vicksburg, Michigan,
Delta Project No. HS06-018-1.0006, prepared for: Neenah Paper, Inc., 3460
Preston Ridge Road, Suite 600, Alpharetta, Georgia 30005, prepared by: Delta
Environmental Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas
77042, February 12, 2007;

 

--------------------------------------------------------------------------------


 

f.             Phase I Environmental Site Assessment — Kalamazoo Valley Group
Landfill, 2042 South 40th Street, Galesburg, Michigan, Delta Project
No. HS06-018- 1.0008, prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road,
Suite 600, Alpharetta, Georgia 30005, prepared by: Delta Environmental
Consultants, Inc., 3701 Briarpark Drive, Suite 300, Houston, Texas 77042,
February 12, 2007; and

 

g.             Phase I Environmental Site Assessment — Appleton Mill, 430 East
South Island Street, Appleton, Wisconsin, Delta Project No. HS06-018-1.0002,
prepared for: Neenah Paper, Inc., 3460 Preston Ridge Road, Suite 600,
Alpharetta, Georgia 30005, prepared by: Delta Environmental Consultants, Inc.,
3701 Briarpark Drive, Suite 300, Houston, Texas 77042, February 12, 2007.

 

h.             Phase I Environmental Site Assessment — Government Mill — 1080
Dalton Avenue, Pittsfield, MA, prepared by Environ International Corp.,
April 2014

 

i.              Phase I Environmental Site Assessment — Government Mill — 448
Hubbard Ave., Pittsfield, MA, prepared by Environ International Corp.,
April 2014

 

Notices of Violation:

 

1.             Vicksburg: Ongoing ground water monitoring at the Sludge
Impoundment Area (SIA) in Vicksburg, MI owned by Neenah FR. Vicksburg property
monitoring indicated exceedance of Generic GSI criterion for TDS in the May 29,
2009, samples. Previous reports have indicated occasional exceedance of barium
concentrations. The MI Department of Environmental Quality is aware that the
closure of the site and installation of a landfill cap has reduced impact on
ground water and is expected to mitigate any potential deleterious impact on
ground water with time. These exceedances are not considered significant in
nature.

 

--------------------------------------------------------------------------------


 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

SCHEDULE 3.09

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Taxes

 

Neenah Gessner GmbH has a Tax Deferral Account Nr. *** for import VAT
(Zahlungsaufschubkonto für Einfuhrumsatzsteuer); under the relevant terms,
Neenah Gessner GmbH is entitled to a delayed payment of import VAT to the extent
VAT on input can be claimed.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Insurance

 

[See attached]

 

--------------------------------------------------------------------------------

 

[g267722kd47i001.gif]

 

 


[g267722kd47i002.gif]

 

 

 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

Named Insureds

 

 

 

FEIN

Neenah Paper, Inc.

 

***

Neenah Paper FR, LLC

 

***

Neenah Paper International, LLC

 

***

Neenah Paper Michigan, Inc. — (No WI Employees)

 

***

Neenah Technical Materials, Inc., a MA corporation — (No WI Employees)

 

***

Neenah Paper International Holding Company, LLC

 

 

Neenah Paper FVC, LLC

 

 

Neenah Filtration, LLC

 

 

NPCC Holding Company, LLC

 

 

Neenah Paper Company of Canada

 

 

Neenah and Menasha Water Power Company

 

 

Neenah Paper International Finance Company B.V.

 

 

Neenah Services GmbH & Co. KG

 

 

Neenah Germany GmbH

 

 

Neenah Gessner GmbH

 

 

Neenah Lahnstein GmbH

 

 

Neenah Gessner Grundstucksverwahungsgeselischaft mbH & Co.KG

 

 

Neenah Lahnsteln Grundsturksverwaltungsgesellschaft mbH & Co. KG

 

 

Neenah Gessner Linterstutzungskasse GmbH

 

 

 

--------------------------------------------------------------------------------

 

 

[EXPLANATORY NOTE: “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

Insurance Overview 2014

 

NEENAH — Group of Companies, Germany

 

Schedule 2 — List of Insurance (as amended from time to time)
Existing Insurances as of the date of this Agreement:

 

Type of Insurance

 

Type of Insurance

 

Policy No.

 

Insurance Company

 

Policy Holder

 

Termination
of
Insurance

 

Insured risks

 

Maximum
Coverage

 

Insured properties

 

 

 

 

 

 

 

 

Neenah Gessner GmbH

 

 

 

Fire perils

 

*** €

 

Buildings Otto-v.Steinbeis-Str. 14b, Bruckmühl

 

 

 

 

 

 

 

 

co-insured all group-companys:

 

 

 

Civil commotion, Malicious damage, Strike or Lockout

 

 

 

Content Otto-v.Steinbeis-Str. 14b, Bruckmühl

 

 

 

 

 

 

 

 

Neenah Services GmbH & Co. KG

 

 

 

Vehicle impact, Smoke, Sonic Boom

 

 

 

Stocks Otto-v.Steinbeis-Str. 14b, Bruckmühl

 

 

 

 

 

 

 

 

Neenah Germany GmbH

 

 

 

Burst pipes, Sprinkler-leakage

 

 

 

Buildings Weidach 3, Feldkirchen-Westerham

Property Insurance (Sachversicherung)

 

Property All Risk

 

E 11 173.1524

 

AIG Europe Limited Frankfurt

 

Leiss GmbH & Co. KG

 

 

 

Windstorm, Hail

 

 

 

Content Weidach 3, Feldkirchen-Westerham

 

 

 

 

 

 

 

 

Neenah Gessner Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

1-Dec-15

 

Burglary, Robbery

 

 

 

Stocks Weidach 3, Feldkirchen-Westerham

 

 

 

 

 

 

 

 

Neenah Gessner Unterstützungskasse GmbH

 

 

 

 

 

 

 

Buildings Auf dem Brühl 15-27, Lahnstein

 

 

 

 

 

 

 

 

Neenah Lahnstein GmbH

 

 

 

 

 

 

 

Content Auf dem Brühl 15-27, Lahnstein

 

 

 

 

 

 

 

 

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Damage Consequential Loss Insurance (Sachschadenfolgeve sicherung)

 

Business Interruption All Risk

 

E 11 173.1524

 

AIG Europe Limited Frankfurt

 

Neenah Gessner GmbH co-insured all group-companys

 

1-Dec-15

 

 

 

*** €

 

Insured Locations: corresponding to property insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance

 

Comprehensive General Liability

 

2-GK-10.505.630-2

 

Generali Vers. AG

 

Neenah Gessner GmbH co-insured all group-companys

 

 

 

combined for pd/bi

 

***€

 

 

(Haftpflicht)

 

 

 

 

 

 

 

 

 

1-Jan-16

 

sublimit for damages to rented premises

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for environmental damages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance (Haftpflicht)

 

Products recall insurance

 

2-GK-24.189.266-6

 

Generali Vers. AG

 

Neenah Gessner GmbH co-insured all group-companys

 

1-Jan-16

 

for product recall costs

 

*** €

 

 

 

--------------------------------------------------------------------------------


 

Type of Insurance

 

Type of Insurance

 

Policy No.

 

Insurance Company

 

Policy Holder

 

Termination
of
Insurance

 

Insured risks

 

Maximum
Coverage

 

Insured properties

Liability Insurance (Haftpflicht)

 

Auto parts recall insurance

 

715-FKH-10.661.053

 

Generali Vers. AG

 

Neenah Gessner GmbH

 

1-Jan-16

 

for vehicle recall costs

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance (Haftpflicht)

 

Liability Excess Layer

 

CE4000355952

 

CATLIN

 

Neenah Gessner GmbH

 

1-Jan-16

 

in excess of 5.000.000,00 € of the CGL limit

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance (Haftpflicht)

 

Radioactive rays liability

 

2-GK-10.502.679-8

 

Generali Vers. AG

 

Neenah Gessner GmbH

 

1-Jan-16

 

combined for pd/bi

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Insurance (Sachversicherung)

 

Loss of Keys Insurance

 

20090012248

 

AXA

 

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co.KG

 

1-Jan-16

 

master key system Auf dem Brühl 15-27, Lahnstein

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Neenah Gessner GmbH

 

 

 

death benefit of insured employees

 

***

 

 

Personal Accident Insurance in favor of employees

 

Group accident insurance

 

U24 013 6907

 

AIG Europe Limited Frankfurt

 

co-insured company:

 

1/1/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Neenah Services GmbH & Co. KG

 

 

 

invalidity benefit of insured employees

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

death benefit of insured employees

 

***

 

 

Personal Accident Insurance in favor of employees

 

Group accident insurance

 

U24 013 6908

 

AIG Europe Limited Frankfurt

 

Neenah Lahnstein GmbH

 

1-Jan-16

 

invalidity benefit of insured employees

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance (Haftpflicht) and Property Insurance (Kasko)

 

Motor Fleet insurance

 

div.

 

R+V Allgem. Vers. AG

 

Neenah Gessner GmbH Neenah Lahnstein GmbH

 

1-Jan-16

 

auto liability

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liability Insurance (Haftpflicht)

 

Business Trip Collision Coverage

 

715-K-8393494

 

Generali Vers. AG

 

Neenah Gessner GmbH co-insured all group-companys

 

1-Jan-16

 

comprehensive collision coverage for privately owned vehicles used for business
trips

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Insurance (Sachversicherung)

 

Electronic equipment insurance

 

63/011143

 

Condor Allg. Vers.AG

 

Neenah Gessner GmbH

 

1-Jan-16

 

broad form coverage

 

*** €

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criminal Legal Expense Insurance in favor of employees
(Straferechtsschutzversicherung)

 

Criminal legal expenses coverage

 

39132549-04010

 

HDI - Gerling Rechtsschutzvers. AG

 

Neenah Gessner GmbH

 

1-Jan-16

 

each insured event and person involved and in the aggregate (758 insured
persons)

 

*** €

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14

 

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Capitalization and Subsidiaries

 

Entity

 

Issuer

 

Type of
Organization
and
Jurisdiction of
Organization
of Issuer

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if
uncertificated,
please
indicate so)

 

Par Value

NPCC Holding Company, LLC

 

Neenah Paper Company of Canada

 

Unlimited Liability Company -Nova Scotia, Canada

 

1001 common

 

1001

 

None

 

NA

 

No par value

Neenah Paper, Inc.

 

Neenah Paper Michigan, Inc.

 

Corporation - Delaware

 

100

 

100

 

100%

 

2

 

$ 1.00 per share

Neenah Paper, Inc.

 

Neenah and Menasha Water Power Company

 

Corporation - Wisconsin

 

1761

 

2109

 

None

 

134

 

$ 1.00 per share

Neenah Paper, Inc.

 

NPCC Holding Company, LLC

 

Limited Liability Company — Delaware

 

100%

 

N/A

 

100%

 

N/A

 

N/A

Neenah Paper, Inc.

 

Neenah Paper FVC, LLC

 

Limited Liability Company — Delaware

 

100%

 

N/A

 

100%

 

N/A

 

N/A

Neenah Paper FVC, LLC

 

Neenah Paper FR, LLC

 

Limited liability company - Delaware

 

100%

 

N/A

 

100%

 

N/A

 

N/A

Neenah Paper, Inc.

 

Neenah Paper International Finance Company B.V.

 

Netherlands

 

100%

 

N/A

 

65% for Domestic Secured Obligations and 100% for German Secured Obligations

 

N/A

 

N/A

Neenah Paper International, LLC

 

Neenah Germany GmbH

 

Germany

 

100%

 

N/A

 

0%

 

Uncertificated share no. 1 as per shareholder list

 

DEM 50,000 (~ EUR 25,564.59)

 

--------------------------------------------------------------------------------


 

Entity

 

Issuer

 

Type of
Organization
and
Jurisdiction of
Organization
of Issuer

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if
uncertificated,
please
indicate so)

 

Par Value

Neenah Paper International, LLC (limited partner)

 

Neenah Services GmbH & Co. KG

 

Germany

 

99.4%

 

N/A

 

0%

 

Sole limited partnership interest registered in the commercial register

 

EUR 10,000

Neenah Germany GmbH (general partner)

 

Neenah Services GmbH & Co. KG

 

Germany

 

0.6%

 

N/A

 

0%

 

Sole general partnership interest registered in the commercial register

 

EUR 58

Neenah Services GmbH & Co. KG

 

Neenah Gessner GmbH

 

Germany

 

100%

 

N/A

 

0%

 

Uncertificated shares no. 1 and 2 as per shareholder list

 

EUR 25,000 EUR 100

Neenah Services GmbH & Co. KG

 

Neenah Lahnstein GmbH

 

Germany

 

100%

 

N/A

 

0%

 

Uncertificated shares no. 1 and 2 as per shareholder list

 

EUR 25,000 EUR 100

Neenah Lahnstein GmbH (limited partner)

 

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

Germany

 

94.4%

 

N/A

 

0%

 

Sole limited partnership interest registered in the commercial register

 

EUR 9,490

Neenah Germany GmbH (general partner)

 

Neenah Lahnstein Grundstücksverwaltungsgesellschaft mbH & Co. KG

 

Germany

 

5.6%

 

N/A

 

0%

 

Sole general partnership interest registered in the commercial register

 

EUR 510

Neenah Gessner GmbH

 

Leiss GmbH & Co. KG

 

Germany

 

100%

 

N/A

 

0%

 

Sole general partnership interest registered in the commercial register

 

Capital interests with no. 1 to 5 in an amount of EUR 12,782.30 each (=EUR
63,911.50 overall)

 

--------------------------------------------------------------------------------


 

Entity

 

Issuer

 

Type of
Organization
and
Jurisdiction of
Organization
of Issuer

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if
uncertificated,
please
indicate so)

 

Par Value

Neenah Gessner GmbH

 

Neenah Gessner Unterstützungskasse GmbH

 

Germany

 

100%

 

N/A

 

0%

 

Uncertificated share no. 1 as per shareholder list

 

DEM 50,000 (~ EUR 25,564.59)

Neenah Gessner GmbH (limited partner)

 

Neenah Gessner Grunstüchsverwaltungs mbH & Co. KG

 

Germany

 

94.4%

 

N/A

 

0%

 

Sole limited partnership interest registered in the commercial register

 

EUR 9,490

Neenah Germany GmbH (general partner)

 

Neenah Gessner Grunstüchsverwaltungs mbH & Co. KG

 

Germany

 

5.6%

 

N/A

 

0%

 

Sole general partnership interest registered in the commercial register

 

EUR 510

Neenah Gessner GmbH

 

AIM Filtertech Private Limited

 

India

 

34%

 

N/A

 

0%

 

Ordinary equity share certificates no. 26 to 40

 

Neenah Gessner GmbH

Neenah Paper, Inc.

 

Neenah Paper International Holding Company, LLC

 

Limited liability company - Delaware

 

100%

 

N/A

 

65% for Domestic Secured Obligations and 100% for German Secured Obligations

 

N/A

 

N/A

Neenah Paper International Holding Company, LLC

 

Neenah Paper International, LLC

 

Limited liability company - Delaware

 

100%

 

N/A

 

100% for German Secured Obligations

 

N/A

 

N/A

Neenah Paper, Inc.

 

Neenah Filtration, LLC

 

Limited liability company - Delaware

 

100%

 

N/A

 

100%

 

N/A

 

N/A

Neenah Filtration, LLC

 

Neenah Technical Materials, Inc.

 

Corporation — Massachusetts

 

1000

 

1000

 

100%

 

1

 

No par value

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Listing of Effective Date Mortgaged Properties

 

Munising Mill

501 E. Munising Avenue

Munising, MI 49862-7490

 

Neenah Mill

133/135 North Commercial Street

Neenah, WI 54956

 

Neenah Distribution Center/ Neenah Customer Service Center

1300-1376 Kimberly Drive

Neenah, WI 54956

 

Whiting Mill

3243 Whiting Avenue

Stevens Point, WI 54481

 

Appleton Mill

430 East South Island Street

Appleton, WI 54912-2215

 

Ashuelot Park II

448 Hubbard Avenue

Pittsfield, MA  01201

 

Government Mill

1080 Dalton Avenue

Pittsfield, MA  01201

 

Brukmuhl Mill, Office and Warehouse

Otto-von-Steinbeis-Str. 14 b, 83052

Bruckmühl

Germany

 

Lahnstein Mill

Auf Brühl 15 - 27, 56112

Lahnstein

Germany

 

Weidach Mill

 

Neenah Geesner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)

 

Weidach 3, 83620 Feldkirchen-Westerham, Germany

 

--------------------------------------------------------------------------------


 

 

 

Neenah Gessner GmbH (Lessee)

 

 

Weidach Office

 

Neenah Geesner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)

 

Neenah Gessner GmbH (Lessee)

 

Weidacher Str. 30, 83620 Feldkirchen-Westerham, Germany

Weidach R&D Center

 

Neenah Geesner Grundstücksverwaltungsgesellschaft mbH & Co. KG (Owner and
Lessor)

 

Neenah Gessner GmbH (Lessee)

 

Leißstr. 2, 83620 Feldkirchen-Westerham, Germany

Weidach Fine Fiber Center

 

Neenah Gessner GmbH

 

Otto-von-Steinbeis-Str. 7, 83620 Feldkirchen-Westerham, Germany

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(a)

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Listing of Effective Date Material Leasehold Properties

 

1.             Lease between Germania Property Investors XXXIV, L.P. and Neenah
Paper, Inc. dated June 29, 2004, as amended by that First Amendment to Lease,
dated October 10, 2006, that Second Amendment to Lease, dated April 10, 2007,
that Third Amendment to Lease dated July 11, 2011, and that Fourth Amendment to
Lease dated September 13, 2011 - 6th Floor Office Space, 3460 Preston Ridge
Road, Alpharetta, Georgia.

 

2.             Lease Agreement between Crane & Co, Inc. and Ashuelot Park, LLC,
dated June 21, 2013, as assigned to Neenah Technical Materials, Inc. by
Assignment of Lease between Neenah Technical Materials, Inc. and Crane &
Co, Inc., dated May 2, 2014 - approximately 51,101 square feet on the first
floor of the building located at 401 South Street, Dalton, Massachusetts.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Existing Indebtedness

 

1.             Indebtedness under the Senior Note Documents in the initial
principal amount of $175,000,000.

 

2.             Standby Letters of Credit in effect as of the date of this
agreement and in accordance with the terms of the Credit Facility:

 

a. Sentry Insurance A Mutual Company - $75,000 USD

 

b. Zurich American Insurance Company - $650,000 USD.

 

3.             Loan Agreement between Neenah Paper International Holding
Company, LLC and Neenah Paper International Finance Company BV ($500,000,000
intercompany line of credit note, with $114,943,971.63 principal amount
outstanding as of the November 30, 2014).

 

4.             Indebtedness under the IKB Loan.

 

5.             Loan Agreement between Neenah Paper International, LLC and Neenah
Paper, Inc. (intercompany note with $13,368,508.76 outstanding as of
November 30, 2014).

 

6.             Surety provided by Unicredit/HVB regarding the indemnification of
a foreign customer of Neenah Gessner GmbH to whom products were given even
though the bill of lading was lost. The amount is US$ 250,000; the surety
remains in place at the election of the customer until 2016 or 2018.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Existing Liens

 

Debtor Name

 

Secured Party

 

Filing Jurisdiction

 

File Number

 

File Date

 

Collateral Description

 

Neenah Paper, Inc.

 

 

 

 

 

 

 

 

 

 

 

Neenah Paper, Inc.

 

Brother International Corporation

 

Delaware Secretary of State UCC Liens

 

20110620024

 

2/18/2011

 

Brother agrees to place the following goods on consignment with the Consignee:
(1) BGT5410B0000002 Garment Printer; (1) PSFT541ND (Stand); and including
proceeds thereof.

 

Neenah Paper, Inc.

 

Nortrax, Inc.

 

Delaware Secretary of State UCC Liens

 

20111981094

 

5/25/2011

 

Leased Equipment John Deere 544J 14124; Serial #604707

 

Neenah Paper, Inc.

 

Everbank Commercial Finance, Inc.

 

Delaware Secretary of State UCC Liens

 

20132491802

 

6/28/2013

 

Leased EquipmentAll items of personal property leased pursuant to that certain
Lease Agreement dated May 22, 2013, as more specifically described below,
together with all related software (embedded therein or otherwise), all
additions, attachments, accessories and accessions thereto, whether or not
furnished by the supplier thereof; and any and all substitutions, replacements
or exchanges for any such item of equipment and any and all insurance and/or
other proceeds thereof.Equipment: Nine (9) Sharp MX3640; Seven (7) Sharp MX5110;
Five (5) Sharp SX4110, One (1) Sharp MX6240; One (1) Kyocera FS-3140; One
(1) Kyocera FS-C2126.

 

 

--------------------------------------------------------------------------------


 

Debtor Name

 

Secured Party

 

Filing Jurisdiction

 

File Number

 

File Date

 

Collateral Description

 

Neenah Paper, Inc.

 

CSI Leasing, Inc.

 

Delaware Secretary of State UCC Liens

 

20144028478

 

10/7/2014

 

Equipment, software, and personal property (together with all repairs,
accessions, accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 1 to Master Lease 300309. Equipment: One (1) Cresto Digi Media 300
System #274606AK; One (1) Chief Fusion Wallmount #274606AL; One (1) Midatl 1 Bay
Credenza #274606AM; One (1) Cresto Digi Media TX201 #8384559; One (1) Cresto 8G
Receive Room Control #8788418; One (1) Sharp 70” Aquos LCD TV #A205822224; One
(1) Cisco CTS-CTRL-DVC #FCZ1627F03X; One (1) Cisco Catalyst 2960G-8TC Switch
#FOT1601Z015; One (1) Cisco WS-C2960S 48FPS-L #FOC1632W4E9; One (1) Cisco
WS-C2960S 24PS-L #FOC1634W1DL; One (1) Cisco WS-C2960S 24PS-L #FOC1638X19Q; One
(1) Cisco WS-C3750X 24P-S #FDO1637X0ND; One (1) Cisco Aironet 1260 Wireless
Access Point #FTX1711E28K.

 

 

--------------------------------------------------------------------------------


 

Debtor Name

 

Secured Party

 

Filing Jurisdiction

 

File Number

 

File Date

 

Collateral Description

 

Neenah Paper, Inc.

 

CSI Leasing, Inc.

 

Delaware Secretary of State UCC Liens

 

20144028460

 

10/7/2014

 

Equipment, software, and personal property (together with all repairs,
accessions, accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 4 to Master Lease 300309. Equipment: Four (4) Cisco Aironet 2602E
Wireless Access Point with serial #’s FTX1743J0CP, FTX1743J0CQ, FTX1743J0CU,
FTX1743J0DB, One (1) Cisco Aironet 3602I Wireless Access Point #FTX1731GHCU.

 

Neenah Paper, Inc.

 

CSI Leasing, Inc.

 

Delaware Secretary of State UCC Liens

 

20144028494

 

10/7/2014

 

Equipment, software, and personal property (together with all repairs,
accessions, accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 3 to Master Lease 300309. Equipment: Three (3) Dell Opti 390 DC
I3/3.3GHZ with serial #s 4W196V1, 4WF86V1, 4X196V1; One (1) Apple IPad2 Wi-Fi
16GB #DMPHNB15DFHW; Two (2) Dell Latitude E5430 CI5 DC 2.7GHZ with serial #s
BSDLXY1 and 9ZDLXY1.

 

 

--------------------------------------------------------------------------------


 

Debtor Name

 

Secured Party

 

Filing Jurisdiction

 

File Number

 

File Date

 

Collateral Description

 

Neenah Paper, Inc.

 

CSI Leasing, Inc.

 

Delaware Secretary of State UCC Liens

 

20144028502

 

10/7/2014

 

Equipment, software, and personal property (together with all repairs,
accessions, accessories and replacements) leased to Lessee pursuant to Equipment
Schedule 2 to Master Lease 300309. Equipment: Two (2) Dell Lat E5420 DC
I5/2.5GHZ with serial #s 1WG55S1 d 2XCH4S1; Twenty-Nine (29) Dell Opti 390 DC
I3/3.1GHZ with serial #s HZ61WR1,HZ6NVR1, HZ6PVR1, HZ6QVR1, HZ6TVR1, HZ6WVR1,
HZ6YVR1, HZ70WR1, HZ7NVR1, HZ7PVR1, HZ7QVR1, HZ7SVR1, HZ7TVR1,HZ7WVR1, HZ81WR1,
HZ8PVR1, HZ8QVR1. HZ8TVR1, HZ8XVR1, HZ90WR1, HZ91WR1, HZ9PVR1, HZ9QVR1, HZ9SVR1,
HZ9VVR1, HZB0WR1, HZBPVR1,HZBRVR1, HZBSVR1; Three (3) Dell Lat E6230 DCI5/2.6GHZ
with serial #s 1DN5HV1, 6PP5HV1, and BDN5HV1; Three (3) Dell Lat E5430 DC
I5/2.5G LT with serial #s 874C7W1, 893C7W1 and JGBC7W1; Six (6) Dell Latitude
E5430 CI5 DC 2.5GHZ with serial #s 5FMSWW1, 94MSWW1, C5NSWW1, C9MSWW1, D2MSWW1,
68WDXW1.

 

 

Re German Borrowers:

 

Reference is made to the entries in the land register extracts of German
Borrower D and German Borrower E.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Permitted Affiliate Transactions

 

1.             License and Technical Assistance Agreement between Neenah
Paper, Inc. and Neenah Paper Michigan, Inc.

 

2.             Loan Agreement between Neenah Paper, Inc. and Neenah Paper
Michigan, Inc.

 

3.             Consignment Manufacturing Agreement between Neenah Paper FR, LLC
and Neenah Paper, Inc.

 

4.             Loan Agreement between Neenah Paper International Holding
Company, LLC and Neenah Paper International Finance Company BV

 

5.             Loan Agreement between Neenah Paper International Finance Company
BV and Neenah Paper International, LLC

 

6.             Management and Services Agreement between Neenah Paper
International, LLC, Neenah Paper, Inc., Neenah Paper FVC, LLC., Neenah Paper FR,
LLC and Neenah Paper Michigan, Inc.

 

7.             Loan Agreement between Neenah Paper International, LLC and Neenah
Paper, Inc.

 

COMMITMENT SCHEDULE

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.13

TO THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Sale of Receivables

 

Neenah Gessner GmbH and its customer Mann+Hummel GmbH (and certain of such
customer’s affiliates) (collectively, “Mann+Hummel”) have entered into an
arrangement (the “Factoring Arrangement”)  pursuant to which Neenah Gessner GmbH
is entitled to and from time to time may sell the receivables of Mann+Hummel;
provided, that, for purposes of clarity, the German Borrowers hereby acknowledge
that none of the Receivables of Mann+Hummel will be Eligible Receivables while
the Factoring Arrangement is in full force and effect.

 

--------------------------------------------------------------------------------
